                    Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 1 of 140 Page ID #:45



                            DAVID B. EZRA, ESQ. (SBN 149779)
                        1   dezra@bergerkahn.com
                        2   STEVEN A. EHRLICH, ESQ. (SBN 70742)
                            sehrlich@bergerkahn.com
                        3   ANDREW D. WYATT, ESQ. (SBN 316740)
                            awyatt@bergerkahn.com
                        4   BERGER KAHN, A Law Corporation
                            1 Park Plaza, Suite 340
                        5   Irvine, California 92614
                        6   Tel: (949) 474-1880 • Fax: (949) 313-5029
                        7   Attorneys for Defendant
                            SENTRY INSURANCE
                        8
                        9                        UNITED STATES DISTRICT COURT
                       10
                                  CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                       11
                       12   KIMI KOBASHI,                          CASE NO. 8:20-cv-00718-DOC-JDE
A Law Corporation




                       13
BERGER KAHN




                                               Plaintiff,          DEFENDANT SENTRY
                       14   v.                                     INSURANCE’S ANSWER TO
                                                                   PLAINTIFF KIMI KOBASHI’S
                       15   SENTRY INSURANCE, A MUTUAL             COMPLAINT
                            COMPANY; and DOES 1 through 100
                       16   inclusive,                      Complaint Filed: 02/07/2020
                       17                      Defendants.         TRIAL DATE: None Set
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28


                                         SENTRY INSURANCE’S ANSWER TO KIMI KOBASHI’S COMPLAINT
                    Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 2 of 140 Page ID #:46




                        1         Defendant Sentry Insurance (“Sentry”), through its attorneys, responds to
                        2   Plaintiff Kimi Kobashi’s (“Ms. Kobashi”) Complaint as follows:
                        3                     RESPONSE TO GENERAL ALLEGATIONS
                        4         1.     Sentry admits that Ms. Kobashi was in a car accident on November 7,
                        5   2014, that Ms. Kobashi was a Sentry employee on November 7, 2014, and that the
                        6   policy Ms. Kobashi referenced had a $1,000,000 uninsured motorist bodily injury
                        7   policy limit. Except as expressly admitted, Sentry is without knowledge or
                        8   information sufficient to form a belief as to the truth or the falsity of the allegations
                        9   contained in this Paragraph and, on that basis, denies each and every allegation.
                       10         2.     Paragraph 2 contains conclusions of law to which no response is
                       11   required. Sentry admits, however, that Ms. Kobashi made a first-party uninsured
                       12   motorist claim under Sentry’s commercial policy (policy no. 90-05196-06) (the
                       13   “Policy”) on November 10, 2014. A true and correct copy of the relevant portions
A Law Corporation
BERGER KAHN




                       14   of the policy referenced in Ms. Kobashi’s complaint is attached as Exhibit 1.
                       15   Sentry further admits it promptly paid Ms. Kobashi the full $386,774.84 in
                       16   uninsured motorist benefits awarded in the arbitrator’s Statement of Decision. A
                       17   true and correct copy of the payment receipt is attached as Exhibit 2. To the extent
                       18   a response is deemed required, except as expressly admitted, Sentry denies each
                       19   and every allegation contained in Paragraph 2.
                       20              RESPONSE TO THE PARTIES/JURISDICTION/VENUE
                       21         3.     Sentry admits Ms. Kobashi was driving a vehicle insured under the
                       22   Policy when the accident happened and that the accident happened in Huntington
                       23   Beach, Orange County, California. See Exhibit 1. Sentry admits that Ms. Kobashi
                       24   was employed by Sentry in its SIU department at the time of the accident. Except
                       25   as expressly admitted, Sentry is without knowledge or information sufficient to
                       26   form a belief as to the truth or falsity of the allegations contained in Paragraph 3.
                       27
                       28

                                                                       1
                                           SENTRY INSURANCE’S ANSWER TO KIMI KOBASHI’S COMPLAINT
                    Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 3 of 140 Page ID #:47




                        1         4.     Sentry is without knowledge or information sufficient to form a belief
                        2   as to the truth or the falsity of the allegations contained in this Paragraph and, on
                        3   that basis, denies each and every allegation.
                        4         5.     Sentry admits it is a mutual company duly existing under and by
                        5   virtue of the laws of the State of Wisconsin and that its principle place of business
                        6   is in Wisconsin located at 1800 North Point Drive, Stevens Point, Wisconsin.
                        7   Sentry denies its principle place of business is located in California.
                        8         6.     Sentry admits that it is, and at all relevant times was, conducting
                        9   business under and by virtue of the laws of the State of California.
                       10         7.     Sentry admits it is a company engaged in the business of insurance.
                       11   Except as expressly admitted, Sentry is without knowledge or information
                       12   sufficient to form a belief as to the truth or the falsity of the allegations contained
                       13   in this Paragraph and, on that basis, denies each and every allegation.
A Law Corporation
BERGER KAHN




                       14         8.     Paragraph 8 contains conclusions of law to which no response is
                       15   required. To the extent a response is deemed required, Sentry is without
                       16   knowledge or information sufficient to form a belief as to the truth or the falsity of
                       17   the allegations contained in this Paragraph and, on that basis, denies each and
                       18   every allegation.
                       19         9.     Paragraph 9 contains conclusions of law to which no response is
                       20   required. To the extent a response is deemed required, Sentry is without
                       21   knowledge or information sufficient to form a belief as to the truth or the falsity of
                       22   the allegations contained in this Paragraph and, on that basis, denies each and
                       23   every allegation.
                       24         10.    Sentry is without knowledge or information sufficient to form a belief
                       25   as to the truth or the falsity of the allegations contained in this Paragraph and, on
                       26   that basis, denies each and every allegation.
                       27         11.    Paragraph 11 contains conclusions of law to which no response is
                       28   required. To the extent a response is deemed required, Sentry is without

                                                                        2
                                           SENTRY INSURANCE’S ANSWER TO KIMI KOBASHI’S COMPLAINT
                    Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 4 of 140 Page ID #:48




                        1   knowledge or information sufficient to form a belief as to the truth or the falsity of
                        2   the allegations contained in this Paragraph and, on that basis, denies each and
                        3   every allegation.
                        4         12.    Paragraph 12 contains legal conclusions or argument to which no
                        5   response is required. To the extent a response is deemed required, Sentry is
                        6   without knowledge or information sufficient to form a belief as to the truth or the
                        7   falsity of the allegations contained in this Paragraph and, on that basis, denies each
                        8   and every allegation.
                        9         13.    Sentry admits that Ms. Kobashi was in a car accident on November 7,
                       10   2014, that Ms. Kobashi was a Sentry employee on November 7, 2014, and that the
                       11   policy Ms. Kobashi referenced had a $1,000,000 uninsured motorist bodily injury
                       12   policy limit. Except as expressly admitted, Sentry is without knowledge or
                       13   information sufficient to form a belief as to the truth or the falsity of the allegations
A Law Corporation
BERGER KAHN




                       14   contained in this Paragraph and, on that basis, denies each and every allegation.
                       15                       RESPONSE TO FACTUAL ALLEGATIONS
                       16         14.    Sentry admits that Ms. Kobashi advised Sentry of the accident on
                       17   November 10, 2014 and made a claim for UM benefits under the Policy.
                       18         15.    Paragraph 15 contains legal conclusions or argument to which no
                       19   response is required. To the extent a response is deemed required, the allegations
                       20   in this Paragraph appear to reference the Policy. To the extent the allegations
                       21   purport to describe the substance of the Policy, Sentry denies any allegation
                       22   inconsistent with the Policy. See Exhibit 1.
                       23         16.    Paragraph 16 contains legal conclusions or argument to which no
                       24   response is required. To the extent a response is deemed required, the allegations
                       25   in this Paragraph appear to reference the Policy. To the extent the allegations
                       26   purport to describe the substance of the Policy, Sentry denies any allegation
                       27   inconsistent with the Policy. See Exhibit 1. The allegations in this Paragraph
                       28   appear to reference Ms. Kobashi’s medical records. To the extent the allegations

                                                                       3
                                           SENTRY INSURANCE’S ANSWER TO KIMI KOBASHI’S COMPLAINT
                    Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 5 of 140 Page ID #:49




                        1   purport to describe the substance of Ms. Kobashi’s medical records, Sentry denies
                        2   any allegation inconsistent with Ms. Kobashi’s medical records.
                        3         17.    Paragraph 17 contains legal conclusions or argument to which no
                        4   response is required. To the extent a response is deemed required, the allegations
                        5   in this Paragraph appear to reference the Huntington Beach Police Department’s
                        6   collision investigation report. A true and correct copy of the collision investigation
                        7   report is attached as Exhibit 3. To the extent the allegations purport to describe the
                        8   substance of the collision investigation report, Sentry denies any allegation
                        9   inconsistent with the collision investigation report. To the extent the allegations do
                       10   not reference Mr. Do’s statement, Sentry is without knowledge or information
                       11   sufficient to form a belief as to the truth or the falsity of the allegations contained
                       12   in this Paragraph and, on that basis, denies each and every allegation.
                       13         18.    Paragraph 18 contains legal conclusions or argument to which no
A Law Corporation
BERGER KAHN




                       14   response is required. To the extent a response is deemed required, the allegations
                       15   in this Paragraph appear to reference the Policy. To the extent the allegations
                       16   purport to describe the substance of the Policy, Sentry denies any allegation
                       17   inconsistent with the Policy. See Exhibit 1.
                       18         19.    Paragraph 19 contains legal conclusions or argument to which no
                       19   response is required. To the extent a response is deemed required, Sentry is
                       20   without knowledge or information sufficient to form a belief as to the truth or the
                       21   falsity of the allegations contained in this Paragraph and, on that basis, denies each
                       22   and every allegation.
                       23         20.    Paragraph 20 contains legal conclusions or argument to which no
                       24   response is required. To the extent a response is deemed required, Sentry denies
                       25   each and every allegation in Paragraph 20.
                       26         21.    Paragraph 21 contains legal conclusions or argument to which no
                       27   response is required. To the extent a response is deemed required, Sentry denies
                       28   each and every allegation in Paragraph 21.

                                                                        4
                                           SENTRY INSURANCE’S ANSWER TO KIMI KOBASHI’S COMPLAINT
                    Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 6 of 140 Page ID #:50




                        1         22.    Paragraph 22 contains legal conclusions or argument to which no
                        2   response is required. To the extent a response is deemed required, Sentry admits
                        3   that on November 3, 2016, Ms. Kobashi initiated a demand for arbitration. Except
                        4   as expressly admitted, Sentry denies each and every allegation in Paragraph 22.
                        5         23.    Paragraph 23 contains legal conclusions or argument to which no
                        6   response is required. To the extent a response is deemed required, Sentry admits
                        7   that Ms. Kobashi’s employment in the Sentry SIU department was terminated.
                        8   Sentry is without knowledge or information sufficient to form a belief as to the
                        9   truth or the falsity of the allegations that Ms. Kobashi “was eventually forced to
                       10   take out a $10,000 personal loan in order to purchase therapeutic items that she
                       11   needed to manage her constant debilitating pain that she suffers from as a result of
                       12   the Accident” and, on that basis, denies these allegations. Except as expressly
                       13   addressed, Sentry denies each and every allegation in Paragraph 23.
A Law Corporation
BERGER KAHN




                       14         24.    Paragraph 24 contains legal conclusions or argument to which no
                       15   response is required. To the extent a response is deemed required, Sentry denies
                       16   each and every allegation in Paragraph 24.
                       17         25.    Paragraph 25 contains legal conclusions or argument to which no
                       18   response is required. To the extent a response is deemed required, Sentry denies
                       19   each and every allegation in Paragraph 25.
                       20         26.    Paragraph 26 contains legal conclusions or argument to which no
                       21   response is required. To the extent a response is deemed required, Sentry admits
                       22   the arbitration hearing took place on August 19, 2019, through August 20, 2019.
                       23   Sentry is without knowledge or information sufficient to form a belief as to the
                       24   truth or the falsity of the allegations that Ms. Kobashi “incurred tens of thousands
                       25   of dollars in legal costs and attorneys’ fees, including payment of multiple experts
                       26   that testified on her behalf at the hearing” and, on that basis, denies these
                       27   allegations. Except as expressly addressed, Sentry denies each and every
                       28   allegation in Paragraph 26.

                                                                       5
                                          SENTRY INSURANCE’S ANSWER TO KIMI KOBASHI’S COMPLAINT
                    Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 7 of 140 Page ID #:51




                        1         27.    The allegations contained in this Paragraph appear to reference Ms.
                        2   Kobashi’s Arbitration Brief, Sentry’s Arbitration Brief, and the arbitrator’s
                        3   Statement of Decision. A true and correct copy of Ms. Kobashi’s Arbitration Brief
                        4   is attached as Exhibit 4. A true and correct copy of Sentry’s Arbitration Brief is
                        5   attached as Exhibit 5. A true and correct copy of the arbitrator’s Statement of
                        6   Decision is attached as Exhibit 6. To the extent the allegations purport to describe
                        7   the substance of these documents, Sentry denies any allegation inconsistent with
                        8   these documents.
                        9         28.    Sentry admits that Ms. Kobashi called Huntington Beach police
                       10   officer John Elser, Bill Hill, Tracy Remas, Michael Lobatz, M.D., and Liz
                       11   Holakiewcz to testify at the arbitration hearing.
                       12         29.    Paragraph 29 contains legal conclusions or argument to which no
                       13   response is required. To the extent a response is deemed required, Sentry admits it
A Law Corporation
BERGER KAHN




                       14   reviewed Ms. Kobashi’s medical records in its possession prior to the arbitration
                       15   hearing. Sentry further admits it retained its own experts and that Ms. Kobashi and
                       16   her known physicians were deposed. The allegations in this Paragraph appear to
                       17   reference Gerald J. Alexander, M.D.’s September 27, 2017 report to Sentry. A true
                       18   and correct copy of the report is attached as Exhibit 7. To the extent the allegations
                       19   purport to describe the substance of Dr. Alexander’s report, Sentry denies any
                       20   allegation inconsistent with Dr. Alexander’s report. Except as expressly addressed,
                       21   Sentry denies each and every allegation in Paragraph 29.
                       22         30.    The allegations contained in this Paragraph appear to reference the
                       23   arbitrator’s Statement of Decision. To the extent the allegations purport to describe
                       24   the substance of the Statement of Decision, Sentry denies any allegation
                       25   inconsistent with the Statement of Decision. See Exhibit 6.
                       26         31.    The allegations contained in this Paragraph appear to reference Ms.
                       27   Kobashi’s Arbitration Brief, Sentry’s Arbitration Brief, and the arbitrator’s
                       28   Statement of Decision. To the extent the allegations purport to describe the

                                                                      6
                                          SENTRY INSURANCE’S ANSWER TO KIMI KOBASHI’S COMPLAINT
                    Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 8 of 140 Page ID #:52




                        1   substance of these documents, Sentry denies any allegation inconsistent with these
                        2   documents. See Exhibits 4-6.
                        3         32.    Paragraph 32 contains legal conclusions or argument to which no
                        4   response is required. To the extent a response is deemed required, Sentry admits
                        5   that Ms. Kobashi retained counsel. Sentry is without knowledge or information
                        6   sufficient to form a belief as to the truth or the falsity of the allegations that Ms.
                        7   Kobashi “could not pay for needed medical care or living accommodations because
                        8   she could not afford many of them” and, on that basis, denies these allegations.
                        9   Except as expressly addressed, Sentry denies each and every allegation in
                       10   Paragraph 32.
                       11       RESPONSE TO FIRST CAUSE OF ACTION FOR BREACH OF THE
                       12   IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING AGAINST
                       13                                   ALL DEFENDANTS
A Law Corporation
BERGER KAHN




                       14         33.    Sentry incorporates by reference its answers to the preceding
                       15   Paragraphs as if set forth at length here.
                       16         34.    Paragraph 34 contains legal conclusions or argument to which no
                       17   response is required. To the extent a response is deemed required, the allegations
                       18   in this Paragraph appear to reference the Policy. To the extent the allegations
                       19   purport to describe the substance of the Policy, Sentry denies any allegation
                       20   inconsistent with the Policy. See Exhibit 1. To the extent the allegations do not
                       21   reference the Policy, Sentry denies each and every allegation in Paragraph 34.
                       22         35.    Paragraph 35 contains legal conclusions or argument to which no
                       23   response is required. To the extent a response is deemed required, Sentry denies
                       24   each and every allegation in Paragraph 35.
                       25         36.    The allegations contained in this Paragraph appear to reference the
                       26   Policy. To the extent the allegations purport to describe the substance of the
                       27   Policy, Sentry denies any allegation inconsistent with the Policy. See Exhibit 1.
                       28   Sentry expressly denies that Ms. Kobashi paid any premiums on the Policy.

                                                                         7
                                            SENTRY INSURANCE’S ANSWER TO KIMI KOBASHI’S COMPLAINT
                    Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 9 of 140 Page ID #:53




                        1         37.    Paragraph 37 contains legal conclusions or argument to which no
                        2   response is required. To the extent a response is deemed required, Sentry denies
                        3   each and every allegation in Paragraph 37.
                        4         38.    Paragraph 38 contains legal conclusions or argument to which no
                        5   response is required. To the extent a response is deemed required, Sentry denies
                        6   each and every allegation in Paragraph 38.
                        7         RESPONSE TO SECOND CAUSE OF ACTION FOR NEGLIGENT
                        8               MISREPRESENTATION AGAINST ALL DEFENDANTS
                        9         39.    Sentry incorporates by reference its answers to the preceding
                       10   Paragraphs as if set forth at length here.
                       11         40.    Paragraph 40 contains legal conclusions or argument to which no
                       12   response is required. To the extent a response is deemed required, Sentry denies
                       13   each and every allegation in Paragraph 40.
A Law Corporation
BERGER KAHN




                       14         41.    Paragraph 41 contains legal conclusions or argument to which no
                       15   response is required. To the extent a response is deemed required, Sentry denies
                       16   each and every allegation in Paragraph 41.
                       17                       RESPONSE TO PRAYER FOR RELIEF
                       18         Sentry denies that Plaintiff is entitled to any of the relief requested in the
                       19   unnumbered “WHEREFORE” clause following Paragraph 41, including subparts
                       20   (1) through (7), and respectfully requests that the Court dismiss the Complaint in
                       21   its entirety and enter judgment in Sentry’s favor and against Ms. Kobashi.
                       22         The final paragraph requires no response. To the extent a response is
                       23   deemed required, Sentry denies that Ms. Kobashi is entitled to a jury trial.
                       24   ///
                       25   ///
                       26   ///
                       27   ///
                       28   ///

                                                                         8
                                          SENTRY INSURANCE’S ANSWER TO KIMI KOBASHI’S COMPLAINT
               Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 10 of 140 Page ID #:54




                     1                       SENTRY’S AFFIRMATIVE DEFENSES
                     2         As separate and distinct affirmative defenses, Sentry states as follows:
                     3                           FIRST AFFIRMATIVE DEFENSE
                     4                                (Failure to State a Claim)
                     5         1.     The Complaint, and each and every remaining claim for relief against
                     6   Sentry, fails to state a claim upon which relief may be granted against Sentry, and
                     7   further fails to entitle Ms. Kobashi to the relief sought or to any relief whatsoever
                     8   against Sentry.
                     9                          SECOND AFFIRMATIVE DEFENSE
                    10                               (Genuine Dispute Doctrine)
                    11         2.     Ms. Kobashi’s claims are barred, in whole or in part, by the Genuine
                    12   Dispute Doctrine.
                    13                          THIRD AFFIRMATIVE DEFENSE
A Law Corporation
BERGER KAHN




                    14                                         (Waiver)
                    15         3.     The Complaint is barred, in whole or in part, by the doctrine of
                    16   waiver.
                    17                          FOURTH AFFIRMATIVE DEFENSE
                    18                                        (Estoppel)
                    19         4.     The Complaint is barred, in whole or in part, by the doctrine of
                    20   estoppel.
                    21                          FIFTH AFFIRMATIVE DEFENSE
                    22                                         (Laches)
                    23         5.     The Complaint is barred, in whole or in part, by the doctrine of laches.
                    24                          SIXTH AFFIRMATIVE DEFENSE
                    25                                   (Failure to Mitigate)
                    26         6.     Ms. Kobashi has failed to take reasonable steps to reduce or minimize
                    27   the damages alleged.
                    28   ///

                                                                   9
                                       SENTRY INSURANCE’S ANSWER TO KIMI KOBASHI’S COMPLAINT
               Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 11 of 140 Page ID #:55




                     1                         SEVENTH AFFIRMATIVE DEFENSE
                     2                                (Adequate Remedies at Law)
                     3         7.     Equitable and injunctive relief is barred because Ms. Kobashi has
                     4   available remedies at law.
                     5                             EIGHTH AFFIRMATIVE DEFENSE
                     6                                     (Unclean Hands)
                     7         8.     The Complaint is barred, in whole or in part, by the doctrine of
                     8   unclean hands.
                     9                             NINTH AFFIRMATIVE DEFENSE
                    10                                  (Speculative Damages)
                    11         9.     Ms. Kobashi’s claims are barred, in whole or in part, or alternatively
                    12   Ms. Kobashi’s recovery should be reduced, because the alleged damages, if any,
                    13   are speculative.
A Law Corporation
BERGER KAHN




                    14                             TENTH AFFIRMATIVE DEFENSE
                    15                               (Legitimate Business Conduct)
                    16         10.    The Complaint is barred, in whole or in part, because Sentry’s actions
                    17   as alleged in the Complaint were undertaken in good faith, with the absence of
                    18   malicious intent, and were the result of lawful conduct.
                    19                        ELEVENTH AFFIRMATIVE DEFENSE
                    20                                    (Punitive Damages)
                    21         11.    Ms. Kobashi is not entitled to punitive damages because Sentry acted
                    22   reasonably, and in good faith, at all times mentioned in Ms. Kobashi’s Complaint.
                    23                         TWELTH AFFIRMATIVE DEFENSE
                    24                                  (Statute of Limitations)
                    25         12.    Ms. Kobashi’s claims are barred, in whole or in part, by applicable
                    26   statutes of limitation.
                    27   ///
                    28   ///

                                                                  10
                                        SENTRY INSURANCE’S ANSWER TO KIMI KOBASHI’S COMPLAINT
               Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 12 of 140 Page ID #:56




                     1                     THIRTEENTH AFFIRMATIVE DEFENSE
                     2                          (Conformity to Industry Standards)
                     3         13.    The Complaint is barred, in whole or in part, because Sentry acted
                     4   reasonably, and in good faith, in conformity with industry standards at all times
                     5   mentioned in Ms. Kobashi’s Complaint.
                     6                     FOURTEENTH AFFIRMATIVE DEFENSE
                     7                                      (Good Faith)
                     8         14.    Sentry acted reasonably, and in good faith, at all times mentioned in
                     9   Ms. Kobashi’s Complaint and Ms. Kobashi is barred from any recovery.
                    10                      FIFTEENTH AFFIRMATIVE DEFENSE
                    11                                        (Release)
                    12         15.    Ms. Kobashi’s claims are barred, in whole or in part, to the extent Ms.
                    13   Kobashi released her claims against Sentry.
A Law Corporation
BERGER KAHN




                    14                      SIXTEENTH AFFIRMATIVE DEFENSE
                    15               (Reservation to Assert Additional Affirmative Defenses)
                    16         16.    Sentry gives notice that it intends to rely upon such other affirmative
                    17   defenses as may become available or apparent during the course of discovery and
                    18   reserves the right to amend this Answer to assert such defenses, including defenses
                    19   asserted by any other defendant.
                    20   ///
                    21   ///
                    22   ///
                    23   ///
                    24   ///
                    25   ///
                    26   ///
                    27   ///
                    28   ///

                                                                  11
                                       SENTRY INSURANCE’S ANSWER TO KIMI KOBASHI’S COMPLAINT
               Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 13 of 140 Page ID #:57




                     1                                 PRAYER FOR RELIEF
                     2         Sentry prays for the entry of judgment in its favor and against Ms. Kobashi
                     3   as follows:
                     4         1.      That this action be dismissed in its entirety and with prejudice;
                     5         2.      That Ms. Kobashi take nothing by way of the Complaint; and
                     6         3.      For such other and further relief the Court deems just and proper.
                     7
                     8    DATED: April 17, 2020                  BERGER KAHN, A Law Corporation
                     9
                    10
                    11                                           By:________________________________
                                                                    DAVID B. EZRA, Esq.
                    12                                              STEVEN A. EHRLICH, Esq.
                    13                                              ANDREW D. WYATT, Esq.
                                                                    Attorneys for Defendant SENTRY
A Law Corporation
BERGER KAHN




                    14                                              INSURANCE
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28

                                                                   12
                                        SENTRY INSURANCE’S ANSWER TO KIMI KOBASHI’S COMPLAINT
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 14 of 140 Page ID #:58




               EXHIBIT “1”
Case 8:20-cv-00718-DOC-JDE    Document
          SENTRY INSURANCE A MUTUAL    8 Filed 04/17/20 COMMERCIAL
                                    COMPANY             Page 15 of 140
                                                                   AUTO Page ID #:59
         STEVENS POINT, WISCONSIN                          POLICY
         (A PARTICIPATING MUTUAL COMPANY)
         A MEMBER OF THE SENTRY FAMILY OF INSURANCE COMPANIES



         DECLARATIONS                              POLICY NUMBER: 90-05196-06




 FIRST NAMED INSURED AND ADDRESS        PRODUCER      90105000
 SENTRY INSURANCE A MUTUAL
 COMPANY

 1800 NORTH POINT DRIVE
 STEVENS POINT                  WI
                             54481

 REFER TO THE ENCLOSED SCHEDULE FOR ADDITIONAL NAMED INSUREDS.


 Policy Period:    From 02-01-14 To 02-01-15 at 12:01 AM Standard Time.
                   at your mailing address shown above.
 Form of Named Insured's Business:    CORP.

 In return for the payment of the premium, and subject to all the terms of
 this policy, we agree with you to provide the Insurance as stated in this
 policy.




 Forms Applicable to all Coverage Parts:
 IL 00 17 (1198)   80-2313 (0186)




 IL DS 00 04 98

 SEN 90-05196-06                                   NON-ASSESSABLE POLICY
 03-03-14
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 16 of 140 Page ID #:60
                                                             COMMERCIAL AUTO
                                                                 POLICY



   COMMERCIAL AUTO DECLARATIONS                  POLICY NUMBER   90-05196-06

   ITEM ONE - Named Insured
              The Named Insured is shown on Declarations IL DS 00.
   ITEM TWO - Schedule of Coverages and Covered Autos
 This policy provides only those coverages shown below. Each of these
 coverages will apply only to those "autos" shown as covered "autos."
 "Autos" are shown as covered "autos" for a particular coverage by the
 entry of one or more of the symbols from the COVERED AUTO Section of
 the Business Auto Coverage Form next to the name of the coverage.
                                                   LIMIT
                          COVERED AUTO    The most we will pay for
 COVERAGE                    SYMBOL       any one loss or accident
 --------                 ------------    ------------------------
 Liability                 01             $ 5,000,000 Combined Single Limit
 Personal Injury           05             Separately stated in each PIP
 Protection                               endorsement, minus deductible
 (No Fault)                               as Per Endorsement.
 Auto Medical Payments     01             $ 10,000
 Uninsured Motorist        01             $ 1,000,000 Combined Single Limit
 Underinsured Motorist     01             $ 1,000,000 Combined Single Limit

 Forms and Endorsements attached to this policy:
 SEE SCHEDULE OF FORMS AND ENDORSEMENTS




 CA DS 03 03 06

 SEN 90-05196-06 00 141
 03-03-14
 PAGE 001
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 17 of 140 Page ID #:61
                                                            COMMERCIAL AUTO
                                                                POLICY



 COMMERCIAL AUTO DECLARATIONS                   POLICY NUMBER   90-05196-06

                                                  LIMIT
                          COVERED AUTO   The most we will pay for
 COVERAGE                    SYMBOL      any one loss or accident
 --------                 ------------   ------------------------




 CA DS 03 03 06

 SEN 90-05196-06 00 141
 03-03-14
 PAGE 002
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 18 of 140 Page ID #:62
                                                         COMMERCIAL AUTO
                                                             POLICY



 COMMERCIAL AUTO DECLARATIONS                POLICY NUMBER   90-05196-06




 CA DS 03 03 06

 SEN 90-05196-06 00 141
 03-03-14
 PAGE 003
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 19 of 140 Page ID #:63


                                                                                          COMMERCIAL AUTO
                                                                                              CA 00 01 10 13

                     BUSINESS AUTO COVERAGE FORM
Various provisions in this policy restrict coverage.       Section I - Covered Autos
Read the entire policy carefully to determine rights,      Item Two of the Declarations shows the "autos" that
duties and what is and is not covered.                     are covered "autos" for each of your coverages. The
Throughout this policy the words "you" and "your"          following numerical symbols describe the "autos"
refer to the Named Insured shown in the                    that may be covered "autos". The symbols entered
Declarations. The words "we", "us" and "our" refer to      next to a coverage on the Declarations designate the
the company providing this insurance.                      only "autos" that are covered "autos".
Other words and phrases that appear in quotation           A. Description Of Covered Auto Designation
marks have special meaning. Refer to Section V -               Symbols
Definitions.


 Symbol                           Description Of Covered Auto Designation Symbols
    1      Any "Auto"
    2      Owned "Autos"      Only those "autos" you own (and for Covered Autos Liability Coverage any
           Only               "trailers" you don't own while attached to power units you own). This includes
                              those "autos" you acquire ownership of after the policy begins.
    3      Owned Private      Only the private passenger "autos" you own. This includes those private
           Passenger          passenger "autos" you acquire ownership of after the policy begins.
           "Autos" Only
    4      Owned              Only those "autos" you own that are not of the private passenger type (and for
           "Autos" Other      Covered Autos Liability Coverage any "trailers" you don't own while attached to
           Than Private       power units you own). This includes those "autos" not of the private passenger
           Passenger          type you acquire ownership of after the policy begins.
           "Autos" Only
    5      Owned "Autos"      Only those "autos" you own that are required to have no-fault benefits in the
           Subject To         state where they are licensed or principally garaged. This includes those "autos"
           No-fault           you acquire ownership of after the policy begins provided they are required to
                              have no- fault benefits in the state where they are licensed or principally garaged.
    6      Owned "Autos"      Only those "autos" you own that because of the law in the state where they are
           Subject To A       licensed or principally garaged are required to have and cannot reject Uninsured
           Compulsory         Motorists Coverage. This includes those "autos" you acquire ownership of after
           Uninsured          the policy begins provided they are subject to the same state uninsured
           Motorists Law      motorists requirement.
    7      Specifically       Only those "autos" described in Item Three of the Declarations for which a
           Described          premium charge is shown (and for Covered Autos Liability Coverage any "trailers"
           "Autos"            you don't own while attached to any power units described in Item Three).
    8      Hired "Autos"      Only those "autos" you lease, hire, rent or borrow. This does not include any
           Only               "auto" you lease, hire, rent or borrow from any of your "employees", partners (if
                              you are a partnership), members (if you are a limited liability company) or
                              members of their households.
    9      Non-owned          Only those "autos" you do not own, lease, hire, rent or borrow that are used in
           "Autos" Only       connection with your business. This includes "autos" owned by your
                              "employees", partners (if you are a partnership), members (if you are a limited
                              liability company) or members of their households but only while used in your
                              business or your personal affairs.




CA 00 01 10 13                        © Insurance Services Office, Inc., 2011                           Page 1 of 12
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 20 of 140 Page ID #:64


    19     Mobile            Only those "autos" that are land vehicles and that would qualify under the
           Equipment         definition of "mobile equipment" under this policy if they were not subject to a
           Subject To        compulsory or financial responsibility law or other motor vehicle insurance law
           Compulsory Or     where they are licensed or principally garaged.
           Financial
           Responsibility
           Or Other Motor
           Vehicle
           Insurance Law
           Only

B. Owned Autos You Acquire After The Policy               Section II - Covered Autos Liability Coverage
   Begins                                                 A. Coverage
   1. If Symbols 1, 2, 3, 4, 5, 6 or 19 are entered          We will pay all sums an "insured" legally must pay
       next to a coverage in Item Two of the                 as damages because of "bodily injury" or
       Declarations, then you have coverage for              "property damage" to which this insurance
       "autos" that you acquire of the type described        applies, caused by an "accident" and resulting
       for the remainder of the policy period.               from the ownership, maintenance or use of a
   2. But, if Symbol 7 is entered next to a coverage         covered "auto".
       in Item Two of the Declarations, an "auto" you        We will also pay all sums an "insured" legally must
       acquire will be a covered "auto" for that             pay as a "covered pollution cost or expense" to
       coverage only if:                                     which this insurance applies, caused by an
        a. We already cover all "autos" that you own         "accident" and resulting from the ownership,
           for that coverage or it replaces an "auto"        maintenance or use of covered "autos". However,
           you previously owned that had that                we will only pay for the "covered pollution cost or
           coverage; and                                     expense" if there is either "bodily injury" or
       b. You tell us within 30 days after you acquire       "property damage" to which this insurance
           it that you want us to cover it for that          applies that is caused by the same "accident".
           coverage.                                         We have the right and duty to defend any
C. Certain Trailers, Mobile Equipment And                    "insured" against a "suit" asking for such
   Temporary Substitute Autos                                damages or a "covered pollution cost or
                                                             expense". However, we have no duty to defend
   If Covered Autos Liability Coverage is provided by        any "insured" against a "suit" seeking damages
   this Coverage Form, the following types of                for "bodily injury" or "property damage" or a
   vehicles are also covered "autos" for Covered             "covered pollution cost or expense" to which this
   Autos Liability Coverage:                                 insurance does not apply. We may investigate
   1. "Trailers" with a load capacity of 2,000 pounds        and settle any claim or "suit" as we consider
       or less designed primarily for travel on public       appropriate. Our duty to defend or settle ends
       roads.                                                when the Covered Autos Liability Coverage Limit
   2. "Mobile equipment" while being carried or              of Insurance has been exhausted by payment of
       towed by a covered "auto".                            judgments or settlements.
   3. Any "auto" you do not own while used with the           1. Who Is An Insured
       permission of its owner as a temporary                    The following are "insureds":
       substitute for a covered "auto" you own that is           a. You for any covered "auto".
       out of service because of its:
                                                                 b. Anyone else while using with your
        a. Breakdown;                                                permission a covered "auto" you own, hire
       b. Repair;                                                    or borrow except:
        c. Servicing;                                               (1) The owner or anyone else from whom
       d. "Loss"; or                                                     you hire or borrow a covered "auto".
        e. Destruction.                                                 This exception does not apply if the
                                                                        covered "auto" is a "trailer" connected
                                                                        to a covered "auto" you own.




Page 2 of 12                           © Insurance Services Office, Inc., 2011                     CA 00 01 10 13
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 21 of 140 Page ID #:65


         (2) Your "employee" if the covered "auto"                    These payments will not reduce the Limit of
              is owned by that "employee" or a                        Insurance.
              member of his or her household.                     b. Out-of-state Coverage Extensions
         (3) Someone using a covered "auto" while                     While a covered "auto" is away from the
              he or she is working in a business of                   state where it is licensed, we will:
              selling, servicing, repairing, parking or
              storing "autos" unless that business is                (1) Increase the Limit of Insurance for
              yours.                                                      Covered Autos Liability Coverage to
                                                                          meet the limits specified by a
         (4) Anyone other than your "employees",                          compulsory or financial responsibility
              partners (if you are a partnership),                        law of the jurisdiction where the
              members (if you are a limited liability                     covered "auto" is being used. This
              company) or a lessee or borrower or                         extension does not apply to the limit or
              any of their "employees", while moving                      limits specified by any law governing
              property to or from a covered "auto".                       motor carriers of passengers or
         (5) A partner (if you are a partnership) or a                    property.
              member (if you are a limited liability                 (2) Provide the minimum amounts and
              company) for a covered "auto" owned                         types of other coverages, such as
              by him or her or a member of his or her                     no-fault, required of out-of-state
              household.                                                  vehicles by the jurisdiction where the
      c. Anyone liable for the conduct of an                              covered "auto" is being used.
          "insured" described above but only to the                   We will not pay anyone more than once for
          extent of that liability.                                   the same elements of loss because of
   2. Coverage Extensions                                             these extensions.
      a. Supplementary Payments                           B. Exclusions
          We will pay for the "insured":                     This insurance does not apply to any of the
         (1) All expenses we incur.                          following:
         (2) Up to $2,000 for cost of bail bonds             1. Expected Or Intended Injury
              (including bonds for related traffic law           "Bodily injury" or "property damage" expected
              violations) required because of an                 or intended from the standpoint of the
              "accident" we cover. We do not have to             "insured".
              furnish these bonds.                           2. Contractual
         (3) The cost of bonds to release                        Liability assumed under any contract or
              attachments in any "suit" against the              agreement.
              "insured" we defend, but only for bond
              amounts within our Limit of Insurance.             But this exclusion does not apply to liability for
                                                                 damages:
         (4) All reasonable expenses incurred by the
              "insured" at our request, including                 a. Assumed in a contract or agreement that is
              actual loss of earnings up to $250 a day                an "insured contract", provided the "bodily
              because of time off from work.                          injury" or "property damage" occurs
                                                                      subsequent to the execution of the
         (5) All court costs taxed against the                        contract or agreement; or
              "insured" in any "suit" against the
              "insured" we defend. However, these                 b. That the "insured" would have in the
              payments do not include attorneys'                      absence of the contract or agreement.
              fees or attorneys' expenses taxed              3. Workers' Compensation
              against the "insured".                             Any obligation for which the "insured" or the
         (6) All interest on the full amount of any              "insured's" insurer may be held liable under
              judgment that accrues after entry of the           any workers' compensation, disability benefits
              judgment in any "suit" against the                 or unemployment compensation law or any
              "insured" we defend, but our duty to               similar law.
              pay interest ends when we have paid,
              offered to pay or deposited in court the
              part of the judgment that is within our
              Limit of Insurance.




CA 00 01 10 13                         © Insurance Services Office, Inc., 2011                          Page 3 of 12
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 22 of 140 Page ID #:66


   4. Employee Indemnification And Employer's                   b. After it is moved from the covered "auto" to
      Liability                                                      the place where it is finally delivered by the
      "Bodily injury" to:                                            "insured".
       a. An "employee" of the "insured" arising out         8. Movement Of Property By Mechanical
           of and in the course of:                             Device
          (1) Employment by the "insured"; or                   "Bodily injury" or "property damage" resulting
                                                                from the movement of property by a
          (2) Performing the duties related to the              mechanical device (other than a hand truck)
               conduct of the "insured's" business; or          unless the device is attached to the covered
      b. The spouse, child, parent, brother or sister           "auto".
           of that "employee" as a consequence of            9. Operations
           Paragraph a. above.
                                                                "Bodily injury" or "property damage" arising
      This exclusion applies:                                   out of the operation of:
          (1) Whether the "insured" may be liable as            a. Any equipment listed in Paragraphs 6.b.
               an employer or in any other capacity;                 and 6.c. of the definition of "mobile
               and                                                   equipment"; or
          (2) To any obligation to share damages                b. Machinery or equipment that is on,
               with or repay someone else who must                   attached to or part of a land vehicle that
               pay damages because of the injury.                    would qualify under the definition of
      But this exclusion does not apply to "bodily                   "mobile equipment" if it were not subject to
      injury" to domestic "employees" not entitled to                a compulsory or financial responsibility law
      workers' compensation benefits or to liability                 or other motor vehicle insurance law where
      assumed by the "insured" under an "insured                     it is licensed or principally garaged.
      contract". For the purposes of the Coverage           10. Completed Operations
      Form, a domestic "emp oyee" is a person
      engaged in household or domestic work                     "Bodily injury" or "property damage" arising
      performed principally in connection with a                out of your work after that work has been
      residence premises.                                       completed or abandoned.
   5. Fellow Employee                                           In this exclusion, your work means:
      "Bodily injury" to:                                       a. Work or operations performed by you or on
                                                                     your behalf; and
       a. Any fellow "employee" of the "insured"
           arising out of and in the course of the              b. Materials, parts or equipment furnished in
           fellow "employee's" employment or while                   connection with such work or operations.
           performing duties related to the conduct of          Your          work    includes      warranties   or
           your business; or                                    representations made at any time with respect
      b. The spouse, child, parent, brother or sister           to the fitness, quality, durability or
           of that fellow "employee" as a                       performance of any of the items included in
           consequence of Paragraph a. above.                   Paragraph a. or b. above.
   6. Care, Custody Or Control                                  Your work will be deemed completed at the
                                                                earliest of the following times:
      "Property damage" to or "covered pollution
      cost or expense" involving property owned or                  (1) When all of the work called for in your
      transported by the "insured" or in the                              contract has been completed;
      "insured's" care, custody or control. But this                (2) When all of the work to be done at the
      exclusion does not apply to liability assumed                       site has been completed if your
      under a sidetrack agreement.                                        contract calls for work at more than one
   7. Handling Of Property                                                site; or
      "Bodily injury" or "property damage" resulting                (3) When that part of the work done at a
      from the handling of property:                                      job site has been put to its intended use
                                                                          by any person or organization other
       a. Before it is moved from the place where it                      than      another        contractor    or
           is accepted by the "insured" for movement                      subcontractor working on the same
           into or onto the covered "auto"; or                            project.




Page 4 of 12                          © Insurance Services Office, Inc., 2011                        CA 00 01 10 13
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 23 of 140 Page ID #:67


     Work that may need service, maintenance,                   Paragraphs b. and c. above of this exclusion
     correction, repair or replacement, but which is            do not apply to "accidents" that occur away
     otherwise complete, will be treated as                     from premises owned by or rented to an
     completed.                                                 "insured" with respect to "pollutants" not in or
 11. Pollution                                                  upon a covered "auto" if:
     "Bodily injury" or "property damage" arising                      (a) The "pollutants" or any property in
     out of the actual, alleged or threatened                              which the "pollutants" are contained
     discharge, dispersal, seepage, migration,                             are upset, overturned or damaged
     release or escape of "pollutants":                                    as a result of the maintenance or
                                                                           use of a covered "auto"; and
      a. That are, or that are contained in any
          property that is:                                            (b) The discharge, dispersal, seepage,
                                                                           migration, release or escape of the
         (1) Being transported or towed by, handled                        "pollutants" is caused directly by
              or handled for movement into, onto or                        such upset, overturn or damage.
              from the covered "auto";
                                                           12. War
         (2) Otherwise in the course of transit by or
              on behalf of the "insured"; or                    "Bodily injury" or "property damage" arising
                                                                directly or indirectly out of:
         (3) Being stored, disposed of, treated or
              processed in or upon the covered                   a. War, including undeclared or civil war;
              "auto";                                            b. Warlike action by a military force, including
     b. Before the "pollutants" or any property in                  action in hindering or defending against an
          which the "pollutants" are contained are                  actual or expected attack, by any
          moved from the place where they are                       government, sovereign or other authority
          accepted by the "insured" for movement                    using military personnel or other agents; or
          into or onto the covered "auto"; or                    c. Insurrection, rebellion, revolution, usurped
      c. After the "pollutants" or any property in                  power or action taken by governmental
          which the "pollutants" are contained are                  authority in hindering or defending against
          moved from the covered "auto" to the                      any of these.
          place where they are finally delivered,          13 Racing
          disposed of or abandoned by the                       Covered "autos" while used in any
          "insured".                                            professional or organized racing or demolition
     Paragraph a. above does not apply to fuels,                contest or stunting activity, or while practicing
     lubricants, fluids, exhaust gases or other                 for such contest or activity. This insurance
     similar "pollutants" that are needed for or                also does not apply while that covered "auto"
     result from the normal electrical, hydraulic or            is being prepared for such a contest or
     mechanical functioning of the covered "auto"               activity.
     or its parts if:                                    C. Limit Of Insurance
         (1) The "pollutants" escape, seep, migrate         Regardless of the number of covered "autos",
              or are discharged, dispersed or               "insureds", premiums paid, claims made or
              released directly from an "auto" part         vehicles involved in the "accident", the most we
              designed by its manufacturer to hold,         will pay for the total of all damages and "covered
              store, receive or dispose of such             pollution cost or expense" combined resulting
              "pollutants"; and                             from any one "accident" is the Limit Of Insurance
         (2) The "bodily injury", "property damage"         for Covered Autos Liability Coverage shown in the
              or "covered pollution cost or expense"        Declarations.
              does not arise out of the operation of
              any equipment listed in Paragraphs 6.b.
              and 6.c. of the definition of "mobile
              equipment".




CA 00 01 10 13                        © Insurance Services Office, Inc., 2011                         Page 5 of 12
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 24 of 140 Page ID #:68


   All "bodily injury", "property damage" and                  3. Glass Breakage - Hitting A Bird Or Animal -
   "covered pollution cost or expense" resulting from             Falling Objects Or Missiles
   continuous or repeated exposure to substantially               If you carry Comprehensive Coverage for the
   the same conditions will be considered as                      damaged covered "auto", we will pay for the
   resulting from one "accident".                                 following under Comprehensive Coverage:
   No one will be entitled to receive duplicate                   a. Glass breakage;
   payments for the same elements of "loss" under
   this Coverage Form and any Medical Payments                    b. "Loss" caused by hitting a bird or animal;
   Coverage endorsement, Uninsured Motorists                           and
   Coverage        endorsement        or    Underinsured          c. "Loss" caused by falling objects or
   Motorists Coverage endorsement attached to this                     missiles.
   Coverage Part.
                                                                  However, you have the option of having glass
Section III - Physical Damage Coverage                            breakage caused by a covered "auto's"
A. Coverage                                                       collision or overturn considered a "loss" under
                                                                  Collision Coverage.
   1. We will pay for "loss" to a covered "auto" or its
       equipment under:                                        4. Coverage Extensions
        a. Comprehensive Coverage                                 a. Transportation Expenses
            From any cause except:                                     We will pay up to $20 per day, to a
                                                                       maximum of $600, for temporary
           (1) The covered "auto's" collision with                     transportation expense incurred by you
               another object; or                                      because of the total theft of a covered
           (2) The covered "auto's" overturn.                          "auto" of the private passenger type. We
       b. Specified Causes Of Loss Coverage                            will pay only for those covered "autos" for
                                                                       which you carry either Comprehensive or
            Caused by:                                                 Specified Causes Of Loss Coverage. We
           (1) Fire, lightning or explosion;                           will pay for temporary transportation
           (2) Theft;                                                  expenses incurred during the period
                                                                       beginning 48 hours after the theft and
           (3) Windstorm, hail or earthquake;                          ending, regardless of the policy's
           (4) Flood;                                                  expiration, when the covered "auto" is
                                                                       returned to use or we pay for its "loss".
           (5) Mischief or vandalism; or
                                                                  b. Loss Of Use Expenses
           (6) The sinking, burning, collision or
               derailment      of    any     conveyance                For Hired Auto Physical Damage, we will
               transporting the covered "auto".                        pay expenses for which an "insured"
                                                                       becomes legally responsible to pay for loss
        c. Collision Coverage                                          of use of a vehicle rented or hired without a
            Caused by:                                                 driver under a written rental contract or
           (1) The covered "auto's" collision with                     agreement. We will pay for loss of use
               another object; or                                      expenses if caused by:
           (2) The covered "auto's" overturn.                         (1) Other than collision only if the
                                                                           Declarations        indicates         that
   2. Towing                                                               Comprehensive Coverage is provided
       We will pay up to the limit shown in the                            for any covered "auto";
       Declarations for towing and labor costs                        (2) Specified Causes Of Loss only if the
       incurred each time a covered "auto" of the                          Declarations indicates that Specified
       private passenger type is disabled. However,                        Causes Of Loss Coverage is provided
       the labor must be performed at the place of                         for any covered "auto"; or
       disablement.




Page 6 of 12                            © Insurance Services Office, Inc., 2011                        CA 00 01 10 13
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 25 of 140 Page ID #:69


          (3) Collision only if the Declarations                 b. Any device designed or used to detect
               indicates that Collision Coverage is                  speed-measuring equipment, such as
               provided for any covered "auto".                      radar or laser detectors, and any jamming
           However, the most we will pay for any                     apparatus intended to elude or disrupt
           expenses for loss of use is $20 per day, to               speed-measuring equipment.
           a maximum of $600.                                    c. Any electronic equipment, without regard
B. Exclusions                                                        to whether this equipment is permanently
                                                                     installed, that reproduces, receives or
   1. We will not pay for "loss" caused by or                        transmits audio, visual or data signals.
      resulting from any of the following. Such "loss"
      is excluded regardless of any other cause or               d. Any accessories used with the electronic
      event that contributes concurrently or in any                  equipment described in Paragraph c.
      sequence to the "loss".                                        above.
       a. Nuclear Hazard                                      5. Exclusions 4.c. and 4.d. do not apply to
                                                                 equipment designed to be operated solely by
          (1) The explosion of any weapon employing              use of the power from the "auto's" electrical
               atomic fission or fusion; or                      system that, at the time of "loss", is:
          (2) Nuclear reaction or radiation, or                  a. Permanently installed in or upon the
               radioactive contamination, however                    covered "auto";
               caused.
                                                                 b. Removable from a housing unit which is
      b. War Or Military Action                                      permanently installed in or upon the
          (1) War, including undeclared or civil war;                covered "auto";
          (2) Warlike action by a military force,                c. An integral part of the same unit housing
               including action in hindering or                      any electronic equipment described in
               defending against an actual or                        Paragraphs a. and b. above; or
               expected attack, by any government,               d. Necessary for the normal operation of the
               sovereign or other authority using                    covered "auto" or the monitoring of the
               military personnel or other agents; or                covered "auto's" operating system.
          (3) Insurrection,     rebellion,   revolution,      6 We will not pay for "loss" to a covered "auto"
               usurped power or action taken by                  due to "diminution in value".
               governmental authority in hindering or
               defending against any of these.             C. Limits Of Insurance
   2. We will not pay for "loss" to any covered               1. The most we will pay for:
      "auto" while used in any professional or                   a. "Loss" to any one covered "auto" is the
      organized racing or demolition contest or                      lesser of:
      stunting activity, or while practicing for such               (1) The actual cash value of the damaged
      contest or activity. We will also not pay for                      or stolen property as of the time of the
      "loss" to any covered "auto" while that                            "loss"; or
      covered "auto" is being prepared for such a
      contest or activity.                                          (2) The cost of repairing or replacing the
                                                                         damaged or stolen property with other
   3. We will not pay for "loss" due and confined to:                    property of like kind and quality.
       a. Wear and tear, freezing, mechanical or                 b. All electronic equipment that reproduces,
           electrical breakdown.                                     receives or transmits audio, visual or data
      b. Blowouts, punctures or other road damage                    signals in any one "loss" is $1,000, if, at the
           to tires.                                                 time of "loss", such electronic equipment
      This exclusion does not apply to such "loss"                   is:
      resulting from the total theft of a covered                   (1) Permanently installed in or upon the
      "auto".                                                            covered "auto" in a housing, opening or
   4. We will not pay for "loss" to any of the                           other location that is not normally used
      following:                                                         by the "auto" manufacturer for the
                                                                         installation of such equipment;
       a. Tapes, records, discs or other similar
           audio, visual or data electronic devices
           designed for use with audio, visual or data
           electronic equipment.




CA 00 01 10 13                          © Insurance Services Office, Inc., 2011                          Page 7 of 12
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 26 of 140 Page ID #:70


           (2) Removable from a permanently installed                 (2) The "insured's" name and address; and
                housing unit as described in Paragraph                (3) To the extent possible, the names and
                b.(1) above; or                                            addresses of any injured persons and
           (3) An integral part of such equipment as                       witnesses.
                described in Paragraphs b.(1) and b.(2)            b. Additionally, you and any other involved
                above.                                                 "insured" must:
   2. An adjustment for depreciation and physical                     (1) Assume no obligation, make no
       condition will be made in determining actual                        payment or incur no expense without
       cash value in the event of a total "loss".                          our consent, except at the "insured's"
   3. If a repair or replacement results in better than                    own cost.
       like kind or quality, we will not pay for the                  (2) Immediately send us copies of any
       amount of the betterment.                                           request,      demand,      order,   notice,
D. Deductible                                                              summons or legal paper received
   For each covered "auto", our obligation to pay for,                     concerning the claim or "suit".
   repair, return or replace damaged or stolen                        (3) Cooperate with us in the investigation
   property will be reduced by the applicable                              or settlement of the claim or defense
   deductible shown in the Declarations. Any                               against the "suit".
   Comprehensive Coverage Deductible shown in                         (4) Authorize us to obtain medical records
   the Declarations does not apply to "loss" caused                        or other pertinent information.
   by fire or lightning.
                                                                      (5) Submit to examination, at our expense,
Section IV - Business Auto Conditions                                      by physicians of our choice, as often as
The following conditions apply in addition to the                          we reasonably require.
Common Policy Conditions:                                          c. If there is "loss" to a covered "auto" or its
A. Loss Conditions                                                     equipment, you must also do the following:
   1. Appraisal For Physical Damage Loss                              (1) Promptly notify the police if the covered
       If you and we disagree on the amount of                             "auto" or any of its equipment is stolen.
       "loss", either may demand an appraisal of the                  (2) Take all reasonable steps to protect the
       "loss". In this event, each party will select a                     covered "auto" from further damage.
       competent appraiser. The two appraisers will                        Also keep a record of your expenses for
       select a competent and impartial umpire. The                        consideration in the settlement of the
       appraisers will state separately the actual cash                    claim.
       value and amount of "loss". If they fail to                    (3) Permit us to inspect the covered "auto"
       agree, they will submit their differences to the                    and records proving the "loss" before
       umpire. A decision agreed to by any two will                        its repair or disposition.
       be binding. Each party will:
                                                                      (4) Agree to examinations under oath at
        a. Pay its chosen appraiser; and                                   our request and give us a signed
       b. Bear the other expenses of the appraisal                         statement of your answers.
            and umpire equally.                                 3. Legal Action Against Us
       If we submit to an appraisal, we will still retain          No one may bring a legal action against us
       our right to deny the claim.                                under this Coverage Form until:
   2. Duties In The Event Of Accident, Claim, Suit                 a. There has been full compliance with all the
       Or Loss                                                         terms of this Coverage Form; and
       We have no duty to provide coverage under                   b. Under Covered Autos Liability Coverage,
       this policy unless there has been full                          we agree in writing that the "insured" has
       compliance with the following duties:                           an obligation to pay or until the amount of
        a. In the event of "accident", claim, "suit" or                that obligation has finally been determined
            "loss", you must give us or our authorized                 by judgment after trial. No one has the right
            representative prompt notice of the                        under this policy to bring us into an action
            "accident" or "loss". Include:                             to determine the "insured's" liability.
           (1) How, when and where the "accident" or
                "loss" occurred;




Page 8 of 12                             © Insurance Services Office, Inc., 2011                        CA 00 01 10 13
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 27 of 140 Page ID #:71


   4. Loss Payment - Physical Damage                          5. Other Insurance
      Coverages                                                  a. For any covered "auto" you own, this
      At our option, we may:                                         Coverage       Form     provides      primary
       a. Pay for, repair or replace damaged or                      insurance. For any covered "auto" you
          stolen property;                                           don't own, the insurance provided by this
                                                                     Coverage Form is excess over any other
      b. Return the stolen property, at our expense.                 collectible insurance. However, while a
          We will pay for any damage that results to                 covered "auto" which is a "trailer" is
          the "auto" from the theft; or                              connected to another vehicle, the Covered
       c. Take all or any part of the damaged or                     Autos Liability Coverage this Coverage
          stolen property at an agreed or appraised                  Form provides for the "trailer" is:
          value.                                                    (1) Excess while it is connected to a motor
      If we pay for the "loss", our payment will                         vehicle you do not own; or
      include the applicable sales tax for the                      (2) Primary while it is connected to a
      damaged or stolen property.                                        covered "auto" you own.
   5. Transfer Of Rights Of Recovery Against                     b. For Hired Auto Physical Damage Coverage,
      Others To Us                                                   any covered "auto" you lease, hire, rent or
      If any person or organization to or for whom                   borrow is deemed to be a covered "auto"
      we make payment under this Coverage Form                       you own. However, any "auto" that is
      has rights to recover damages from another,                    leased, hired, rented or borrowed with a
      those rights are transferred to us. That person                driver is not a covered "auto".
      or organization must do everything necessary               c. Regardless of the provisions of Paragraph
      to secure our rights and must do nothing after                 a. above, this Coverage Form's Covered
      "accident" or "loss" to impair them.                           Autos Liability Coverage is primary for any
B. General Conditions                                                liability assumed under an "insured
   1. Bankruptcy                                                     contract".
      Bankruptcy or insolvency of the "insured" or               d. When this Coverage Form and any other
      the "insured's" estate will not relieve us of any              Coverage Form or policy covers on the
      obligations under this Coverage Form.                          same basis, either excess or primary, we
                                                                     will pay only our share. Our share is the
   2. Concealment, Misrepresentation Or Fraud                        proportion that the Limit of Insurance of
      This Coverage Form is void in any case of                      our Coverage Form bears to the total of the
      fraud by you at any time as it relates to this                 limits of all the Coverage Forms and
      Coverage Form. It is also void if you or any                   policies covering on the same basis.
      other "insured", at any time, intentionally             6. Premium Audit
      conceals or misrepresents a material fact
      concerning:                                                a. The estimated premium for this Coverage
                                                                     Form is based on the exposures you told
       a. This Coverage Form;                                        us you would have when this policy began.
      b. The covered "auto";                                         We will compute the final premium due
                                                                     when we determine your actual exposures.
       c. Your interest in the covered "auto"; or                    The estimated total premium will be
      d. A claim under this Coverage Form.                           credited against the final premium due and
   3. Liberalization                                                 the first Named Insured will be billed for the
                                                                     balance, if any. The due date for the final
      If we revise this Coverage Form to provide                     premium or retrospective premium is the
      more coverage without additional premium                       date shown as the due date on the bill. If
      charge, your policy will automatically provide                 the estimated total premium exceeds the
      the additional coverage as of the day the                      final premium due, the first Named Insured
      revision is effective in your state.                           will get a refund.
   4. No Benefit To Bailee - Physical Damage                     b. If this policy is issued for more than one
      Coverages                                                      year, the premium for this Coverage Form
      We will not recognize any assignment or grant                  will be computed annually based on our
      any coverage for the benefit of any person or                  rates or premiums in effect at the beginning
      organization holding, storing or transporting                  of each year of the policy.
      property for a fee regardless of any other
      provision of this Coverage Form.



CA 00 01 10 13                         © Insurance Services Office, Inc., 2011                          Page 9 of 12
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 28 of 140 Page ID #:72


   7. Policy Period, Coverage Territory                       2. Any other land vehicle that is subject to a
      Under this Coverage Form, we cover                         compulsory or financial responsibility law or
      "accidents" and "losses" occurring:                        other motor vehicle insurance law where it is
                                                                 licensed or principally garaged.
       a. During the policy period shown in the
           Declarations; and                                 However, "auto" does not include "mobile
                                                             equipment".
      b. Within the coverage territory.
                                                          C. "Bodily injury" means bodily injury, sickness or
      The coverage territory is:                             disease sustained by a person, including death
          (1) The United States of America;                  resulting from any of these.
          (2) The territories and possessions of the      D. "Covered pollution cost or expense" means any
              United States of America;                      cost or expense arising out of:
          (3) Puerto Rico;                                    1. Any request, demand, order or statutory or
          (4) Canada; and                                        regulatory requirement that any "insured" or
                                                                 others test for, monitor, clean up, remove,
          (5) Anywhere in the world if a covered                 contain, treat, detoxify or neutralize, or in any
              "auto" of the private passenger type is            way respond to, or assess the effects of,
              leased, hired, rented or borrowed                  "pollutants"; or
              without a driver for a period of 30 days
              or less,                                        2. Any claim or "suit" by or on behalf of a
                                                                 governmental authority for damages because
      provided that the "insured's" responsibility to            of testing for, monitoring, cleaning up,
      pay damages is determined in a "suit" on the               removing, containing, treating, detoxifying or
      merits, in the United States of America, the               neutralizing, or in any way responding to, or
      territories and possessions of the United                  assessing the effects of, "pollutants".
      States of America, Puerto Rico or Canada, or
      in a settlement we agree to.                           "Covered pollution cost or expense" does not
                                                             include any cost or expense arising out of the
      We also cover "loss" to, or "accidents"                actual, alleged or threatened discharge, dispersal,
      involving, a covered "auto" while being                seepage, migration, release or escape of
      transported between any of these places.               "pollutants":
   8. Two Or More Coverage Forms Or Policies                     a That are, or that are contained in any
      Issued By Us                                                    property that is:
      If this Coverage Form and any other Coverage                   (1) Being transported or towed by, handled
      Form or policy issued to you by us or any                           or handled for movement into, onto or
      company affiliated with us applies to the same                      from the covered "auto";
      "accident", the aggregate maximum Limit of
      Insurance under all the Coverage Forms or                      (2) Otherwise in the course of transit by or
      policies shall not exceed the highest                               on behalf of the "insured"; or
      applicable Limit of Insurance under any one                    (3) Being stored, disposed of, treated or
      Coverage Form or policy. This condition does                        processed in or upon the covered
      not apply to any Coverage Form or policy                            "auto";
      issued by us or an affiliated company                      b. Before the "pollutants" or any property in
      specifically to apply as excess insurance over                  which the "pollutants" are contained are
      this Coverage Form.                                             moved from the place where they are
Section V - Definitions                                               accepted by the "insured" for movement
A. "Accident" includes continuous or repeated                         into or onto the covered "auto"; or
   exposure to the same conditions resulting in                  c. After the "pollutants" or any property in
   "bodily injury" or "property damage".                              which the "pollutants" are contained are
B. "Auto" means:                                                      moved from the covered "auto" to the
                                                                      place where they are finally delivered,
   1. A land motor vehicle, "trailer" or semitrailer                  disposed of or abandoned by the
      designed for travel on public roads; or                         "insured".




Page 10 of 12                          © Insurance Services Office, Inc., 2011                      CA 00 01 10 13
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 29 of 140 Page ID #:73


         Paragraph a. above does not apply to fuels,            5. That part of any other contract or agreement
         lubricants, fluids, exhaust gases or other                 pertaining to your business (including an
         similar "pollutants" that are needed for or                indemnification of a municipality in connection
         result from the normal electrical, hydraulic or            with work performed for a municipality) under
         mechanical functioning of the covered "auto"               which you assume the tort liability of another
         or its parts, if:                                          to pay for "bodily injury" or "property damage"
             (1) The "pollutants" escape, seep, migrate             to a third party or organization. Tort Liability
                  or are discharged, dispersed or                   means a liability that would be imposed by law
                  released directly from an "auto" part             in the absence of any contract or agreement;
                  designed by its manufacturer to hold,             or
                  store, receive or dispose of such             6. That part of any contract or agreement
                  "pollutants"; and                                 entered into, as part of your business,
             (2) The "bodily injury", "property damage"             pertaining to the rental or lease, by you or any
                  or "covered pollution cost or expense"            of your "employees", of any "auto". However,
                  does not arise out of the operation of            such contract or agreement shall not be
                  any equipment listed in Paragraph 6.b.            considered an "insured contract" to the extent
                  or 6.c. of the definition of "mobile              that it obligates you or any of your
                  equipment".                                       "employees" to pay for "property damage" to
                                                                    any "auto" rented or leased by you or any of
         Paragraphs b. and c. above do not apply to                 your "employees".
         "accidents" that occur away from premises
         owned by or rented to an "insured" with                An "insured contract" does not include that part
         respect to "pollutants" not in or upon a               of any contract or agreement:
         covered "auto" if:                                         a. That indemnifies a railroad for "bodily
                 (a) The "pollutants" or any property in                injury" or "property damage" arising out of
                      which the "pollutants" are contained              construction or demolition operations,
                      are upset, overturned or damaged                  within 50 feet of any railroad property and
                      as a result of the maintenance or                 affecting any railroad bridge or trestle,
                      use of a covered "auto"; and                      tracks, roadbeds, tunnel, underpass or
                                                                        crossing;
                 (b) The discharge, dispersal, seepage,
                      migration, release or escape of the           b That pertains to the loan, lease or rental of
                      "pollutants" is caused directly by                an "auto" to you or any of your
                      such upset, overturn or damage.                   "employees", if the "auto" is loaned, leased
                                                                        or rented with a driver; or
E.   "Diminution in value" means the actual or
     perceived loss in market value or resale value                 c. That holds a person or organization
     which results from a direct and accidental "loss".                 engaged in the business of transporting
                                                                        property by "auto" for hire harmless for
F.   "Employee" includes a "leased worker".                             your use of a covered "auto" over a route
     "Employee" does not include a "temporary                           or territory that person or organization is
     worker".                                                           authorized to serve by public authority.
G.   "Insured" means any person or organization              I. "Leased worker" means a person leased to you
     qualifying as an insured in the Who Is An Insured          by a labor leasing firm under an agreement
     provision of the applicable coverage. Except with          between you and the labor leasing firm to perform
     respect to the Limit of Insurance, the coverage            duties related to the conduct of your business.
     afforded applies separately to each insured who            "Leased worker" does not include a "temporary
     is seeking coverage or against whom a claim or             worker".
     "suit" is brought.
                                                             J. "Loss" means direct and accidental loss or
H.   "Insured contract" means:                                  damage.
      1. A lease of premises;                                K. "Mobile equipment" means any of the following
      2. A sidetrack agreement;                                 types of land vehicles, including any attached
      3. Any easement or license agreement, except in           machinery or equipment:
         connection with construction or demolition             1. Bulldozers, farm machinery, forklifts and other
         operations on or within 50 feet of a railroad;             vehicles designed for use principally off public
      4. An obligation, as required by ordinance, to                roads;
         indemnify a municipality, except in connection         2. Vehicles maintained for use solely on or next
         with work for a municipality;                              to premises you own or rent;
                                                                3. Vehicles that travel on crawler treads;


CA 00 01 10 13                            © Insurance Services Office, Inc., 2011                       Page 11 of 12
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 30 of 140 Page ID #:74


   4. Vehicles, whether self-propelled or not,                 However, "mobile equipment" does not include
      maintained primarily to provide mobility to              land vehicles that are subject to a compulsory or
      permanently mounted:                                     financial responsibility law or other motor vehicle
      a. Power cranes, shovels, loaders, diggers or            insurance law where it is licensed or principally
           drills; or                                          garaged. Land vehicles subject to a compulsory
                                                               or financial responsibility law or other motor
      b. Road         construction     or     resurfacing      vehicle insurance law are considered "autos".
           equipment such as graders, scrapers or
           rollers;                                         L. "Pollutants" means any solid, liquid, gaseous or
                                                               thermal irritant or contaminant, including smoke,
   5. Vehicles not described in Paragraph 1., 2., 3.           vapor, soot, fumes, acids, alkalis, chemicals and
      or 4. above that are not self-propelled and are          waste. Waste includes materials to be recycled,
      maintained primarily to provide mobility to              reconditioned or reclaimed.
      permanently attached equipment of the
      following types:                                      M. "Property damage" means damage to or loss of
                                                               use of tangible property.
      a. Air compressors, pumps and generators,
           including spraying, welding, building            N. "Suit" means a civil proceeding in which:
           cleaning, geophysical exploration, lighting          1. Damages because of "bodily injury" or
           and well-servicing equipment; or                        "property damage"; or
      b. Cherry pickers and similar devices used to             2. A "covered pollution cost or expense";
           raise or lower workers; or                          to which this insurance applies, are alleged.
   6. Vehicles not described in Paragraph 1., 2., 3.           "Suit" includes:
      or 4. above maintained primarily for purposes
      other than the transportation of persons or                  a. An arbitration proceeding in which such
      cargo. However, self-propelled vehicles with                     damages or "covered pollution costs or
      the following types of permanently attached                      expenses" are claimed and to which the
      equipment are not "mobile equipment" but will                    "insured" must submit or does submit with
      be considered "autos":                                           our consent; or
      a. Equipment designed primarily for:                         b. Any other alternative dispute resolution
                                                                       proceeding in which such damages or
          (1) Snow removal;                                            "covered pollution costs or expenses" are
          (2) Road        maintenance,       but      not              claimed and to which the insured submits
                construction or resurfacing; or                        with our consent.
          (3) Street cleaning;                              O. "Temporary worker" means a person who is
      b. Cherry pickers and similar devices                    furnished to you to substitute for a permanent
           mounted on automobile or truck chassis              "employee" on leave or to meet seasonal or
           and used to raise or lower workers; and             short-term workload conditions.
      c. Air compressors, pumps and generators,             P. "Trailer" includes semitrailer.
           including spraying, welding, building
           cleaning, geophysical exploration, lighting
           or well-servicing equipment.




Page 12 of 12                            © Insurance Services Office, Inc., 2011                     CA 00 01 10 13
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 31 of 140 Page ID #:75
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 32 of 140 Page ID #:76


                                                                COMMERCIAL AUTO




                    CALIFORNIA UNINSURED MOTORISTS COVERAGE −
                            BODILY INJURY − CONTINUED

           a.   The Named Insured and any "family members".
           b.   Anyone else "occupying" a covered "auto" or a temporary
                substitute for a covered "auto". The covered "auto" must be
                out of service because of its breakdown, repair, servicing,
                "loss" or destruction.
           c.   Anyone for damages he or she is entitled to recover because
                of "bodily injury" sustained by another "insured".
      2.   A partnership, limited liability company, corporation or any
           other form of organization, then the following are "insureds":
           a.   Anyone "occupying" a covered "auto" or a temporary substitute
                for a covered "auto". The covered "auto" must be out of
                service because of its breakdown, repair, servicing, "loss"
                or destruction.
           b.   Anyone for damages he or she is entitled to recover because
                of "bodily injury" sustained by another "insured".
 C.   EXCLUSIONS
      This insurance does not apply to any of the following:
      1.   Punitive or exemplary damages.
      2.   Any claim settled without our consent. However, this exclusion
           does not apply to a settlement made with the insurer of a vehicle
           described in Paragraph b. of the definition of "uninsured motor
           vehicle".
      3.   The direct or indirect benefit of any insurer or self−insurer
           under any workers’ compensation, disability benefits or similar
           law or to the direct benefit of the United States, a state or its
           political subdivisions.
      4.   "Bodily injury" sustained by:
           a.   An individual Named Insured while "occupying" or when struck
                by any vehicle owned by that Named Insured that is not a
                covered "auto" for Uninsured Motorists Coverage under this
                coverage form;
           b.   Any "family member" while "occupying" or when struck by any
                vehicle owned by that "family member" that is not a covered
                "auto" for Uninsured Motorists Coverage under this coverage
                form; or
           c.   Any "family member" while "occupying" or when struck by any
                vehicle owned by the Named Insured that is insured for
                Uninsured Motorists Coverage on a primary basis under any
                other coverage form or policy.




 CA 21 54 09 09
 Copyright, Insurance Services Office, Inc., 2009

 COM CO−MDOCS−02 50 921
 06−10−10
 PAGE 002 of 007
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 33 of 140 Page ID #:77


                                                                COMMERCIAL AUTO




                    CALIFORNIA UNINSURED MOTORISTS COVERAGE −
                            BODILY INJURY − CONTINUED

           However, Exclusion 4. shall not apply to "bodily injury"
           sustained by an individual Named Insured or "family member" when
           struck by a vehicle owned by that "insured" and operated or
           caused to be operated by a person without that "insured’s"
           consent in connection with criminal activity that has been
           documented in a police report and to which that "insured" is not
           a party to.
      5.   "Bodily injury" sustained by an individual Named Insured or any
           "family member" while "occupying" any vehicle leased by that
           Named Insured or any "family member" under a written contract for
           a period of six months or more that is not a covered "auto".
      6.   Anyone using a vehicle without a reasonable belief that the
           person is entitled to do so.
      7.   "Bodily injury" sustained by an "insured" while "occupying" any
           "auto" that is rented or leased to that "insured" for use as a
           public or livery conveyance. However, this exclusion does not
           apply if the "insured" is in the business of providing public or
           livery conveyance.
      8.   "Bodily injury" arising directly or indirectly out of:
           a.    War, including undeclared or civil war;
           b.   Warlike action by a military force, including action in
                hindering or defending against an actual or expected attack,
                by any government, sovereign or other authority using
                military personnel or other agents; or
           c.   Insurrection, rebellion, revolution, usurped power, or action
                taken by governmental authority in hindering or defending
                against any of these.
 D.   LIMIT OF INSURANCE
      1.   Regardless of the number of covered "autos", "insureds", premiums
           paid, claims made or vehicles involved in the "accident", the
           most we will pay for all damages resulting from any one
           "accident" is the Limit of Insurance for Uninsured Motorists
           Coverage shown in the Schedule or Declarations.
      2.   For a vehicle described in Paragraph b. of the definition of
           "uninsured motor vehicle", our Limit of Insurance shall be
           reduced by all sums paid because of "bodily injury" by or for
           anyone who is legally responsible, including all sums paid or
           payable under this policy’s Liability Coverage.
      3.   No one will be entitled to receive duplicate payments for the
           same elements of "loss" under this coverage and any Liability
           Coverage form or Medical Payments Coverage endorsement attached
           to this Coverage Part.




 CA 21 54 09 09
 Copyright, Insurance Services Office, Inc., 2009

 COM CO−MDOCS−02 50 921
 06−10−10
 PAGE 003 of 007
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 34 of 140 Page ID #:78


                                                                COMMERCIAL AUTO




                    CALIFORNIA UNINSURED MOTORISTS COVERAGE −
                            BODILY INJURY − CONTINUED

           We will not make a duplicate payment under this coverage for any
           element of "loss" for which payment has been made by or for
           anyone who is legally responsible.
           We will not pay for any element of "loss" if a person is entitled
           to receive payment for the same element of "loss" under any
           workers’ compensation, disability benefits or similar law.
 E.   CHANGES IN CONDITIONS
      The CONDITIONS are changed for California Uninsured Motorists
      Coverage − Bodily Injury as follows:
      1.   DUTIES IN THE EVENT OF ACCIDENT, CLAIM, SUIT OR LOSS is changed
           by adding the following:
           a.   Promptly notify the police if a hit−and−run driver is
                involved; and
           b.   Send us copies of the legal papers if a "suit" is brought.
                In addition, a person seeking coverage under Paragraph b. of
                the definition of "uninsured motor vehicle" must:
                (1) Provide us with a copy of the complaint by personal
                    service or certified mail if the "insured" brings an
                    action against the owner or operator of such "uninsured
                    motor vehicle";
                (2) Within a reasonable time, make all pleadings and
                    depositions available for copying by us or furnish us
                    copies at our expense; and
                (3) Provide us with proof that the limits of insurance under
                    any applicable liability bonds or policies have been
                    exhausted by payment of judgments or settlements.
      2.   LEGAL ACTION AGAINST US is replaced by the following:
           No legal action may be brought against us under this coverage
           form until there has been full compliance with all the terms of
           this coverage form and with respect to Paragraphs a., c. and d.
           of the definition of "uninsured motor vehicle" unless within two
           years from the date of the "accident":
           a.   Agreement as to the amount due under this insurance has been
                concluded;
           b.   The "insured" has formally instituted arbitration proceedings
                against us. In the event that the "insured" decides to
                arbitrate, the "insured" must formally begin arbitration
                proceedings by notifying us in writing, sent by certified
                mail, return receipt requested; or




 CA 21 54 09 09
 Copyright, Insurance Services Office, Inc., 2009

 COM CO−MDOCS−02 50 921
 06−10−10
 PAGE 004 of 007
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 35 of 140 Page ID #:79


                                                               COMMERCIAL AUTO




                   CALIFORNIA UNINSURED MOTORISTS COVERAGE −
                           BODILY INJURY − CONTINUED

          c.   "Suit" for "bodily injury" has been filed against the
               uninsured motorist in a court of competent jurisdiction.
               Written notice of the "suit" must be given to us within a
               reasonable time after the "insured" knew, or should have
               known, that the other motorist is uninsured. In no event
               will such notice be required before two years from the date
               of the accident. Failure of the "insured" or his or her
               representative to give us such notice of the "suit" will
               relieve us of our obligations under this coverage form only
               if the failure to give notice prejudices our rights.
     3.   TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US is replaced
          by the following:
          a.   With respect to Paragraphs a., c. and d. of the definition of
               "uninsured motor vehicle", if we make any payment, we are
               entitled to recover what we paid from other parties. Any
               person to or for whom we make payment must transfer to us his
               or her rights of recovery against any other party. This
               person must do everything necessary to secure these rights
               and must do nothing that would jeopardize them.
          b.   With respect to Paragraph b. of the definition of "uninsured
               motor vehicle", if we make any payment and the "insured"
               recovers from another party, the "insured" shall hold the
               proceeds in trust for us and pay us back the amount we have
               paid.
     4.   OTHER INSURANCE in the Business Auto and Garage Coverage Forms
          and OTHER INSURANCE − PRIMARY AND EXCESS INSURANCE PROVISIONS in
          the Truckers and Motor Carrier Coverage Forms are replaced by the
          following:
          If there is other applicable insurance available under one or
          more policies or provisions of coverage:
          a.   The maximum recovery under all coverage forms or policies
               combined may equal but not exceed the highest applicable
               limit for any one vehicle under any coverage form or policy
               providing coverage on either a primary or excess basis.
          b.   Any insurance we provide with respect to a vehicle the Named
               Insured does not own shall be excess over any other
               collectible uninsured motorists insurance providing coverage
               on a primary basis.
          c.   If the coverage under this coverage form is provided:
               (1) On a primary basis, we will pay only our share of the
                   "loss" that must be paid under insurance providing
                   coverage on a primary basis. Our share is the proportion
                   that our limit of liability bears to the total of all
                   applicable limits of liability for coverage on a primary
                   basis.




 CA 21 54 09 09
 Copyright, Insurance Services Office, Inc., 2009

 COM CO−MDOCS−02 50 921
 06−10−10
 PAGE 005 of 007
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 36 of 140 Page ID #:80


                                                                COMMERCIAL AUTO




                    CALIFORNIA UNINSURED MOTORISTS COVERAGE −
                            BODILY INJURY − CONTINUED

                (2) On an excess basis, we will pay only our share of the
                    "loss" that must be paid under insurance providing
                    coverage on an excess basis. Our share is the proportion
                    that our limit of liability bears to the total of all
                    applicable limits of liability for coverage on an excess
                    basis.
      5.   The following Condition is added:
           ARBITRATION
           a.   If we and an "insured" disagree whether the "insured" is
                legally entitled to recover damages from the owner or driver
                of an "uninsured motor vehicle" or do not agree as to the
                amount of damages that are recoverable by that "insured", the
                disagreement will be settled by arbitration. Such
                arbitration may be initiated by a written demand for
                arbitration made by either party. The arbitration shall be
                conducted by a single neutral arbitrator. However, disputes
                concerning coverage under this endorsement may not be
                arbitrated. Each party will bear the expenses of the
                arbitrator equally.
           b.   Unless both parties agree otherwise, arbitration will take
                place in the county in which the "insured" lives. Local
                rules of law as to arbitration procedures and evidence will
                apply. The decision of the arbitrator will be binding.
 F.   ADDITIONAL DEFINITIONS
      The following are added to the DEFINITIONS section:
      1.   "Family member" means the individual Named Insured’s spouse,
           whether or not a resident of the individual Named Insured’s
           household, and any other person related to such Named Insured by
           blood, adoption, marriage or registered domestic partnership
           under California law, who is a resident of such Named Insured’s
           household, including a ward or foster child.
      2.   "Occupying" means in, upon, getting in, on, out or off.
      3.   "Uninsured motor vehicle" means a land motor vehicle or trailer:
           a.   For which no liability bond or policy at the time of an
                "accident" provides at least the amounts required by the
                applicable law where a covered "auto" is principally garaged;
           b.   That is an underinsured motor vehicle. An underinsured motor
                vehicle is a land motor vehicle or "trailer" for which the
                sum of all liability bonds or policies at the time of an
                "accident" provides at least the amounts required by the
                applicable law where a covered "auto" is principally garaged
                but that sum is less than the Limit of Insurance for this
                coverage;




 CA 21 54 09 09
 Copyright, Insurance Services Office, Inc., 2009

 COM CO−MDOCS−02 50 921
 06−10−10
 PAGE 006 of 007
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 37 of 140 Page ID #:81


                                                              COMMERCIAL AUTO




                  CALIFORNIA UNINSURED MOTORISTS COVERAGE −
                          BODILY INJURY − CONTINUED

         c.   For which an insuring or bonding company denies coverage or
              refuses to admit coverage except conditionally or with
              reservation or becomes insolvent;
         d.   That is a hit−and−run vehicle and neither the driver nor
              owner can be identified. The vehicle must make physical
              contact with an "insured", a covered "auto" or a vehicle an
              "insured" is "occupying"; or
         e.   That is owned by an individual Named Insured or "family
              member" and operated or caused to be operated by a person
              without the owner’s consent in connection with criminal
              activity that has been documented in a police report.
         However, "uninsured motor vehicle" does not include any vehicle:
         a.   Owned or operated by a self−insurer under any applicable
              motor vehicle law except a self−insurer who is or becomes
              insolvent and cannot provide the amounts required by that
              motor vehicle law;
         b.   Owned by the United States of America, Canada, a state or
              political subdivision of any of those governments or an
              agency of any of the foregoing; or
         c.   Designed or modified for use primarily off public roads while
              not on public roads.




 CA 21 54 09 09
 Copyright, Insurance Services Office, Inc., 2009

 COM CO−MDOCS−02 50 921
 06−10−10
 PAGE 007 of 007
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 38 of 140 Page ID #:82




               EXHIBIT “2”
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 39 of 140 Page ID #:83
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 40 of 140 Page ID #:84




               EXHIBIT “3”
                 BP SPECCLMS LIAB        Please retain for your records.                                 No. 45265919
                 PO BOX: 8026
                 STEVENS POINT, WI 54481

                                                                                                     1   1   1,094       14315      BCLM.F2T703EN
                                                                                                                     0027020044548991358792643007070

                REFERENCE NO. 106865282




                CITY OF HUNTINGTON BEACH
                HUNTINGTON BEACH POLICE/ATTN RECORDS
                PO BOX 70
                HUNTINGTON BEACH CA 92648-0070
                                                   i        l   i   | l
           •H(i>|i||i>i|| i>i|iiiinl<NH¥i|i'i ltl''i|i|l 'i "|i| ' |i
                           i




         PLEASE RETURN CHECK STUB WITH THE REPORT IN THE ENCLOSED PREPAID
         ENVELOPE.
         INSURED NAME: SENTRY INSURANCE A MUTUAL COMPANY
         INSURED DRIVER: KIMI KOBASHI
         CLAIMANT NAME: WINSON DO
         DATE OF LOSS: 11/7/2014
         ACCIDENT LOCATION: BEACH AND GARFIELD
         ACCIDENT CITY: HUNTINGTON BEACH
         REPORT NUMBER: UNKNOWN
         INSURED WAS AT A COMPLETE STOP AT TRAFFIC SIGNAL AND WAS REAR ENDED BY
         CLAIMANT 1. CLAIMANT 1 WAS REAR ENDED BY CLAIMANT 2, CAUSING CLAIMANT
         1 TO REAR END INSURED VEHICLE.




                                                                                               CL NO. 53A211523
                                                                                               NOT NEGOTIABLE
                                                                                                                                                       Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 41 of 140 Page ID #:85




    THIS PAYMENT COVERS--POLICE REPORT REQUEST
0-656B                                                                    T   DetechHere   T                                                           (10/13)
                 Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 42 of 140 Page ID #:86
„ STATE OF CALIFORNIA
 TRAFFIC COLLISION REPORT                                                          LOGGED            [ ] COMPLAINT              [ ] ARREST M/F WCR0SSR0ADS
                                                                                                                                                                                                                                Page t        of CP
 CHP 555 Page 1 (Rev.7-03), OPI 061
 SPECIAL CONDITIONS                                                                                                                                 JUDICIAL DISTRICT                               LOCAL REPORT NUMBER

                                                 I             •              HUNTINGTON BEACH                                                  WJC
                                            NUMBER KILLED              COUNTY                                     REPORTING DISTRICT

                                                 0             •             ORANGE                                     Hit
           COLLISION OCCURRED ON                                                                                  MO.     DAY      YEAR    TIME (2400)                                              NCIC#

                                                                                                                                                                                                             3010          ZH3
   g       MILEPOST INFORMATION                                                                                         DAY OF WEEK                                                                 PHOTOGRAPHS BY:
   i—
   <                                                                                                              S M T W T/fpS •                   YES             |g_^o
   o
   o             AT INTERSECTION WITH
                                                                                                                                           STATE HWY REL

                                                                                                                                           [g-YES •                             NO
           DRIVER'S LICENSE NUMBER                     STATE         CLASS                        SAFETY EQUIP. VEH.YEAR        MAKE/MODEL/COLOR                                                              LICENSE NUMBER
 PARTY

    1                                                                                                 6?
           NAME (FIRST, MIDDLE, UST)

                                                                                                                  OWNER'S NAME
                                                                                                                                                    SAME AS DRIVER
  PEDES- STREET ADDRESS
  TRIAN
                                                                                                                  OWNERS ADDRESS
   •                                                                                                                                                SAME AS DRIVER
           CITY/STATE/ZIP

                                                                                                                  DISPOSITION OF VEHICLE ON ORDERS OF:
                                                                                                                                                                                        I           j OFFICER           DRIVER Q j OTHER
   u
  BICY-
  CLIST
           SEX        HAIR                  HEIGHT
                                                                             Mo.
                                                                                   aiRTHDATE
                                                                                      Day    Year

   •                   B6vr                  5^             /V5                                        A          PRIOR MECHANICAL DEFECTS:
                                                                                                                                                                J3*ONE APPARENT                                        REFER TO NARRATIVE
           HOME PHONE                                       BUSINESS PHONE                                        VEHICLE IDENTIFICATION NUMBER:

                                                                                                                                           DESCRIBE VEHICLE OAMAGE                                                         SHADE IN DAMAGEO AREA
   •                                                                                                                    VEHICLE TYPE

           INSURANCE CARRIER                                           POLICY NUMBER                                                       QUNK. Q N O N E                                          j       | MINOR
                                                                                                                                           [C^jjvlOD. |                     | MAJOR |                       | ROLL-OVER
           DIR OF TRAVEL ON STREET OR HIGHWAY                                          SPEED LIMIT

                                                                                            5c?
           DRIVER'S LICENSE NUMBER                     STATE         CLASS..                      SAFETY EQUIP.                 MAKE/MODEL/COLOR                                                              LICENSE NUMBER
  PARTY
    2
           NAME (FIRST. MIDDLE, LAST)

                                                                                                                  OWNER'S NAME
                                                                                                                                            |   | SAME AS DRIVER
  PEDES- STREET ADDRESS
  TRIAN
                                                                                                                  OWNER'S ADDRESS          Q        S A M E A S DRIVER
   •
  PARKED CITY/STATE/ZIP
  VEHICLE
                                                                                                                  DISPOSITION OF VEHICLE ON ORDERS OF:
   •                                                                                                                                                                                        I       I OFFICER ^ D R I V E R [~j OTHER
   BICY-                                                                           BIRTHDATE           RACE
   CLIST                                                                     Mo.      Day    Year

   •
  OTHER
            1±                                              BUSINESS PHONE
                                                                                                                  PRIOR MECHANICAL DEFECTS:

                                                                                                                  VEHICLE IDENTIFICATION NUMBER:
                                                                                                                                                                            -ttONE APPARENT                       j   ~j REFER TO NARRATIVE



                                                                                                                                           DESCRIBE VEHICLE DAMAGE                                                         SHADE IN DAMAGED AREA
   •                                                                                                                     VEHICLE TYPE

           INSURANCE CARRIER                                           POUCY NUMBER                                                         QuNK.                   Q NONE f^MINOR
                                                                                                                                            •       MOD. j                  [ MAJOR |                       | ROLL-OVER
           DIR OF TRAVEL ON STREET Of. HIGHWAY                                         SPEED LIMIT

              TO
           DRIVER'S LICENSE NUMBER                                                                SAFETY EQUIP.                 MAKE/MODEL/COLOR                                                              LICENSE NUMBER             STATE
  PARTY
    3                                                                                                                                                                                                                                    CtQ,
           NAME (FIRST, MIDDLE, LAST)

                                                                                                                  OWNER'S NAME              j — j
                             Sue?                                                                                                                   S   A   M   £   A   g   Q   R   |   V   E   R




  PEDES- STREET ADDRESS
  TRIAN
                                                                                                                  OWNER'S ADDRESS
   •                                                                                                                                        [~J SAME AS DRIVER
  PARKED CITY/STATE/ZIP
  VEHICLE

   •                                                                                                              DISPOSITION OF VEHICLE ON ORDERS OF:                                      j — j OFFICER [ g - D R W E R        Q    OTHER

   BICY-
   CLIST                                                                     Mo.      Day     Year

    •                                            SS          )M5                                          IA/     PRIOR MECHANICAL DEFECTS:                                     NONE APPARENT                            REFER TO NARRATIVE
                                                            BUSINESS PHONE                                        VEHICLE IDENTIFICATION NUMBER:

                                                                                                                         VEHICLE TYPE       DESCRIBE VEHICLE DAMAGE                                                        SHADE IN DAMAGED AREA

           INSURANCE CARRIER                                           POLICY NUMBER                                                        •JUNK. "^JjONE                                              j   I MINOR

                                                               <to-f>5(ffe-flte-6e>                                     Of! ,               •       MOD. •                      MAJOR •                      ROLL-OVER
           DIR OF TRAVEL ON STREET OR HIGHWAY                                          SPEED LIMIT
                                                                                                                                                            -DOT-
                                                                                            5&
  PREPARER'S NAME                                                       DISPATCH NOTIFIED                         REVIEWER'S NAME                                                                                         DATE REVIEWED

                                                                                   ES Q NO            0     N/A
                                                                                                                                    ML
                        Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 43 of 140 Page ID #:87
  STATE O F CALIFORNIA

  TRAFFIC COLLISION CODING                                                                                                                                                                                                                                  Pags    Z   oft/
  CHP 555 Page 2 (Rev. 7-03) OPI 061
 DATE OF COLLISION (MO.                              DAY       YEAR)          TIME (2400)


                                        ll 7 M                                                                               3010
                                       OWNER'S NAME                                                                                      OWNER'S ADDRESS


   PROPERTY                                                                                                                                                                                                                                            •     YES •           NO
    DAMAGE                              DESCRIPTION OF DAMAGE




                 SEATING POSITION                                                                                                    SAFETY EQUIPMENT                                                                                    INATTENTION CODES
                                                                 OCCUPANTS                                                              L - AIR BAG DEPLOYED                                NI I C B I C Y C L E - H E L M E T           A - CELLPHONE HANDHELD
                                                                 A - N O N E IN VEHICLE                                                                                                     DRIVER         . PASSENGER                   B - C E L L P H O N E HANDSFREE -
                                                                                                                                        M - AIR BAG NOT DEPLOYED
                                                                 B - UNKNOWN                                                                                                                V-NO           . X-NO                        C - ELECTRONIC EQUIPMENT
                                                                                                                                        N- OTHER                                            W-YES            Y - YES
                                                                 C - L A P BELT U S E D                                                                                                                                                  0 - R A D I O / CD
                                                                                                                                         P - N O T REQUIRED
                                                                 D - L A P BELT N O T U S E D                                                                                                                                            E-SMOKING
                            1   - DRIVER                         E - S H O U L D E R H A R N E S S USED                                                                                                                                  F - EATING
                            2   TO 6 - PASSENGERS                F - SHOULDER HARNESS NOT USED                                           CHILD RESTRAINT                                    EJECTED FROM VEHICLE                         G - CHILDREN
                                                                 G - LAP/SHOULDER HARNESS USED                                           Q - IN V E H I C L E U S E D                       0 - N O T EJECTED                            H-ANIMALS
                            7   - STATION W A G O N REAR
                                                                 H - LAP/SHOULDER HARNESS NOT USED                                       R - IN V E H I C L E N O T U S E D                 1 - FULLY EJECTED                            1 - P E R S O N A L HYGIENE
                            8   - REAR O C C . T R K . O R V A N
                                                                 J - PASSIVE R E S T R A I N T U S E D                                   S - IN V E H I C L E U S E U N K N O W N           2 - PARTIALLY EJECTED                        J - READING
                            9   - POSITION U N K N O W N         K - PASSIVE R E S T R A I N T N O T USED                                T - IN V E H I C L E I M P R O P E R U S E         3 - UNKNOWN                                  K - OTHER
                            0   - OTHER
                                                                                                                                         U - N O N E IN VEHICLE

                                                                        ITEMS MARKED BELOW FOLLOWED BY AN ASTERISK (*) SHOULD BE EXPLAINED IN THE NARRATIVE.
        PRIMARY C O L L I S I O N F A C T O R                                                                                                                                                                                               MOVEMENT PRECEDING
                                                                                            TRAFFIC CONTROL DEVICES                                                    SPECIAL INFORMATION
    LIST NUMBER (*) O F PARTY A T F A U L T                                                                                                                                                                                                     COLLISION
           «    VL: a t \ , i I U N VIULA i t u ;            tutu   .             A   CONTROLS FUNCTIONING                                                   A   HAZARDOUS MATERIAL                                                 A     STOPPED

               cue zzsso(*> r
               , OTHER IMPROPER D R I V I N G * : * -
                                                                                  B
                                                                                  G
                                                                                      CONTROLS NOT FUNCTIONING'
                                                                                      CONTROLS OBSCURED-
                                                                                                                                                             B
                                                                                                                                                             C
                                                                                                                                                                 C E L L P H O N E H A N D H E L D IN U S E
                                                                                                                                                                 C E L L P H O N E H A N D S F R E E IN USE
                                                                                                                                                                                                                                    B    P R O C E E D I N G STRAIGHT '
                                                                                                                                                                                                                                    C . R A N O F F ROAO '
                                                                                  D   NO CONTROLS PRESENT / FACTOR"                                          D   C E L L P H O N E N O T IN U S E                                   D    MAKING RIGHT TURN
           C    OTHER T H A N D R I V E R -                                                    TYPE OF COLLISION                                             E   S C H O O L BUS R E L A T E D                                      E    M A K I N G L E F T TURN

           D     UNKNOWN*                                                         A    HEAD-ON                                                               F   75 FT MOTORTRUCK C O M B O                                         F    MAKING U TURN
                                                                                  B   SIDE SWIPE                                                             G   3 2 F T TRAILER C O M B O                                          G     BACKING


           WEATHER               (MARK              1 TO 2    ITEMS)              D
                                                                                      REAR E N D
                                                                                      BROADSIDE
                                                                                                                                           2^2                                                                                      H
                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                         SLOWING / STOPPING
                                                                                                                                                                                                                                         P A S S I N G OTHER V E H I C L E
                CLEAR                                                             E   HIT O B J E C T                                                                                                                               J    C H A N G I N G LAMES
           B     CLOUDY                                                           F   OVERTURNED                                                                                                                                    K    PARKING MANEUVER
                RAINING                                                           G   VEHICLE / PEDESTRIAN                                                                                                                          L    ENTERING TRAFFIC

                SNOWING                                                           H OTHER*:                                                                                                                                         M OTHER UNSAFE TURNING
           E    F O G / VISIBILITY                                      FT.                                                                                                                                                         N    XING INTO OPPOSING LANE
           F     OTHER':                                                               MOTOR VEHICLE INVOLVED WITH                                                                                                                  O     PARKED
           G     WIND                                                             A   NON-COLLISION                                                                                                                                 P     MERGING
                                                                                  B   PEDESTRIAN                                                                                                                                    Q    TRAVELING WRONG WAY
'ycZ-b           DAYLIGHT                                                             OTHER MOTOR VEHICLE                                                        OTHER ASSOCIATED FACTOR(S)                                         R     OTHER"
           B     DUSK-DAWN                                                        D   MOTOR VEHICLE ON OTHER ROADWAY                                                 (MARK ) TO 2 ITEMS)
                                                                                                                                                                 VC SECTION VIOLATION:
           C    DARK - STREET LIGHTS •                                            E   PARKED MOTOR VEHICLE                                                                                               n
           D    DARK - N O S T R E E T L I G H T S                                F   TRAIN                                                             K"                                               U Y E S

                                                                                                                                                                 VC SECTION VIOLATION:                 _UNO_
                DARK - S T R E E T LIGHTS N O T                                   G   BICYCLE                                                                                                           "n
                FUNCTIONING*                                                                                                                                                                             1_|YE8
                                                                                  f-| ANIMAL:                                                                                                                                                 SOBRIETY - D R U G
                                                                                                                                                                 VC SECTION VIULATIOM
                                                                                                                                                                                                         •   NO
                      ROADWAY SURFACE                                                                                                                                                                                                             PHYSICAL
                                                                                                                                                                                                         U Y E S
                                                                                                                                                                                                                                             (MARK 1 TO 2 ITEMS)
 V . A          DRY                                                               |   FIXED O B J E C T :                                                                                                •   NO

           B WET                                                                                                                                                                                                                    A    H A D N O T BEEN DRINKING
           C     SNOWY-ICY                                                        J   OTHER OBJECT:                                                              VISION OBSCUREMENT:                                                B    H B D - U N D E R INFLUENCE
           D    SLIPPERY ( M U D D Y , OILY. E T C . )                                                                                                           INATTENTION*                                                       C    H B D - N O T UNDER INFLUENCE*
                 ROADWAY CONDITION(S)                                                                                                                        G   STOP & G O T R A F F I C                                           D    H B D - IMPAIRMENT U N K N O W N '
                  (MARK 1 TO 2 ITEMS)                                                        PEDESTRIAN'S ACTIONS                                            H   ENTERING / LEAVING RAMP                                            E    UNDER DRUG INFLUENCE-
           A    HOLES, DEEP R U T *                                               A   NO PEDESTRIANS INVOLVED                                                    PREVIOUS C O L L I S I O N                                         F    I M P A I R M E N T - PHYSICAL*
           B    LOOSE M A T E R I A L O N R O A D W A Y *                         B   C R O S S I N G IN C R O S S W A L K                                       UNFAMILIAR W I T H R O A O                                         G    IMPAIRMENT NOT KNOWN
                OBSTRUCTION O N ROADWAY-                                              AT INTERSECTION                                                        K   D E F E C T I V E V E H , EQUIP.:    CITEO                         H    NOT APPLICABLE
                C O N S T R U C T I O N - REPAIR Z O N E                          C   CROSSING IN CROSSWALK - NOT                                                                                        •   YES
                                                                                                                                                                                                                                    I    SLEEPY / F A T I G U E D *
           E    REDUCED R O A D W A Y W I D T H                                       AT INTERSECTION                                                                                                    •   NO

           F    FLOODED*                                                          D   C R O S S I N G - N O T IN C R O S S W A L K                           L   UNINVOLVED VEHICLE
           G    OTHER*:                                                           E   IN ROAD - INCLUDES SHOULDER                                            M   OTHER*:
          ± 1 NO UNUSUAL CONDITIONS                                               F   NOT IN ROAD                                                                NONE APPARENT
                                                                                  G   APPROACHING / LEAVING SCHOOL BUS                                       O   RUNAWAY VEHICLE

SKETCH                                                                                                                                      MISCELLANEOUS




                                                                                                                                              U'Z            AT"P           U-3            STofpeX)                 AT           CZ-ao              Ut.nT.V-t

                                                                                                                                                 flis-ati-         (stiver?               •U'1  I      po'wyt-c.                 U- L         t o          Q-epfi—




                                                                                                                                               I\Q{»%-'              l&fi             ^    or         & CL-            6P        50.-21

                                                                                                                                                                     h\o          PT          s ofi          5     C<~ of                 bPeft<Zbc>



       1
 teir.l        O S P 0 3 79147
            Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 44 of 140 Page ID #:88
STATE OF CALIFORNIA
INJURED / WITNESS / PASSENGERS                                                                                                                                                                      Page J> of ( j
CHP 555 Page 3 (Rev. 1-03, OPI 061
DATE OF COLLISION (MO,      DAY   YEAR)       TIME (2400)                                                                 OFFICER 1,0.


                    If- 7~'%                          0*156                               3010
                                                            EXTENT OF INJURY ("X" ONE)                                           INJURED WAS ("X" ONE)                     PARTY    SEAT      AIR   SAFETY
 WITNESS       PASSENGER
                                                                                                       COMPLAINT                                                          NUMBEF    POS.      BAG   EQUIP.
  ONLY            ONLY                           FATAL        SEVERE             OTHER VISIBLE
                                                INJURY        INJURY                INJURY              OF PAIN



                   B                             •             •                     •                     •               •         •        '•           •    •           A       5 M £>
NAME / •. O. B. / ADDRESS                                          ,                             I


(INJURED ONLY) TRANSPORTED BY:            '                                                                TAKEN TO:


DESCRIBE INJURIES




                                                                                                                                                                •        VICTIM OF VIOLENT CRIME NOTIFIED



                                                               •                     •                                               •           •         •    •          _2               An </o
                                                                                                                                                                                             TELEPHONE
NAME / D. O. B. / ADDRESS


(INJURED ONLY) TRANSPORTED BY:                                                                             TAKEN TO:


DESCRIBE INJURIES




                                                                                                                                                                •        VICTIM OF VIOLENT CRIME NOTIFIED



                    •                             •         - •                                                             •
NAME / D.O.B. / ADDRESS


(INJURED ONLY) TRANSPORTED BY:


DESCRIBE INJURIES




                                                                                                                                                                • VICTIM OF VIOLENT CRIME NOTIFIED
                    •                             •                    •             •                      •               •            •       •         •   1 •
NAME / D.O.B. / ADDRESS

(INJURED ONLY) TRANSPORTED BY:


DESCRIBE INJURIES




                                                                                                                                                                         VICTIM OF VIOLENT CRIME NOTIFIED



                    •                             •                    •             •                      •               •            •        •        •         •
NAME / D. O. 8. / ADDRESS


 (INJURED ONLY) TRANSPORTED BY:


 DESCRIBE INJURIES




                                                                                                                                                                 •       VICTIM OF VIOLENT CRIME NOTIFIED



                     •                            •                    •              •                     •                •           •        •        •         •
 NAME / D.O.B. / ADDRESS


 (INJURED ONLY) TRANSPORTED BY:


 DESCRIBE INJURIES




                                                                                                                                                                 •       VICTIM OF VIOLENT CRIME NOTIFIED

                                                                       I.D. NUMBER                   MO.   DAY     YEAR                      R'SNi»j-ie>             ^                        MO.   DAY      YEAR
 PREPARER'S NAME
              Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 45 of 140 Page ID #:89
  S T A T E OF C A L I F O R N I A

  INJURED / WITNESS / PASSENGERS                                                                                                                                                                      Page          of
  CHP 555 Page 3 (Rev. 1-03) OPI 061
  DATE OF COLLISION (MO.             DAY   YEAR)   TIME (2400)

                                                                                  3010
   WITNESS          PASSENGER
                                                                 EXTENT OF INJURY ("X" ONE)                           INJURED WAS ("X" ONE)                                  PARTY    SEAT     AIR   SAFETY
    ONLY              ONLY                            FATAL      SEVERE    OTHER VISIBLE         COMPLAINT                                                                  NUMBEF    POS.     BAG   EQUIP.
                                                                                                                 DRIVER       PASS.   PED.       BICYCLIST   OTHER
                                                     INJURY      INJURY       INJURY              OF PAIN


                          •                             •         •                                   •           •           -•. •                •                 •
 NAME / D. O. B. / ADDRESS


 (INJURED ONLY) TRANSPORTED BY:


 DESCRIBE INJURIES




                                                                                                                                                                 •        VICTIM OF VIOLENT CRIME NOTIFIED


 CP                    •
 NAME; D. O. B. / ADDRESS
                                                      •               •                            •              •           •       •            •                 •

 (INJURED ONLY) TRANSPORTED BY:


 DESCRIBE INJURIES




                                                                                                                                                             •            VICTIM OF VIOLENT CRIME NOTIFIED


                       •                             •                •       •                    • '•          •            •       •            •                 •
 NAME / D . 0. B. / ADDRESS


 (INJURED ONLY) TRANSPORTED BY:


DESCRIBE INJURIES




                                                                                                                                                             •           VICTIM OF VIOLENT CRIME NOTIFIED


                       •                             •                •       •
NAME / D. O. B. / ADDRESS


(INJURED ONLY) TRANSPORTED BY:


DESCRIBE INJURIES




                                                                                                                                                             •           VICTIM OF VIOLENT CRIME NOTIFIED


                      •                              •             •          •                   •                                   •           •                  •
NAME IO. O.B.IADDRESS


(INJURED ONLY) TRANSPORTED BY:


DESCRIBE INJURIES




                                                                                                                                                             •           VICTIM OF VIOLENT CRIME NOTIFIED


CP                    •
NAME / D. O. B. / ADDRESS
                                                    •              •         •                    •                       •       •          •         •         •

(INJURED ONLY) TRANSPORTED BY:


DESCRIBE INJURIES




                                                                                                                                                             •           VICTIM OF VIOLENT CRIME NOTIFIED
PREPARER'S NAME                                                                            MO.   DAY      YEAR        REVIEWER'S NAME                                                        MO.   DAY       YEAR
           Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 46 of 140 Page ID #:90
                                                                                                                                     OTENT                          DR#
                                                         COLLISION                            INVESTIGATION                                             ASSOCIATED DR # _ _

                                         TIME REPORTED:                 O*   c
                                                                                                               DISPATCHED:                 c
                                                                                                                                        & >°                        ARRIVAL:
     NOTIFICATION                                                       f
                                            RESPONDED FROM:                 ::."
                                                                                                                                                                                          7
                                         INVESTIGATING OFFICER:                     ^                                        0ENGINE CO: ^ j S ^ - _ ' t j AMBULANCE: g" *fO>
           ARRIVAL
                                         ASSISTING OFFICER(S):                   6Eii»j

       PRIMARY S T R E E T :                                                                                          DIRECTION: ^KN/S                          •   EAV
                                                                                                                                                1
                                                                                                                   CONTROLS:                                                AREA:
       •       2-LN •    4-LN p.6-LN •             OTHER                           0 BIKE LN          P Signals               •    Yield Sign(s)                •   Residential '      • School
o      •       TWO-WAY RES. STREET                                                                    •       Stop Sign(s)    •    None                        ^Business               • Open
I-
o_    ^     LEFTTURNLANE • RIGHT TURN LANE                                                      ROADWAY DIVIDED         BY:                  ROADWAY SURFACE:
cc      • Two left Turn lanes • Protective Permissive                                             S Raised Median        • Double Yellow Line    Bftsphalt                          O Dirt
o       Q Arrow Controlled    • Uncontrolled                                                      • Painted Median       • Single Yellow Line    •Cement                            DOther
W)
UJ    Miscellaneous                                                                               • No Lines             • Two-Way Turn Lane
D
       SECONDARY               STREET:           <£>P&[&S>                                                            DIRECTION:                    •    N/S    12 E/W      . • NONE INVOLVED
                                                                                                                   CONTROLS:                                                AREA:
Q      •       2-LN H4-LN D-6-LN •                 OTHER                           0 BIKE LN          B Signals                •   Yield Sign(s)                •   Residential        • School
<      •        TWO-WAY RES. STREET                                                                   •       StopSign(s)     •    None                         S3 Business            D Open
o      J*r_ LEFTTURNLANE • RIGHT TURN LANE                                                                            ROADWAY DIVIDED BY:                                     ROADWAY SURFACE:
DC
          • Two left Turn lanes • Protective Permissive                                            • Raised Median • Double Yellow Line    19 Asphalt                             • Dirt
          ST Arrow Controlled   • Uncontroiled                                                     13- Painted Median • Single Yellow Line • Cement                               • Other.
       Miscellaneous                                                                               • No Lines         • Two-Way Turn Lane
MEASUREMENTS: •                ROLL-A-TAPE •            STEEL TAPE S STEP PACE •                 LASER #_              .•     OTHER.                            •   VISUAL ESTIMATION •       NONE TAKEN
          API #1 \i                    W of the          $L         EFC/Line             •    C/Prolongation of.                                                           and
O                       '> ••• ' fr            of the         A     JSP C/Line            •   C/Prolongation o f .
<
          A O I # 2 \%                 w of t h e        _£         El C/Line            •    C/Prolongation of.                                                           and

LL                      J±U1          _^of      the      _£         ETC/Line             • C/Prolongation o f .
o         A O I # 3 _                        of t h e     _         •   C/Line           •    C/Prolongation of.                                                           and
<
ui                                           of t h e     _         •   C/Line           •    C/Prolongation of.
DC
<         ESTABLISHED:                  •    Skids       0    Damage               ^Statements            •    A r e a of Rest         •       Debris.

      H                                                                                                                      V-1     L/F      R/F               R/R         L/R
      O           V-1.    L/F.     R/F.     _R/R_      L/R                                                        l-
      <                                                                                                           o          • Locked • Side • C e n t r i f u g a l g j None Apparent
                  • Locked • Side • Centrifugal L3 None Apparent                                                  <
CO
Q     —-                                                   L/R                                                               V-2     L/F      R/F               R/R                       L/R
      O >         V-2_    . L/F.    R/F.     . R/R_                                                               a
      h- o         • Locked • Side • Centrifugal EJ N o n e Apparent                                                         • Locked • Side • C e n t r i f u g a l •                 None Apparent
CO    cc §                                                                                                        tr
      o z                                                                                                         Ui                 L/F     . R/F     R/R       L/R
                    . L/F.    R/F.     . R/R.       . L/R                                                                    V-3
      EE-BP V-3_                                                                                                  H
      a      • Locked • Side • Centrifugal t 3 N o n e Apparent                                                   LL
                                                                                                                             • Locked • Side • Centrifugal FTJNone Apparent
                                                                                                               <
           CO     ESTABLISHED BY:                  Vehicle At Rest Facing:              N E W S     Laying on its.        Side • Chalk Marks                         •    Moved Prior to Arrival
           w       Vehicle #1                                                           of the  . HC/Line •C/Prolongation of__r        :                                  - - -.          -         .   a n d

           CO
     CO J2                                                                              of the  . • C / L i n e • C/Prolongation of
     OJ CU
(0   CC CU        ESTABLISHED BY:                  Vehicle At Rest Facing:              N E W S   Laying on its. _ Side • Chalk Marks                                • Moved Prior to Arrival
 c
                   Vehicle #2                                                           of the  . DC/Line DC/Prolongation of                                                                       , and
•2 O
Q.                                                                                      of the  . OC/Line DC/Prolongation of
O
           CD     ESTABLISHED BY:                  Vehicle At Rest Facing: N E W S                    Laying on its          Side • Chalk Marks                      • Moved Prior to Arrival
           c       Vehicle #3                                               of the                   n c / L i n e •C/Prolongation of.                                                             , and
           CD
                                                                            of the                   DC/Line DC/Prolongation of.
           o
     • ADDITIONAL AOI'S ON BACK PAGE
CO
Z)
o
UJ
<


o


                                                                                                  /•
CO
     PREPARER'S N A M E                                           ID NUMBER                          DATE                          REVIE                   :S N A M E                 DATE
                                                                                                                                                                                                          Revised
      G-KA.'V.v': './'                                                                                                                                                                                  BARR 1/05
      Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 47 of 140 Page ID #:91
                    HUNTIN6T0N BEACH POLICE DEPARTMENT                                         DR#
                          TRAFFIC COLLISION INVESTIGATION                           ASSOCIATED DR #

     AOI #4          .of the.         .•   C/Line   •   C/Prolongation of.                            and
                     .of the.         .•   C/Line   • C/Prolongation of_
     AOI #5          .of t h e .      .•   C/Line   •   C/Prolongation of_                            and
                     .of the.         .•   C/Line   •   C/Prolongation of_
     AOI #6           of the.         .•   C/Line   •   C/Prolongation of_                            and
                      of the-         .•   C/Line   •   C/Prolongation of_
     ESTABLISHED:   • Skids        • Damage    •Statements       QAreaofRest        DDebris.




10



12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
PREPARER'S NAME      ID NUMBER                  DATE                         REVIEWER'S NAME                DATE
                                                                                                                     Revised
                                                                                                                   BARR 1/05
     Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 48 of 140 Page ID #:92
     CITY OF HUNTINGTON BEACH
     NARRATIVF/SIJPPI FMFNIAL                                                                  PAGF
     DATE OF INCIDENT           TIME     NCIC NUMBER             OFFICER i n.                    NUMBER
                                C*t3        3010


1    NOTIFICATIONS:
2
3           On 11/7/14, at approximately 0903 hours, I was working uniform patrol for the City of
4    Huntington Beach. I was dispatched to the intersection of Beach Boulevard (SR-39) and Garfield
5    Avenue regarding a traffic collision with injuries. Upon arriving on scene I found three vehicles
6    stopped in the number 2 lane of northbound SR-39, south of Garfield Avenue.
7
8
9    STATEMENTS:
10
11           Party-1, was contacted at the scene and identified by his California Identification card as
12   Winson DO. P-1 said he was proceeding northbound in the number 2 lane of SR-39, south of Garfield
13   Avenue. P-1 said he was travelling at about 40 miles per hour and noticed cars stopped in the number
14   2 lane in front of him. P-1 said he applied his brakes, but his brakes felt "squishy". P-1 said his vehicle
15   did not stop in time and he rear-ended P-2. P-1 told me there were no prior mechanic defects to his
16   vehicle and he does not know why his vehicle's brakes did not react as usual.
17
18          Party-2, was contacted at the scene and identified by his Illinois Drivers License as Paul
19   LYDON. P-2 said he was behind P-3 and was at a stop for a red light in the northbound number 2 lane
20   of SR-39, south of Garfield Avenue. P-2 stated the light for northbound SR-39 had just turned green.
21   Suddenly, P-2 was rear-ended by P-1. This collision caused P-2's vehicle to move forward,
22   subsequently rear-ending P-3.
23
24          Party-3 was contacted on scene and identified by her California Drivers License as Kimi
25   KOBASHI. P-3 said she was stopped for the red light in the number 2 lane of northbound SR-39,
26   south of Garfield Avenue. The light had just turned green and the vehicles in front of her were now
27   slowly beginning to accelerate. Suddenly, P-3 was rear-ended by P-2. This impact forced her car
28   forward. P-3 applied her brakes and her vehicle came to a stop.
29
30             .        .   .      .                        .
31   OPINIONS AND CONCLUSIONS:
32
33          Based upon involved parties statements, and evidence at the scene, it is my opinion that P-3
34   and P-2 were stopped in the number 2 lane of northbound SR-39, south of Garfield Avenue. There
35   were other vehicles in front of P-3, waiting for the light to change from red to green. P-1 was travelling
36   northbound SR-39 in the number 2 lane.
37
38          P-1 failed to stop in sufficient time and rear-ended P-2. Due to the collision from P-1, P-2's
39   vehicle was pushed forward, hitting P-3. I was unable to locate any significant skid marks in the
40   roadway.



     PREPARER'S NAME                   I.D. NUMBER              DATE            REVIEW^^NVME         DATE
        £LS£K                            2-IH3
     Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 49 of 140 Page ID #:93
     CITY OF HUNTINGTON BEACH
     NARRATIVF/SIJPPI FMFNIAL                                                               PAGE
     DATE OF INCIDENT           TIME     NCIC NUMBER       OFFICER I.D.                       NUMBER
      U-OlrlH               CAtih            3010           ZLH3


1
2           I concluded the primary collision factor to be P-l's unsafe speed, in violation of CVC
3    22350(a). Because of P-l's unsafe speed for the current road conditions, P-1 was unable to bring his
4    vehicle to a complete stop in sufficient time to avoid impacting P-2.
5
6
7     RECOMMENDATIONS:
 8
 9           None.
10




     PREPARER'S NAME                   I.D. NUMBER        DATE            REVIEWER'S NAME         DATE
                                         2H3
0-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 50 of 140 Pag




                                                                CASH RECEIPT
                                                          CITY OF HUNTINGTON BEACH
                                                             P.O. BOX 711
                                               HUNTINGTON BEACH, CALIFORNIA 92648-01
                                                 www.huntingtonbeachca.gov/payments




   DATE                            Issuing Dept.

                                   Dept. Phone #

   FUNDS RECEIVED FROM




   FOR


   AMOUNT RECEIVED                          ; h e c k # M ^ ^ S       fcr^itCard     | $   5   .
              a
     rep^F     -                                                           Finance
   By                                                                      Approval
   IF OBJECT = 50000 THRU 90000, FINANCE APPROVAL REQUIRED                 Approval Date
         Business Unit             Object          Subs       Sub-Ledger    I Type




                        Stamped Validation Only
                                                                      TOTAL $          3. 60
                  Please do not write in the box below




    No.1280229                                                                 CUSTOMER COPY
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 51 of 140 Page ID #:95




               EXHIBIT “4”
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 52 of 140 Page ID #:96



                                1   ERIC B. STRONGIN, ESQ. (SBN: 216561)
                                    WILLIAM D. BURGER, JR., ESQ. (SBN 234915)
                                2   SMITH | HALL | STRONGIN LLP
                                3
                                    999 Corporate Drive, Suite 220
                                    Ladera Ranch, CA 92694
                                4
                                    Telephone: (949) 529-2250
                                    estrongin@s-hlawyers.com
                                5
                                    wburger@s-hlawyers.com

                                6
                                    Attorneys for Claimant, KIMI KOBASHI

                                7

                                8                BINDING UNINSURED/UNDERINSURED ARBITRATION
                                9                                     JUDICATE WEST
                               10

                               11
                                    KIMI KOBASHI,                                 CASE NO. A243442-46
                               12
                                                  Claimant,
SMITH |HALL | STRONGIN LLP




                               13                                                 CLAIMANT’S ARBITRATION BRIEF
                                           vs.
                               14
                                    SENTRY INSURANCE, A MUTUAL            DATE: August 19, 2019
                               15   COMPANY; a Wisconsin Corporation; and TIME: 9:30 a.m.
                                    SAFECO INSURANCE COMPANY OF           PLACE: Judicate West – Santa Ana
                               16   AMERICA, a New Hampshire
                                    Corporation,
                               17                                         Arbitrator: Darrell A. Forgey, Esq.
                                                 Respondents.
                               18

                               19

                               20         Plaintiff, KIMI KOBASHI, through her attorneys of record, Smith | Hall |Strongin,
                               21 LLP, submits the following Arbitration Brief.

                               22 I.      FACTUAL BACKGROUND
                               23         A.     Overview
                               24         Winson Do, an uninsured, 23-year-old driver caused a multi-car collision that has
                               25 debilitated Kimi Kobashi for life. Do rear-ended Kimi in a three-car auto crash. At the

                               26 time, Kimi was working for the Respondent, Sentry Insurance as an insurance SIU

                               27 investigator and driving a company car. The incident left her disabled to such an extent that

                               28 normal tasks, such as buttoning her pants, became difficult as did many other things. She is

                                                              CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 53 of 140 Page ID #:97



                                1 in constant pain despite the implantation of a spinal cord stimulator following the crash and

                                2 daily pain medications prescribed to her by her pain management doctor.

                                3         Kimi was insured by Sentry Insurance at the time of the crash. The Sentry policy
                                4 has a $1,000,000 UM/UIM limit. Ms. Kobashi is entitled to the full $1M limits in light of

                                5 the harm that Do’s actions caused her when he caused the crash.

                                6         B.     The November 7, 2014, Car Crash Changes Kimi’s Life Forever
                                7         Prior to the November 7, 2014, collision at issue in this matter, Ms. Kobashi had had
                                8 spinal fusion surgery in 2010 and 2011. The first surgery “failed” but the second one was a

                                9 success. As of the accident at issue in this matter, Ms. Kobashi was feeling fit and was

                               10 quite active. She was weaning off her pain medication and was able to play tennis, go to

                               11 the beach, garden, clean her home, travel, etc. In short, it appeared she had a good

                               12 prognosis just prior to the subject incident.
SMITH |HALL | STRONGIN LLP




                               13         On the morning of November 7, 2014, Winson Do was driving a 2002 blue Acura
                               14 sports car, Washington plates, and outfitted with a large spoiler. He was headed

                               15 northbound on Beach Boulevard (CA S.R. 39) in Huntington Beach, California. He was

                               16 driving at least 40 mile per hour (by his own estimate) before he noticed several vehicles at

                               17 a complete stop, at a red light in front of him. By that time, it was too late for him to avoid

                               18 the stopped vehicles.

                               19         Winson Do slammed into the rear of the 2014 blue Chevrolet Malibu that was driven
                               20 by Paul Lydon. Paul Lydon was stopped directly behind Kimi Kobashi, who was first at

                               21 the red light, also stopped. Do came crashing into the rear of the Lydon vehicle which

                               22 crashed forward into the rear of Kimi Kobashi’s four-door Ford Fusion. There were no skid

                               23 marks. Do told the CHP that he was not able to brake at all before hitting Lydon and

                               24 causing Lydon to crash into Kobashi. He explained that his brakes were “squishy” and that

                               25

                               26

                               27

                               28
                                                                                  -2-
                                                                CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 54 of 140 Page ID #:98



                                1 they must have malfunctioned.

                                2

                                3

                                4

                                5

                                6

                                7

                                8

                                9         The Huntington Beach Police Department responded to the scene and determined
                               10 that Do failed to stop in sufficient time and rear-ended Mr. Lydon’s vehicle which hit Ms.

                               11 Kobashi’s vehicle. Of note, the officer found no skid marks in the roadway.

                               12
SMITH |HALL | STRONGIN LLP




                               13

                               14         The officer concluded that the primary collision factor was Mr. Do’s unsafe speed,
                               15 in violation of California Vehicle Code Section 22350(a).

                               16         At the time of the collision, Kimi Kobashi, an SIU investigator for Sentry Insurance,
                               17 was stopped in her company vehicle, a 2014 Ford Fusion, License No. 7DZG659 on the

                               18 northbound Highway 39 (Beach Boulevard) at the intersection of Beach Boulevard and

                               19 Garfield in the City of Huntington Beach, County of Orange. She had just retrieved her

                               20 friends and was traveling to Los Angeles International Airport and was headed to a work

                               21 appointment. While she was stopped at the light, Ms. Kobashi was stunned when she felt

                               22 the impact of a vehicle slamming into the rear of her automobile. There were no sounds of

                               23 braking or skidding prior to impact. Do, in striking the vehicle driven by Lydon, had hit the

                               24 Lydon vehicle so hard that it pushed it into the Kobashi vehicle and the second impact

                               25 caused the Kobashi vehicle to move from a standstill, three feet into the intersection.

                               26         The Huntington Beach Police Department responded to the scene. At the scene of
                               27 the collision, Mr. Do stated that he was traveling 40 miles per hour when he noticed the

                               28
                                                                                -3-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 55 of 140 Page ID #:99



                                1 cars in front of him stopped at the intersection. When he went to apply his brakes, they

                                2 malfunctioned. The absence of skid marks, as previously noted, confirmed that Do’s

                                3 brakes did not work or he failed to apply them.

                                4

                                5

                                6

                                7

                                8

                                9

                               10

                               11

                               12
SMITH |HALL | STRONGIN LLP




                               13

                               14

                               15

                               16

                               17

                               18

                               19                (The Winson Do Vehicle Immediately Following the Crash, Arb. Exh. #5)
                               20         Immediately following the collision, and due to the sheer force of impact of Mr.
                               21 Do’s vehicle traveling at 40 miles per hour when he collided into the vehicles, Ms.

                               22 Kobashi’s body was violently jolted---sending intense pain in her neck and back with

                               23 shooting pain up the middle of her neck up to her head. Ms. Kobashi was transported by

                               24 ambulance from the scene of the collision to Hoag Memorial Hospital.

                               25         Ms. Kobashi was only 49 years old at the time of the crash. And, although she had
                               26 preexisting back and neck surgeries, as the evidence at arbitration will demonstrate, the

                               27 issues she was dealing with preincident were underwhelming compared with the severe

                               28 pain and debilitating nature of her postincident condition. There is no doubt that her prior
                                                                                -4-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 56 of 140 Page ID #:100



                                1 spinal surgeries left her in a weakened state that left her more susceptible to severe injury

                                2 from November 7, 2014 collision that was caused by Winson Do.

                                3         As a direct consequence of Do’s negligence which caused this multi-car crash, and
                                4 even apportioning her prior medical condition by 50%, Kobashi has economic losses in

                                5 excess of $1M—the policy limits at issue in this UM arbitration. Her noneconomic harms

                                6 are far greater.

                                7         To date, Ms. Kobashi has been paid nothing in underinsured benefits from her
                                8 insurer, and former employer, Sentry. It has been nearly 5 years since the accident, and Ms.

                                9 Kobashi has a right be compensated and paid her UM benefits. She has spent many

                               10 thousands of dollars on medical care, struggled to keep working and spent years in

                               11 litigation against Sentry.

                               12         Ms. Kobashi is not pursuing arbitration for sympathy. The time for sympathy has
SMITH |HALL | STRONGIN LLP




                               13 passed. Sentry has forced Kimi to come to this arbitration to obtain the full amount of her

                               14 policy benefits of $1 million. If awarded, the policy’s limits will only partially compensate

                               15 Kimi for her losses and harms. Anything short of that amount would be an injustice given

                               16 her economic losses and noneconomic harms; that she is at the brink of unemployment

                               17 again because of her debilitating injuries which are severely impacting her ability to meet

                               18 work expectations; and that her future care will be expensive. All of the UM money, that

                               19 she should have already been paid, will go to pay other people for her care — care that she

                               20 has received—care that she will need in the future. In light of the UM policy limits, she is

                               21 unlikely to receive any compensation for her non-economic harms—her constant pain,

                               22 suffering, diminished capacity to work and to live. Nonetheless, payment of her UM

                               23 benefits would help her to pay for her medical debts, future care and costs necessitated by a

                               24 modified way of living.

                               25         C.     Litigation Against Lydon and Do
                               26         On November 2, 2016, Kimi Kobashi filed a Complaint for Personal Injury in the
                               27 Orange County Superior Court against the drivers involved in the incident, Winson Do and

                               28 Paul Lydon. Liability was clear as against Winson Do but unfortunately, Mr. Do was
                                                                              -5-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 57 of 140 Page ID #:101



                                1 uninsured. Ultimately, on March 15, 2017, Kimi Kobashi filed a Request for Dismissal

                                2 with prejudice as to both Mr. Do and Mr. Lydon after May 9, 2018, when attorney Douglas

                                3 Greer, counsel for Sentry at Selman Breitman accepted that UM coverage was triggered

                                4 under the Sentry policy because DO, the at-fault driver, was uninsured at the time of the

                                5 incident. As such, the sole source of compensation for the harm that DO caused to Kimi

                                6 are the Sentry UM benefit

                                7         D.     Uninsured Motorist Arbitration Against Sentry Insurance
                                8         At the time of the incident, Ms. Kobashi’s company owned automobile was covered
                                9 under Sentry Insurance Commercial Policy Number 90-05196-06. The policy included

                               10 uninsured motorist coverage with limits of $1M per occurrence.

                               11         Pursuant to Section B.1.b of the “California Uninsured Motorists Coverage”
                               12 Endorsement in Sentry’s Commercial Automobile Policy, Ms. Kobashi qualifies as an
SMITH |HALL | STRONGIN LLP




                               13 Insured for the purposes of the incident at issue. As such, under California law, Sentry

                               14 owed and owes Ms. Kobashi certain duties of care in the handling of her claim.

                               15         Sentry does not dispute that Ms. Kobashi was an insured under the policy at the time
                               16 of the incident or that she was injured and required medical treatment as a result of the

                               17 November 7, 2014 incident. Sentry does not dispute that the incident is a covered

                               18 occurrence under the policy. Sentry also acknowledges that the policy provides up to $1

                               19 million in coverage per occurrence to Ms. Kobashi in connection with the incident. On

                               20 November 3, 2016 Ms. Kobashi initiated a demand for UM arbitration against Sentry.

                               21         Sentry stands in the shoes of Winson Do for purposes of this UM arbitration.
                               22 Winson Do was, by his own admission, the at fault driver who confessed to driving 40

                               23 miles per hour, and a total inability to stop his vehicle due to a brake malfunction. Whether

                               24 the brakes malfunctioned is irrelevant. Do’s statement against interest to the CHP is an

                               25 admission of his speed and his failure to brake, and an admission that Sentry must accept

                               26 since Sentry “stands in the shoes” of Do. The CHP officer, who will testify at the

                               27 arbitration, will testify that he found no skid marks at the scene of the collision—thereby

                               28 corroborating Do’s statement that he was unable to brake (or did not brake) prior to striking
                                                                             -6-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 58 of 140 Page ID #:102



                                1 the Lydon vehicle which subsequently crashed into the Kobashi vehicle.

                                2         Pursuant to the aforementioned quoted policy of insurance, Ms. Kobashi is entitled
                                3 to recovery for her life-altering injuries due to the negligence of the uninsured driver Mr.

                                4 Do.

                                5         As will be presented more fully below, Ms. Kobashi has been irreparably impaired
                                6 due to significant injuries sustained as a result of the automobile collision on November 7,

                                7 2014. She lives with debilitating pain on a daily basis and has been forced to seek extensive

                                8 medical treatment including a spinal stimulator implant. This condition has affected her

                                9 ability to work full-time and every day is a struggle to maintain an appropriate caseload to

                               10 fulfill the requirements of her job. Simple tasks, such as buttoning her pants or changing the

                               11 sheets on her bed are nearly impossible to accomplish. It is crystal clear that the harm caused

                               12 by the subject incident not only aggravated her previous condition, it devastatingly altered
SMITH |HALL | STRONGIN LLP




                               13 her health and well-being for the rest of her life.

                               14         E.     Prior Cervical Fusion
                               15         Ms. Kobashi had a cervical fusion in 2010 with a revision in 2011 and recovered well
                               16 from the surgery—although still under the care of a pain management doctor. She had

                               17 resumed her job duties without restrictions and was able to participate in recreational

                               18 activities that included taking walks or using a treadmill in her home as well as performing

                               19 light exercise in a gym. She was able to travel for her work without limits and had taken a

                               20 vacation to Italy. Ms. Kobashi performed activities of daily living including washing her

                               21 windows and mirrors, vacuuming, cleaning her house, doing laundry and moving furniture

                               22 as needed.

                               23         Sentry argues that the November 7, 2014 incident was merely an exacerbation of Ms.
                               24 Kobashi’s pre-existing condition warranting no more than 6 months of treatment for soft

                               25 tissue injuries. However, the objective medical evidence, as outlined by her doctors over the

                               26 years paints a vastly different picture.

                               27         Ms. Kobashi is a 53-year-old female with a background history of degenerative
                               28 cervical spondylosis and degenerative cervical joint disease who underwent complex cervical
                                                                              -7-
                                                                CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 59 of 140 Page ID #:103



                                1 spine surgery both anteriorly and posteriorly in 2010-2011. She was 49 years old at the time

                                2 of the November 7, 2014 crash involving Do and Lydon.

                                3         She has a history of pain management prior to the subject accident. It is clear however,
                                4 that she was improving and had a lower level of pain following her corrective surgery which

                                5 was considered highly successful. After the corrective surgery, Dr. Dobkin, her pain

                                6 management doctor, noted that she was pain free and that she was intent on lowering and

                                7 discontinuing her opiate medication.

                                8         However, when the November 2014 crash happened, Kimi’s pain immediately
                                9 worsened and was associated with radicular symptoms, severe spinal pain centralized toward

                               10 her left side, shoulder pain, knee pain which included loose bodies in her knee, a positive

                               11 Hoffman’s sign indicating the existence of spinal cord compression, a positive Spurling’s

                               12 Test indicating cervical compression with radicular pain, a positive Subacromial
SMITH |HALL | STRONGIN LLP




                               13 Impingement Test indicating shoulder injury, loss of strength with electric pain with any

                               14 gripping or grasping movement, numbness in her left arm and fingers, that were not

                               15 previously described in her pre-November 7, 2014 incident medical records. Pain remained

                               16 an issue longer term, culminating ultimately in the placement of a cervical spinal cord level

                               17 neurostimulator, which no prior medical care provider had suggested or discussed with her

                               18 prior to the November 7, 2014 collision.

                               19         Given the temporal relationship between the second collision and the worsening pain
                               20 with radicular symptoms, the medical evidence leads to the inescapable conclusion that the

                               21 2014 motor vehicle collision was the cause of the worsening pain and required additional

                               22 medical treatment.     Post-incident medical treatment included surgical intervention with
                               23 placement of a spinal cord stimulator. She will also require further interventional treatment

                               24 with maintenance of the spinal cord stimulator at a cost of $58,919 every 5-7 years to replace

                               25 the pulse generator. Additionally, she will require the use of modalities and heavy pain

                               26 medications to make her life more bearable with the constant pain that she currently suffers.

                               27

                               28
                                                                                 -8-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 60 of 140 Page ID #:104



                                1         F.     The Objective Medical Evidence in This Case Makes It Clear That Kimi
                                2                Sustained A Severe Exacerbation of Her Preexisting Orthopaedic
                                3                Condition and New Injuries.
                                4         Evidence at arbitration will show, as more specifically illustrated below by the medical
                                5 evidence below that Ms. Kobashi suffered a permanent exacerbation of her pre-existing pain

                                6 and injuries and suffered new and different injuries as a result of the November 2014 collision

                                7 which are well documented.

                                8         The following table illustrates the marked contrast between her pre-existing injuries
                                9 and those that have occurred as a result of the collision at issue.

                               10

                               11                            PRE-11/7/14 MEDICAL EVIDENCE
                               12   March 9, 2010: 3-level anterior cervical disc fusion at C5-6, C6-7 and C7-T1 due to
SMITH |HALL | STRONGIN LLP




                               13   cervical pain.
                               14   April 4, 2011: The surgery is largely unsuccessful. Following surgery, she had increased
                               15   symptoms in both upper extremities including painful paresthesias in her right arm,
                               16   decreased strength in her right hand and tremulousness in her left upper extremity.
                               17   September 2011: Re-do anterior and posterior fusion from about C3 to T1 with a complex
                               18   long posterior wire. The surgery is successful this time.
                               19   October 6, 2011: Patient is a few weeks following posterior cervical fusion of C2 down
                               20   to the previous fusion for severe osteoarthritis. She is dramatically better since the
                               21   surgery. (Dr. William Dobkin, neurosurgeon)
                               22   November 3, 2011: Patient is making adequate progress. Much of the pain is relieved.
                               23   (Dr. Dobkin and Dr. Carlson)
                               24   December 29, 2011: The further extension of her fusion posteriorly in the areas where
                               25   she had significant arthritis has resulted in resolution of almost all of her previous pain.
                               26   (Dr. Dobkin, Dr. Carlson)
                               27   February 14, 2012: She had a posterior cervical fusion up to C2. She is now essentially
                               28
                                                                                 -9-
                                                                CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 61 of 140 Page ID #:105



                                1   pain-free. She is still on some pain medications, which he was on before surgery and is
                                2   going to taper off. (Dr. Dobkins, Dr. Carlson)
                                3                    APRIL 5, 2012 AUTO COLLISION (PRE-INCIDENT)
                                4   April 12, 2012: Patient is doing fairly well from previous extension of fusion posteriorly.
                                5   Unfortunately, she was in a car accident. Neck, left side and left shoulder pain. She has
                                6   no neurological deficits. X-rays show her to be stable.
                                7   September 4, 2012: Patient has localized neck pain following the accident. All
                                8   instrumentation is intact.    She continues to receive pain medications through pain
                                9   management as needed. (Dr. Dobkin)
                               10   December 11, 2012: Her pain is currently managed by Morphine ER 30 mg in the
                               11   morning, 15 mg mid-day and 30 mg evening. She is not using short acting narcotic for
                               12   breakthrough pain due to history of sedation with these medications. She is also taking
SMITH |HALL | STRONGIN LLP




                               13   venlafaxine ER 150 mg daily for situational depression associated with ongoing neck
                               14   pain. (Dr. Dobkin)
                               15   March 7, 2013: Patient has noted improvement and would like to decrease her
                               16   morphine.     She has chronic neck pain with minimal radiation into the upper
                               17   extremities. She reports her pain at a 3-4/10. (Dr. Kenneth Grabow, pain management)
                               18   May 1, 2013: Patient reports no difficulty with reduction of Morphine ER to 15 mg
                               19   twice daily. She reports pain at 4/10. (Dr. Grabow)
                               20   May 28, 2013: She did some gardening and yard work over the weekend which has
                               21   increased her symptoms. (Dr. Grabow)
                               22   July 10, 2013: Current complaints include constant neck pain that radiates to her
                               23   shoulders with tingling in the left hand. Do not recommend any further surgical
                               24   interventions.
                               25          Cervical Spine Examination: Range of motion:
                               26          Forward flexion normal extension 10 degrees (normal is 30 degrees)
                               27          Right lateral bending 15 (45)
                               28
                                                                                -10-
                                                                 CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 62 of 140 Page ID #:106



                                1          Left lateral bending 15 (45)
                                2          Right rotation 35 (45)
                                3          Left rotation 35 (45)
                                4   All orthopedic tests are negative, no neurological deficits. (Romberg, Spurling,
                                5   Babinski, Cranial Nerves, etc.)
                                6   (Dr. Kamran Aflatoon, orthopedic surgeon)
                                7   August 14, 2013: There is moderate stiffness in the cervical spine on palpation.
                                8   Spurling’s is negative bilaterally. Adson’s test is negative bilaterally. Neurologically
                                9   alert and oriented with no deficits. All neurological tests are normal. (Dr. Aflatoon)
                               10   August 15, 2013: She has been trying to reduce her pain medication and has not
                               11   received any pain medication since her last visit.     She    is   no   longer     using
                               12   Morphine ER 30 mg tablets. She uses Morphine ER 15 mg once per day and
SMITH |HALL | STRONGIN LLP




                               13   occasionally Percocet for breakthrough pain. This is not providing her adequate pain
                               14   control. Pain at 4/10. Negative Spurling’s (Dr. Grabow)
                               15   November 12, 2013: Patient has been participating in acupuncture which she has found
                               16   beneficial.   Medications are beneficial.    Remain symptomatic with neck pain and
                               17   numbness in upper extremities. She rates her pain at 4/10. (Dr. Grabow)
                               18   November 20, 2013: She continues to experience neck pain and stiffness but is negative
                               19   on all neurological exams. Cranial nerves are intact, she has 5 out of 5 strength
                               20   throughout. (Dr. Aflatoon)
                               21   January 15, 2014: Some neck pain with moderate stiffness. Spurling’s is negative
                               22   bilaterally. Adson’s test is negative bilaterally. Neurologically alert and oriented, no
                               23   deficits in general fund of knowledge or concentration. Cranial Nerves ll — XII intact.
                               24   Romberg negative. 5/5 strength throughout.           Babinski produces plantar flexion
                               25   bilaterally (negative). (Dr. Aflatoon)
                               26   February 27, 2014: Slight increase in neck and shoulder stiffness. Symptomatic with
                               27   neck and upper extremity pain. Pain at 4/10. Negative on all neurological tests.
                               28
                                                                                -11-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 63 of 140 Page ID #:107



                                1   Forward flexion 20°
                                2   Extension 5°
                                3   Right Lateral Bending 5°
                                4   Left Lateral Bending 5°
                                5   Right Rotation 35°
                                6   Left Rotation 30°
                                7   (Dr. Grabow).
                                8   April 2, 2014: Moderate stiffness and cervical spine. No neurological deficits and all
                                9   neurological tests are negative. 5 out of 5 strength throughout. The fusion appears
                               10   to be solid. (Dr. Aflatoon)
                               11   April 30, 2014: She is being released from care in this office. She has reached maximum
                               12   medical improvement. She is neurologically alert and oriented with no deficits and all
SMITH |HALL | STRONGIN LLP




                               13   neurological tests are negative. She has 5 out of 5 strength throughout. (Dr. Aflatoon).
                               14   July 16, 2014: Patient remain symptomatic with neck, upper extremity and shoulder pain.
                               15   Pain is at a 4/10. She has responded well to acupuncture. Neurological tests are all
                               16   negative.
                               17                          POST-11/7/14 MEDICAL EVIDENCE
                               18   November 7, 2014: Patient arrives in the emergency room in an ambulance complaining
                               19   of neck and mid to lower back pain. She was ambulated at the scene. Cervical collar is
                               20   in place and patient is on backboard. (ER record) (010-020 to 010-024)
                               21   November 25, 2014: Patient seen for motor vehicle accident when she was rear-ended
                               22   on November 7, 2014. She has neck and left upper extremity pain. November 7, 2014
                               23   accident has aggravated point cervical condition where she had baseline neck pain. She
                               24   had some baseline “bother” and sees pain management for this. The effects of the
                               25   accident on November 7, 2014 made her fragile neck flareup with increased pain
                               26   beyond baseline.
                               27   (Dr. Claveria, orthopedic surgeon) (011-022 to 011-023)
                               28
                                                                              -12-
                                                                  CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 64 of 140 Page ID #:108



                                1   December 15, 2014: Patient reports painful stiffness in neck. Patient reports limiting
                                2   her activities due to pain. (Dr. Richard Bien, PT, Acupuncture) (012-002)
                                3   December 30, 2014: Patient involved in a rear end accident on November 7, 2014 that
                                4   has increased pain. Her pain is now rated at a 7 -8/10. Pain previously was with both
                                5   sides but since the accident it has been more left-sided. She has left greater than right
                                6   upper trapezius pain and pain that moves up the neck, left hand tingling. Upper shoulder,
                                7   upper trapezius pain is burning, neck pain is sharp and nagging. (Dr. Slater, Physical
                                8   Therapy) (013-087 to 013-090)
                                9   January 13, 2015: Orthopedic evaluation. Patient notes that her last surgery made a big
                               10   difference for her. (Dr. Claveria) (011-013 and 011-016)
                               11   February 26, 2015: Patient visits for increased pain as a result of a rear end accident on
                               12   November 7, 2014. Prior to this accident she was having moderate pain in her neck. Now
SMITH |HALL | STRONGIN LLP




                               13   she rates pain at 7-8/10. Pain was previously bilateral but since the accident and has been
                               14   more left-sided. (Lyndel Anunciado, PTA, Bryan J. Strople, PT, DPT) (013-054 to 013-
                               15   058)
                               16   April 13, 2015: Patient tries to control her residual pain with medication, a neck brace,
                               17   careful computer station and avoiding fast movements. (Dr. Claveria) (011-002)
                               18   June 9, 2015: Pain is now at a 7-8/10 at her neck since the accident. She began having
                               19   increased symptoms in her upper trapezius and cervical spine high up in her skull.
                               20   (Shayna Slater, PT) (013-023 to 013-025)
                               21   June 30, 2015: Patient has developed radicular pain in left upper extremity with
                               22   stiffness the cervical spine. Electric pain with any gripping/grasping movement.
                               23   (Lyndel Anunciad, PT, Shayna Slater, PT) (013-017 to 013-018)
                               24   July 7, 2015: Complains of numbness throughout her hands, more left than right,
                               25   particularly in the 2nd, 3rd, 4th and 5th digits. She has some tightness over biceps.
                               26   Treatments have not really helped. Her symptoms appear to be an aggravation of the
                               27   underlying disease. (Dr. Dobkin) (015-001)
                               28
                                                                                -13-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 65 of 140 Page ID #:109



                                1   July 21, 2015: Patient continues to report increased pain in her upper trapezius and neck
                                2   as well as arm symptoms increased restriction with increased sitting at work. (Lyndel
                                3   Anunciad, PT, Shayna Slater, PT) (013-015 to 013-016)
                                4   November 11, 2015: Pain is severe and is seeing a spine surgeon. Out of work secondary
                                5   to ventricular tachycardia, cardiac dysfunction and chronic neck pain. (Dr. Bassil Aish)
                                6   (014-054 to 014-056)
                                7   November 12, 2015: She is having increased symptoms in her left hand, 4th and 5th digits,
                                8   left shoulder and left arm. Physical exam reveals mild weakness of grasp in the left hand.
                                9   (Dr. Dobkin) (015-002)
                               10   November 23, 2015: Patient complains of neck pain with radicular pain and tightness of
                               11   left shoulder and left-handed tingling and numbness. (Melissa J. Hourihan, DPT)
                               12   FEBRUARY 23, 2016: Patient seen for pain that radiates down the left arm to the ring
SMITH |HALL | STRONGIN LLP




                               13   and small fingers. She complains of significant radicular pain to the left-hand especially
                               14   the 3rd and 4th fingers. Positive weakness in the left arm. Very limited range of motion
                               15   to cervical spine including extension rotation. Pain is severe at times causing diminished
                               16   quality of life and decreased activities of daily living. Pain is aggravated by increased
                               17   activities of any kind.     She did not achieve relief with cervical epidurals and
                               18   radiofrequency ablation. She has failed medication management. Discussed spinal cord
                               19   stimulation.   She complained of difficulty sleeping.        Joint pain and neck pain,
                               20   anxiety/stress. She states the chronic pain syndrome with cervical radiculopathy onset
                               21   2016.
                               22   Painful gait. Cervical facet joints and cervical paraspinals tender to palpation.
                               23   Decreased cervical extension, flexion and rotation. Sperling’s test is positive. Loss
                               24   of strength 3/5 Decreased sensation over lateral upper arm (C5), middle finger (C7)
                               25   and ring and little finger (C8); (Ryan Gilbreth, PA) (019-007 to 019-012)
                               26   March 24, 2016: Left deltoid and supraspinatus which are 4/5. Acromioclavicular joint
                               27   tenderness. Subacromial impingement test positive for pain. (Dr. Jacob Amrani, Spine
                               28
                                                                               -14-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 66 of 140 Page ID #:110



                                1   surgeon) (019-021)
                                2   April 13, 2016: Suspect 4 mm x 8 chondral loose body in bicipital tendon sheath.
                                3   Vertical split in extra articular segment of long head of biceps. Mild subacromial
                                4   sub deltoid bursitis. (Dr. Michael Rosellini, Orthopaedist)
                                5   April 21, 2016: After reviewing the MRI with Dr. Amrani, we concluded spinal cord
                                6   stimulation for her cervical spine is her best option. (Dr. Adam Wuollet) (019-022 and
                                7   019-026)
                                8   April 21, 2016: Profile may suggest stoic individual who is enduring an objective
                                9   medical condition that procedures a diffuse pattern of disabling pain. (Dr. Adam
                               10   Wuollett, AZ Pain Management)
                               11   May 19, 2016: Noted decreased strength in bicep flexion, tricep extension, decreased
                               12   C5 sensation lateral upper arm, C7 middle finger and C8 ring and small finger. (Ryan
SMITH |HALL | STRONGIN LLP




                               13   Gilbreth, PA) (019-030)
                               14   June 7, 2016: MRI of left shoulder shows loose body in biceps tendon and
                               15   tendinopathy. (Dr. Jacob R. Ehteshami) (022-002)
                               16   July 1, 2016: Spinal cord stimulator trial scheduled. (Dr. Ehteshami; Ryan Gilbreth, PA)
                               17   (019-040)
                               18   July 19, 2016: Spinal cord stimulator trial. Patient reports greater than 50% relief of
                               19   cervical spine pain with spinal cord stimulator. She reports significant improvements of
                               20   quality of life and activities of daily living. She reports needing to take less medication
                               21   during this procedure. She would like to proceed with permanent implant. (019-044)
                               22   August 30, 2016: She has failed physical therapy. Patient is scheduled for permanent
                               23   implant of spinal cord stimulator on October 10, 2016. Current pain is 6/10. (Ryan
                               24   Gilbreth, PA) (019-050 to 019-054)
                               25   October 5, 2016: Patient complains of severe neck pain. Pain is 7/10. Pain is on the left
                               26   side of her neck. She also has 7/10 pain at her left knee. Spurling’s positive. She has
                               27   decreased strength in bicep flexion, triceps extension. Decreased C5 sensation lateral
                               28
                                                                                -15-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 67 of 140 Page ID #:111



                                1   upper arm, C7 middle finger and C8 ring and small finger. (Michelle Armijo, PA) (019-
                                2   056 to 019-061)
                                3   October 10, 2016: She had spinal cord stimulator trial experience 40 to 50% pain relief
                                4   decreasing her pain from a 7-8/10 to a 4-5/10. She reports pain in bilateral cervical
                                5   paraspinous regions, left greater than right, traveling to the left lower extremity. She
                                6   describes squeezing of left bicep and tingling in the 4th and 5th digits. Pain is rated a 6-
                                7   8/10. Positive left Hoffman’s. (Dr. Randall W. Porter, Spine surgeon; Julie Supple, ANP-
                                8   BC, CNOR, RNFA) (024-013 to 024-019)
                                9   10/31/2016: Spinal cord stimulator is permanently implanted. C7-T-1 open cervical
                               10   laminectomy with use of operative microscope for placement of stimulator. (Dr. Porter)
                               11   (023-003)
                               12   November 3, 2016: Patient reports pain at 7, 8 and 9/10 located in the neck on the left
SMITH |HALL | STRONGIN LLP




                               13   side, left knee pain and thoracic and low back pain. (Ryan Gilbreth, PA)
                               14   November 15, 2016: Pain, upper back pain, left numbness in arm, tingling and pain, left
                               15   leg pain, headache, imbalance, confusion, fatigue, constipation, anxiety and depression.
                               16   Poorly controlled postoperative pain. Neurologically intact. Left Hoffman’s positive.
                               17   (Julie Supple, Dr. Porter) (019-062 to 019-068)
                               18   December 14, 2016: She is able to decrease her morphine usage from 30 mg to 15 mg
                               19   on tablet daily. Has neck pain, upper back pain, left arm numbness, pain and tingling,
                               20   left leg pain, she reports imbalance, headaches and confusion, fatigue, constipation
                               21   anxiety and depression. Left Hoffman’s positive. (024-001 to 024-006)
                               22

                               23         As is borne out in the extensive medical history of Ms. Kobashi, on the date of the
                               24 incident, though her pre-existing neck condition and had been managed down to a 2-4/10,

                               25 she was in a fragile state and the November 7, 2014 collision brought on new symptoms that

                               26 she did not have prior to the incident. Specifically, she is experiencing significant cervical

                               27 radicular pain to the left arm down to her fingers. After November 7, 2014, her pain

                               28
                                                                                -16-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 68 of 140 Page ID #:112



                                1 immediately worsened and was associated with radicular symptoms, severe spinal pain

                                2 centralized toward her left side, shoulder pain, knee pain which included loose bodies in her

                                3 knee. She also sustained injuries that were previously undocumented prior to the November

                                4 2014 accident as detailed above.

                                5         Prior to the November 7, 2014 collision, at every examination, Ms. Kobashi tested
                                6 negative for every neurological exam that was administered to her. Following the collision,

                                7 she tested positive, on more than one occasion, for Hoffman’s Sign, indicating the existence

                                8 of spinal cord compression; she had a positive Spurling’s Test indicating cervical

                                9 compression with radicular pain, a positive Subacromial Impingement Test indicating

                               10 shoulder injury, loss of strength with electric pain with any gripping or grasping movement,

                               11 numbness in her left arm and fingers (digit specific and linked to cervical level impairment),

                               12 that were not previously described in her pre-November 7, 2014 collision medical records.
SMITH |HALL | STRONGIN LLP




                               13 Pain remained more severe and more disruptive that anything she had previously experienced

                               14 and managed post-cervical extension surgery in October of 2011. These issues resulted in

                               15 the recommendation, for the first time, that she have a spinal cord stimulator surgically

                               16 implanted in her spine. This recommendation culminated in the placement of a cervical

                               17 spinal cord level neurostimulator, which no prior medical care provider had discussed

                               18 with her prior to the November 7, 2014 collision.

                               19         Specifically, On November 25, 2014, Ms. Kobashi presented to Orthopedist Richard
                               20 J. Claveria, M.D. for cervical pain. Dr. Claveria notes:

                               21         “Ms. Patient is a 49-year-old female involved in a motor vehicle accident
                               22         when she was rear ended November 7, 2014. She feels it has aggravated her
                               23         baseline cervical condition where she had baseline neck pain. She had an
                               24         anterior cervical discectomy and fusion in 2010 with Dr. Carlson. In 2011 she had a
                               25         re-do anterior and posterior fusion from about C3 to T1 with a complex long
                               26         posterior wire. She has some baseline “bother” and sees pain management for
                               27         this. The effects of the accident on November 7, 2014 made her fragile neck
                               28         flare up with increased pain beyond baseline. Pain is to the neck and at times in the
                                                                                -17-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 69 of 140 Page ID #:113



                                1         left arm.”
                                2         Further, in the Huntington Beach Physical Therapy notation on June 30, 2015, eight
                                3 months post-incident, Ms. Kobashi had developed radicular pain in left upper extremity with

                                4 stiffness to cervical spine. Electric pain with any gripping / grasping movement.

                                5         Ms. Kobashi’s fragile cervical condition was dramatically impacted by the subject
                                6 incident resulting in symptoms and pain for which she had not suffered prior to the collision.

                                7 II.     AS MS. KOBASHI’S UM INSURER, SENTRY STANDS IN THE SHOES OF
                                8         THE AT-FAULT DRIVER AND SHOULD PAY UP TO POLICY LIMITS TO
                                9         THE EXTENT OF HER INJURIES AND LOSSES.
                               10         Sentry must accept its position in this arbitration, which is that it stands in the shoes
                               11 of Winson Do, the at fault driver who confessed to driving 40 miles per hour, and a total

                               12 inability to stop his vehicle due to a brake malfunction.
SMITH |HALL | STRONGIN LLP




                               13         Insureds must be covered, within limits of the policy “for all sums … which they may
                               14 be legally entitled to recover as damages for bodily injury or wrongful death from the owner

                               15 or operator of an uninsured motor vehicle.” (Ins.C. § 11580.2(a)(1).) The effect is that

                               16 insureds recover from their own insurer, up to specified limits, whatever damages for bodily

                               17 injury or wrongful death they would be entitled to recover from the owner or operator of an

                               18 “uninsured motor vehicle.”

                               19         “[T]he purpose of the uninsured motorist statute is not to make all drivers whole from
                               20 accidents with uninsured drivers, but to make sure that … [they] are protected to the extent

                               21 that they would have been protected had the driver at fault carried the statutory minimum of

                               22 liability insurance.” (Hartford Cas. Ins. Co. v. Cancilla (1994) 28 Cal.App. 4th 1305, 1311.)

                               23 III.    KIMI KOBASHI’S DAMAGES
                               24         A.            Medical Treatment and Specials
                               25         Medical Specials Post-Collision
                                           PROVIDER              TOTAL PAID BY INS OR                   TOTAL OUT OF
                               26
                                                                        “ALLOWED”                      POCKET BY KIMI
                               27   Hoag Hospital (11/7/14      $2000
                                    and 8/26/15)
                               28
                                                                                -18-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 70 of 140 Page ID #:114



                                    Richard J. Claveria, M.D.     $309.38                     $1,235.62
                                1
                                                                  This is a partial amount.
                                2   West Star Physical            $338.00
                                    Therapy
                                3   Elite Pain Management         $3,096.50                   $797.56
                                4   Huntington Beach Physical     $8,351.00
                                    Therapy
                                5   (12/30/14 – 7/21/15)
                                6   Bien Physical Therapy         $338.00
                                    Basil Aish, M.D.              $1,176.72                   $20.23
                                7   (Physicians Medical
                                    Group)
                                8
                                    Exclusively Spine Physical    $1,264.61                   $45.87
                                9   Therapy
                                    (11/23/15 – 2/26/16)
                               10   SMI Imaging                   $710.39                     $585.19
                               11   William R. Dobkin, M.D.       $600
                                    Simon Med, Sun City           $70.22                      $76.26
                               12   Cervical Spine Centers        $144.28                     $32.35
SMITH |HALL | STRONGIN LLP




                               13   John R. Ehteshami, M.D.
                                    Arizona Pain                  $49,832.03 (Total all
                               14                                 payments)
                                    Dr. Wuollet (placement of     $1,898.00
                               15
                                    temporary spinal
                               16   stimulator)
                                    Anesthesiologist              $2,000.00
                               17   (placement of temporary
                               18   spinal stimulator)
                                    Limb Compression device       $950.00
                               19   for use with spinal
                                    stimulator
                               20
                                    Barrow Brain & Spine          $3,111.10
                               21   St. Joseph’s Outpatient       $33,312.89
                                    Surgery Center
                               22   Mountain View Surgery         $5,521.01                   $1,496.80
                               23   Center of Glendale
                                    E Novack, M.D.                                            $292.12
                               24   (Orthopedic Surgery)
                               25   TOTAL                         $115,024.13                 $4582
                                          GRAND TOTAL: $124,188.13
                               26
                                          B.    Expert Testimony Re: Damages
                               27
                                    Neurologist Expert, Michael A. Lobatz, M.D.:
                               28
                                                                                -19-
                                                                CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 71 of 140 Page ID #:115



                                1         Ms. Kobashi was examined by Michael A. Lobatz, M.D., a Board-Certified
                                2 Neurologist with 35 years of practice in Neurology and Neuro-Rehabilitation medicine. Dr.

                                3 Lobatz will testify on behalf of plaintiff at arbitration.

                                4         Dr. Lobatz noted Ms. Kobashi’s background history of degenerative cervical
                                5 spondylosis and degenerative cervical joint disease who underwent complex cervical spine

                                6 surgery both anteriorly and posteriorly in 2010-2011. She has a history of chronic pain and

                                7 regular opiate use before and after her procedures. Dr. Lobatz indicated that it is clear

                                8 however that Ms. Kobashi was improving and had a lower level of pain following her second

                                9 surgery which was considered highly successful. At one point post her second surgery, Dr.

                               10 Dobkin noted that she was pain free and that she was intent on lowering and discontinuing

                               11 her opiate medication.

                               12         Upon Dr. Lobatz’s examination of Ms. Kobashi, she notes her pain is on the left
SMITH |HALL | STRONGIN LLP




                               13 neck that goes down to shoulders left more than right. Pain ranges from 6-9/10. Pain is

                               14 constant and present 24/7/365. It worsens during the day when at the computer. She works

                               15 from home and notes that pain is worse when using her keyboard. The pain is fatiguing. She

                               16 feels her work is affected by the pain and fatigue which stresses her and in turn worsens her

                               17 pain. She is able to work full time but has to take breaks.

                               18         As a result of the motor vehicle crash in 2014, Dr. Lobatz’ opinion is that Ms.
                               19 Kobashi’s pain immediately worsened and was associated with radicular symptoms that were

                               20 not previously indicated in with her prior condition. Pain remained an issue longer term,

                               21 culminating ultimately in the placement of a cervical spinal cord level neurostimulator which

                               22 has been helpful, reducing her discomfort.

                               23         Dr. Lobatz concluded that given the temporal relationship between the second incident
                               24 in November 2014 and the worsening pain with radicular symptoms, he thought it is

                               25 inescapable to conclude that the 2014 motor vehicle collision was the cause of the

                               26 worsening pain requiring additional interventional treatment including the placement of

                               27 the spinal cord stimulator.

                               28         Although Dr. Alexander, the defense neurological examiner, concluded that Ms.
                                                                                 -20-
                                                                CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 72 of 140 Page ID #:116



                                1 Kobashi would ordinarily have been back to her baseline within 3 to 6 months. Dr. Lobatz

                                2 disagrees with this contention because it is not supported by the medical evidence as

                                3 illustrated above.    Further, Dr. Lobatz states that the defense doctor, Dr. Alexander’s
                                4 conclusion that Ms. Kobashi sustain anything other than a normal cervical strain/whiplash as

                                5 a result of the November 2014 crash ignores her “eggshell” condition at the time of that

                                6 incident, and is a totally implausible conclusion based on the medical evidence. While most

                                7 patients with either no cervical disc disease, mild or even moderate cervical disc disease may

                                8 improve within this timeframe, he would not expect patients who have severe disease post-

                                9 anterior and posterior surgery to follow a similar pattern. Thus, he concluded that Ms.

                               10 Kobashi was clearly an at-risk patient going into the 2014 motor vehicle collision, and

                               11 that her medical records clearly define the immediate worsening of her symptoms, ineffective

                               12 pain management and ultimately the culmination of placement of a neurostimulator. Thus,
SMITH |HALL | STRONGIN LLP




                               13 he concludes, to a reasonable degree of medical certainty, were it not for the 2014

                               14 collision, the pulse generator (spinal cord stimulator) was not planned nor likely to be

                               15 required for Ms. Kobashi.

                               16         Finally, although Dr. Lobatz originally attempted to apportion the need for medical
                               17 management between pre-existing pain and the pain experienced by Ms. Kobashi secondary

                               18 to the 2014 motor vehicle collision, by providing a figure of 20% attributable to the 2014

                               19 motor vehicle collision, after reviewing the additional reports of Dr. Standiford Helm, the

                               20 pain management doctor, who apportioned the need for medical management and care

                               21 between the pre-existing conditions and the exacerbation and addition of new conditions from

                               22 the 2014 collision as 50-50.

                               23 Pain Management Specialist Expert, Standiford Helm, M.D.:

                               24         Standiford Helm, M.D. evaluated Ms. Kobashi’s claims and noted that Ms. Kobashi’s
                               25 severe limitations as a result of debilitating pain. She states that if she sits 30 minutes, she

                               26 needs to get up and lying down for about 30 minutes before she can sit again. She states

                               27 when she flies, she sits on the aisle and walks around. “I feel like sitting causes pressure on

                               28 my spine, which causes extreme pain.”
                                                                                -21-
                                                                 CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 73 of 140 Page ID #:117



                                1         Before the November 2014 incident, Ms. Kobashi was able to work fully. Since the
                                2 incident, work has been difficult, and she was ultimately terminated from Sentry Insurance.

                                3 As a direct result of the incident, she had to move from California to Arizona.

                                4         Dr. Helm believes that Ms. Kobashi had an aggravation of her pain as a result of the
                                5 motor vehicle incident on November 7, 2014 and had to increase her use of narcotic

                                6 medication. He noted she had a spinal cord stimulator implanted and that she was unable to

                                7 continue working for Sentry Insurance. She returned to work with Great American but has

                                8 difficulty maintaining the pace of her work.

                                9         With respect to whether the spinal cord stimulator was necessitated as a result of the
                               10 November 2014 incident, it became more apparent than it was recently, when the device

                               11 malfunctioned. Ms. Kobashi was asked to, and at various times did put a percentage on the

                               12 relief she thought was directly related to the spinal cord stimulator, she had no real way of
SMITH |HALL | STRONGIN LLP




                               13 knowing the percentage of pain that was being masked by the stimulator. In addition,

                               14 quantification of a percent reduction of pain by a patient where there are multiple variables

                               15 in play including life factors, pain medications types and dosing, etc. make any estimate by

                               16 Ms. Kobashi speculative. However, she was able to identify noticeable relief with the spinal

                               17 cord stimulator immediately after it was placed, and then again when it stopped working.

                               18         After Ms. Kobashi became accustomed to the relief the stimulator was providing, she
                               19 began to believe it was not providing any relief until she was without it once again because

                               20 the device stopped working—at which point she reported extreme pain—the levels of which

                               21 she never experienced pre the November 2014 crash or pre-use of the spinal cord stimulator.

                               22         To illustrate, on July 19, 2016, Ms. Kobashi reported 50% or greater relief from the
                               23 use of a spinal cord stimulator during the spinal cord stimulator trial period. In October 2016,

                               24 she reported 40 to 50% improvement with the spinal cord stimulator. Later, she reported

                               25 relief of 30%. At no point in time did the stimulator take Ms. Kobashi back to her pre-

                               26 incident baseline pain according to her doctors. After having the spinal cord stimulator

                               27 surgically implanted, she was supposed to have the stimulator reprogrammed, was behind

                               28 schedule and the spinal cord stimulator representative did not show up to do the
                                                                         -22-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 74 of 140 Page ID #:118



                                1 reprogramming.      The reprogramming was scheduled because the pain was gradually
                                2 increasing. The pain reportedly started to increase after Ms. Kobashi returned to work in

                                3 February 2016.

                                4         On August 24, 2017, Ms. Kobashi was examined by pain management doctor,
                                5 Standiford Helm. At that time, she told Dr. Helm that she did not believe that the spinal cord

                                6 stimulator was providing her with relief anymore, and she saw no benefit to it. However,

                                7 since that time, the spinal cord stimulator briefly malfunctioned so that she was not getting

                                8 any stimulation. During that time, she was “on the floor,” returning to function only after the

                                9 problem with the device was identified and corrected, at which point she was able to function

                               10 again. Based on that experience, at her re-examination by Dr. Helm in January 2019, she

                               11 reported that based on that experience, she thought the spinal cord stimulator was providing

                               12 her with as much as 75% relief. Based on his examination and discussion with Ms. Kobashi,
SMITH |HALL | STRONGIN LLP




                               13 Dr. Helm is of the opinion that maintenance of the spinal cord stimulator is an integral and

                               14 important part of her future medical care.

                               15         Apportionment does apply to the spinal cord stimulator. However, because of her
                               16 previous history of extensive cervical surgery, while noting that both her pain level and her

                               17 opioid use have doubled, Dr. Helm apportions 50% of her current cervical complaints to the

                               18 November 2014 motor vehicle incident and 50% to her pre-existing cervical spondylosis and

                               19 surgery.

                               20 Sentry’s Retained Expert, Dr. Alexander, Concedes Kimi Was Injured Because of the

                               21 11/7/14 Collision; Concedes Permanent Losses

                               22         Sentry’s retained expert witness, Gerald J. Alexander, M.D., concedes that Ms.
                               23 Kobashi was injured as a result of the motor-vehicle incident, and that all of the care she

                               24 received for 3-6 months after the November 10, 2014, incident was caused by that incident.

                               25 He also agreed that it was reasonable for Ms. Kobashi to have missed work for 3-6 months

                               26 afterward. In addition, Dr. Alexander recognizes that Kimi has severe, lifelong injuries that

                               27 permanently restrict her movement and leave her with pain and numbness in her

                               28 extremities.
                                                                                -23-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 75 of 140 Page ID #:119



                                1         Dr. Alexander issued his report to Sentry on September 27, 2017. Nevertheless,
                                2 despite this consensus among the experts, no UM benefits have been paid to Kimi to date.

                                3         C.     Future Medical Treatment
                                4         Dr. Lobatz believes that Ms. Kobashi will need to treat injuries sustained as a result
                                5 of the incident for the rest of her life. This includes cervical neurostimulator management,

                                6 stimulator management by pain physician, pulse generator replacement as needed and

                                7 medical pain management follow up. Ms. Kobashi’s previous surgeon, Dr. Dobkin, had

                                8 indicated that Ms. Kobashi could very well require surgical decompression if her pain

                                9 symptoms are not adequately controlled by medication and the spinal cord stimulator.

                               10 Life Care Planner Expert, Liz Holakiewicz, RN, BSN, CCM, CNLCP®:

                               11         Liz Holakiewicz reviewed the matter and recommended a Life Care Plan for
                               12 anticipated costs for physician services, physical therapy, medications, diagnostic testing,
SMITH |HALL | STRONGIN LLP




                               13 hospitalization procedures, equipment and supplies, as well as assistance for tasks around her

                               14 home that Ms. Kobashi is unable to perform.

                               15         Ms. Holakiewicz’s estimates that, assuming 10 years of continued narcotic use or
                               16 narcotic use back to her pre-injury baseline, with a 30.6-year life expectancy, the total for

                               17 Ms. Kobashi’s future care (life care plan) is $800,037.74.

                               18         D.     Loss of Earnings and Lost Earning Capacity
                               19 Employment/Education History:

                               20         Ms. Kobashi graduated from Washington High School in Phoenix in 1983. She
                               21 attended Glendale Community College and Central Arizona College and was pursuing an

                               22 Associate of Science Degree and Criminal Justice. Other education included Burkes Pacific

                               23 Training through the Insurance Education Association and National Insurance Crime Bureau.

                               24 She became a Certified Fraud Claims Law Specialist in 2008 and has completed basic courses

                               25 to work as an Insurance Investigator.

                               26         Ms. Kobashi started her career in 1994 as a Contract Special Investigator with
                               27 International Claims Specialists. She then worked for Liberty Mutual Insurance Company

                               28 from 2002 to 2014 as a Contract Special Investigator. As exemplified by Ms. Kobashi’s
                                                                           -24-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 76 of 140 Page ID #:120



                                1 tenure with Liberty Mutual, she was a stellar employee and received exemplary reviews,

                                2 merit increases and bonuses. Ms. Kobashi desired to maximize her earnings and left her

                                3 position with Liberty to pursue employment with Sentry Insurance.

                                4 Employment with Sentry Insurance:

                                5         Ms. Kobashi began her employment with Sentry Insurance in June of 2014 as a Special
                                6 Investigator with a salary at $73,500.00/year. At the time of the collision, Ms. Kobashi

                                7 worked for Sentry Insurance as an Insurance Investigator. As a result of her injuries and

                                8 difficulty to complete her work assignments after the November 2014 incident, Ms. Kobashi

                                9 went out on short term disability. Ultimately, Ms. Kobashi wished to continue with long term

                               10 disability and Sentry Insurance subsequently terminated her employment.

                               11         While working for Sentry prior to the incident, Ms. Kobashi was praised for her
                               12 excellent work performance, that she exceeded all expectations and her supervisors indicated
SMITH |HALL | STRONGIN LLP




                               13 they were “quite happy” with her work. One of the higher up managers referred to Ms.

                               14 Kobashi as a “rock star!” All indications pointed to the fact that Ms. Kobashi was a valuable

                               15 employee, was able to keep up with the work requirements of her position at Sentry and there

                               16 were no impediments to her performing her job satisfactorily before the November 2014

                               17 collision.

                               18         It is curious that Sentry has refused to produce any employment records regarding Ms.
                               19 Kobashi’s tenure at Sentry. One can only assume that these records bode favorably to Ms.

                               20 Kobashi while employed at Sentry. This is consistent with the claim that Ms. Kobashi’s prior

                               21 cervical issues did not hinder upon her ability to perform beyond expectations on the job and

                               22 it was only until after the injuries sustained as a result of the November, 2014 collision that

                               23 her work performance suffered and continues to suffer to this day.

                               24 Current Employment with Great American Insurance Company:

                               25         Ms. Kobashi is currently employed by Great American Insurance Group and is
                               26 working as an insurance investigator. With this company she has more flexibility and can

                               27 take frequent breaks; however, even with these accommodations Ms. Kobashi finds it

                               28 difficult to perform her job tasks. Her current salary is $73,400.00 per year. She anticipates
                                                                               -25-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 77 of 140 Page ID #:121



                                1 continuing in this position as long as she is able to tolerate the work and is able to complete

                                2 her job tasks.

                                3         As recently as last month, Kimi has come under serious fire for her inability to perform
                                4 her job and live up to expectations as a result of her medical limitations. Her deficiencies

                                5 have been pointed out to her on several occasions, and her job is at immediate risk because

                                6 of her inability to perform as expected, despite her prior success at her job.

                                7         E.       Future Loss of Earnings
                                8 Vocational Rehabilitation Expert, Mark Remas, MA, CRC, ABVE:

                                9         In thoroughly evaluating Ms. Kobashi’s work life history and looking to the future
                               10 based upon her injuries and current difficulties while performing her job, vocational expert,

                               11 Mark Remas made the following conclusions:

                               12         With regard to work life expectancy, prior to the motor vehicle incident of November
SMITH |HALL | STRONGIN LLP




                               13 7, 2014, Ms. Kobashi planned on working through her retirement. She is single and must

                               14 generate sufficient income to meet her cost of living. She had a stable work history and had

                               15 developed specialized skills as an insurance investigator. The work life expectancy for a 49-

                               16 year old female with some college but no degree would be 13.3 to 14.2 years. However, Ms.

                               17 Kobashi did have pre-existing medical conditions and had cervical surgery in 2010 and 2011.

                               18 She had a good result from the surgery and was able to work without restrictions. Given this

                               19 information, her work life expectancy prior to the November 7, 2014 rear-end collision would

                               20 be adjusted to 12 years.

                               21         Ms. Kobashi is 53 years of age and has built a career as an insurance investigator. In
                               22 this occupation she is able to maximize her skills and earnings. If she were to change

                               23 occupations, she would experience a substantial reduction in pay with fewer options for

                               24 flexibility in her daily job tasks. Therefore, it is more probable than not that she will continue

                               25 to work as an insurance investigator until her pain symptoms prevent her from functioning

                               26 effectively in her job.

                               27         As a consequence of the motor vehicle collision on November 7, 2014, Ms. Kobashi
                               28 has a chronic pain condition, required the implantation of a spinal cord stimulator and
                                                                            -26-
                                                                CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 78 of 140 Page ID #:122



                                1 requires ongoing pain management services. Because of the increased pain symptoms Ms.

                                2 Kobashi had to increase her medication intake and is prescribed Morphine, Percocet,

                                3 Robaxin, and Effexor. Despite the medications and spinal cord stimulator implant, she

                                4 continues to experience significant pain symptoms and must take breaks regularly during the

                                5 day. She will also assign certain job tasks to contract agents in lieu of traveling for her job.

                                6         Given the facts of the case, it is more probable than not that Ms. Kobashi will continue
                                7 to work as an insurance investigator for the immediate future. However, as a result of the

                                8 November 2014 motor vehicle collision, Ms. Kobashi will have a reduction in her pre-

                                9 injury worklife expectancy by 4.7 years due to disruptions in her ability to sustain work,

                               10 absences for medical treatment, periods of unemployment and an earlier separation

                               11 from the labor force. This will result in a total loss of her pre-injury earning capacity

                               12 for 4.7 years.
SMITH |HALL | STRONGIN LLP




                               13         Secondly, due to the reduction in Ms. Kobashi’s work life expectancy, she will lose
                               14 her employer provided benefits. The value of employer provided benefits varies but would

                               15 be equivalent to a minimum of 18% and up to 31.8% of her salary, which would be a loss of

                               16 $13,212.00 to $23,241.00 per year.

                               17         Based on the facts of the case. Ms. Kobashi suffered a cervical injury as a result of a
                               18 rear-end collision on November 7, 2014. Treatment for the rear-end collision included the

                               19 implantation of a spinal cord stimulator and an increased use of prescription medication.

                               20 Despite the treatment, Ms. Kobashi has a chronic pain condition that is not expected to

                               21 improve, and she will require continued pain management services.

                               22         According to Mr. Remas, as a consequence of the November 7, 2014 motor vehicle
                               23 collision it is more probable than not that Ms. Kobashi will be unable to sustain her

                               24 employment and will experience a loss of income due to disruptions in her work, periods of

                               25 unemployment for medical treatment or job change and it is more probable than not that she

                               26 will have to withdraw from the labor force at an earlier age.

                               27         Ms. Kobashi will experience a long-term loss of income equivalent to (not reduced to
                               28 present value):
                                                                                 -27-
                                                                CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 79 of 140 Page ID #:123



                                1         1.     Loss due to reduced work life expectancy: $73,400.00 x 4.7 years = Loss of
                                2 $344,980.00.

                                3         2.     Loss due to discontinuation of employer sponsored benefits: From 18%:
                                4 $13,212.00 x 4.7 years = Loss of $62,096.00 To 31.8%: $23,241.00 x 4.7 years = Loss of

                                5 $109,233.00.

                                6         F.     Past Lost Earnings
                                7         Mr. Remas also points out that Ms. Kobashi lost work of approximately 6 months for
                                8 which she was not compensated. Thus, based on the salary she was earning at the time of

                                9 $73,000, her past lost earnings total approximately $36,700.

                               10         Total Loss of Earning Capacity/Future Earnings: $490,913
                               11         G.     General Damages – Impact of Injuries on Quality of Life
                               12         In addition to past and future damages for lost earnings and medical expenses, a
SMITH |HALL | STRONGIN LLP




                               13 personal injury claimant recovers compensatory damage for her pain and suffering.

                               14         Pain and suffering damages is premised on the idea that a victim who has been
                               15 through a harrowing experience has lost more than her earnings and medical bills. Pain is

                               16 physical: tissue damage stimulates a person’s nerves. Suffering described the way a person

                               17 processes or perceives pain; suffering can take several forms, among them, grief,

                               18 bereavement, fear, and frustration.

                               19         All of the money for medical treatment goes to other people to pay for Ms.
                               20 Kobashi’s care. Not one cent of this goes to Ms. Kobashi for the greatest harm to her,

                               21 which is what this incident did to her life. Her human losses are many times greater than

                               22 the medical bills and lost wages. In order to compensate her, to balance the scales, justice

                               23 requires that she be provided many times more than the available $1 million in policy limits

                               24 under Sentry’s policy, but the $1M is all that is available to her given Do’s uninsured status.

                               25         While Ms. Kobashi has incurred and will incur significant financial losses, pain is
                               26 the worst harm in this case. Knowing she can’t care and support herself like she used to is

                               27 extremely frustrating to her. She has struggled to get back to work despite severe pain.

                               28 Watching others participate in activities from which she is now excluded is also frustrating.
                                                                               -28-
                                                               CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 80 of 140 Page ID #:124



                                1 Ms. Kobashi testified at her deposition that simple tasks such as buttoning her pants are

                                2 impossible – that it is a chore to simply turn her head. During her deposition, Ms. Kobashi

                                3 was quite emotional while she testified about the toll this pain and suffering has taken on

                                4 her life:

                                5         “Q     Just a few more questions on these lines, ma’am. How has the accident
                                6                affected your daily living?
                                7         A      Well, to answer your question about dressing myself, for example, the paints
                                8                that I’m wearing, it has those little clasps where you have to do two of them,
                                9                and it’s hard for me. I can’t see it to line it up. It’s difficult.
                               10                Going to get my haircut, it’s extremely painful to have to put your head back
                               11                to get it washed, when I go to the dentist and sit in a chair. When I say
                               12                everything, it’s everything.
SMITH |HALL | STRONGIN LLP




                               13         Q      In the year before the accident, were you having similar types of issues caring
                               14                for yourself?
                               15         A      No.
                               16         Q      Has this impacted your social life, social activities?
                               17         A      Yes.
                               18         Q      Can you describe that for us?
                               19         A      I don’t have very good stamina. I don’t have a lot of energy to do things. I
                               20                just try and put up a brave face to try and keep up. I just – I kind of isolate
                               21                myself because I know that I can’t do a lot of things.”
                               22         Kimi will testify regarding her life just prior to the November 2014 car crash and
                               23 after as follows:

                               24

                               25   Before 11/7/14 Crash                              After 11/7/14 Crash
                               26
                                    Able to travel internationally (long flights      Not able to sit for extended periods of time.
                                    were okay)                                        International travel is impossible.
                               27   Able to carry luggage on and off planes,          Not able to lift luggage.
                                    trains and in and out of vehicles, etc.
                               28
                                                                                   -29-
                                                                 CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 81 of 140 Page ID #:125



                                    Could perform household chores.               Must hire help as household chores result
                                1
                                                                                  in severe pain
                                2   Able to do yard work.                         Must hire help. Yard work causes
                                                                                  debilitating pain.
                                3   Able to lift more than 30 to 40 pounds.       Can lift lighter items of appx. 5 pounds
                                4   Little to no trouble with concentration       Difficulty concentrating because of
                                                                                  constant pain and heavy medications
                                5   Able to work 7 ½ to 8 hours daily with        Unable to sit at computer and work for
                                6   normal effort.                                more than an hour without having to stand
                                                                                  up walk around and stretch.
                                7   No issues holding a typing position for 7 ½   Unable to type and hold position without
                                    to 8 hours daily.                             severe pain for longer than 30 minutes
                                8
                                    No issues with sleeping a full,               Waking every two to three or four hours,
                                9   uncompromised 8 or 9 hours a night.           changing positions because of pain.
                                    Could exercise at a gym or elsewhere.         Can take short walks or easy swims;
                               10                                                 Unable to participate in any high impact
                               11                                                 activities, no running or jumping.
                                    Some pain medication                          8 pills a day for pain in the morning
                               12   Able to arise and begin normal day            Instead of getting up and starting my day,
SMITH |HALL | STRONGIN LLP




                               13
                                                                                  now I ease into the day by supporting my
                                                                                  head against the couch waiting for the pain
                               14                                                 pills to kick in.
                                    Could participate in activities such as       Unable to participate in jarring activities,
                               15   amusement park rides or horseback riding      i.e., horseback riding, go kart riding,
                               16                                                 paintball, laser tag, amusement park rides.
                                    Could attend the movies without worry         Must avoid movie theaters without back
                               17                                                 support.
                               18   No difficulty                                 Difficulty making the bed, doing laundry,
                                                                                  bending at waist to vacuum, clean floors,
                               19                                                 dust at a lower level, raking leaves, bathing
                                                                                  her two small dogs.
                               20
                                    No issues                                     Intimacy is compromised.
                               21                                                 Pain level has substantially increased after
                                                                                  accident, from pain level of 4/5 to 7/8, up
                               22                                                 to 9/10
                               23   1 Percocet daily for pain                     Medications have increased from 1
                                                                                  Percocet a day to 3 a day.
                               24   1 morphine dose                               Increased morphine dosage from 1 to 2 a
                                                                                  day.
                               25
                                    2-3 muscle relaxers                           Increase in muscle relaxers from 2 to 3 a
                               26                                                 day to now taking to muscle relaxers 3
                                                                                  times a day, for a total of 6.
                               27                                                 Increase in blood pressure medication was
                               28                                                 stressful and poor job performance.
                                                                               -30-
                                                                CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 82 of 140 Page ID #:126



                                                                                      Posture has been compromised with
                                1
                                                                                      increased pain.
                                2                                                     Frequent comments, when out in public,
                                                                                      about posture. People asking whether I
                                3                                                     have a stiff neck or if in pain.
                                4                                                     Constant need to self-massage back of neck
                                                                                      to relieve pressure and cervical spine.
                                5                                                     Feeling of downward pressure and
                                6                                                     compression on cervical spine that never
                                                                                      goes away.
                                7
                                           The value of each of these items of non-economic harm should be determined using
                                8
                                    the following three factors:
                                9
                                           •      How bad is the harm?
                               10
                                           •      How long does it last?
                               11
                                           •      How interfering is it?
                               12
                                           Here, all of these factors militate in favor of a substantial general damages award.
SMITH |HALL | STRONGIN LLP




                               13
                                    Her physical injuries are demonstrable; she will never be the healthy woman she was before
                               14
                                    the collision. The psychological effects are equally devastating.
                               15
                                           It is clear that many things have been radically altered in Ms. Kobashi’s life since
                               16
                                    this incident occurred. She has lost the full use and mobility of her body as it was prior to
                               17
                                    the collision. Life has become a chore just to do normal things without pain.
                               18
                                           Ms. Kobashi has endured months of almost constant pain, numbness, loss of
                               19
                                    function, and emotional distress which has taken a toll on her and her family who has had to
                               20
                                    care for her. She had to relocate from California to Arizona to be close to family. She has
                               21
                                    endured innumerable medical examinations (some invasive, and many painful), tests,
                               22
                                    treatments, and procedures. Sadly, her near chronic pain and mental anguish persist to this
                               23
                                    date and are likely to plague her for the rest of her life.
                               24
                                    IV.    ARBITRATION DEMAND
                               25
                                           Based on her losses and harms, Kimi is entitled to her full UM policy benefits. The
                               26
                                    following make up Kimi’s harms as a result of the crash:
                               27
                                           Medical Specials:                                      $124,188.13
                               28
                                                                                   -31-
                                                                   CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 83 of 140 Page ID #:127



                                1         Future Medical Treatment/Modalities/Life Care: $432,000.00
                                2 (apportioning 50% of treatment to pre-existing conditions except for the Spinal Cord

                                3 Stimulator which is 100% because of the 11/2014 incident)

                                4         Loss of Earnings (Past)                                   $36,700
                                5         Loss of Earning Capacity (Future):                        $454,213
                                6         SUBTOTAL:                                                 $1,047,101.13
                                7                                             (Using lowest figures where range was given)
                                8         Non-Economic Damages:                                     $3M
                                9         TOTAL ARBITRATION AWARD:                                  Capped at Policy Limits of
                               10                                                                   $1M
                               11 V.      CONCLUSION
                               12         Claimant, Kimi Kobashi is an independent, strong, capable, intelligent,
SMITH |HALL | STRONGIN LLP




                               13 accomplished and resilient 53-year-old woman who is a breast cancer survivor. Despite her

                               14 prior cervical surgeries, she had made significant strides toward recovery, especially after

                               15 the corrective surgery on September 11, 2011. Ms. Kobashi’s medical records are replete

                               16 with notations that reference her desire to be completely off narcotic pain medication – her

                               17 goal was to be whole and healthy. Ms. Kobashi is not a malingerer. The defense medical

                               18 examiner, Dr. Alexander, acknowledges, very frankly, that her pain and limitations are no

                               19 exaggeration. Her own physicians described her as “stoic” in response to real and objective

                               20 medical conditions.

                               21         Unfortunately, on November 7, 2014 while she was enjoying the company of friends
                               22 by taking them to the airport, Ms. Kobashi had the misfortune of having her automobile

                               23 struck by uninsured driver Winson Do at 40 miles per hour when his brakes failed, or he

                               24 failed to apply them. Ms. Kobashi’s life was forever altered on this fateful day and she has

                               25 been living with debilitating pain on a daily basis and will be forced to endure this pain on

                               26 some level for the rest of her life.

                               27         The law is clear that Sentry Insurance is required to fulfill its obligation to
                               28 compensate Ms. Kobashi under the policy of insurance covering Ms. Kobashi’s November
                                                                           -32-
                                                                CLAIMANT’S ARBITRATION BRIEF
                             Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 84 of 140 Page ID #:128



                                1 7, 2014 car crash because Sentry stands in the shoes of Winson Do, the at-fault driver.

                                2 Sentry will assert that Ms. Kobashi’s preexisting cervical condition prevents her from fully

                                3 recovering damages in this matter. Ms. Kobashi is entitled to the portion of damages for

                                4 the pain and suffering attributable to the aggravation of the pre-existing injury – those

                                5 damages are significant. As the medical records clearly state, Ms. Kobashi had reached a

                                6 manageable and maximal recovery plateau following the 2011 auto accident and her prior

                                7 cervical surgery and surgical revision. The November 7, 2014 automobile collision

                                8 irreparably harmed Ms. Kobashi, and Kimi should be provided with the full amount of her

                                9 overdue policy benefits under the Sentry policy.

                               10 Dated: August 16, 2019                     SMITH | HALL | STRONGIN LLP
                               11

                               12
SMITH |HALL | STRONGIN LLP




                               13                                            Eric B. Strongin, Esq.
                                                                             William D. Burger, Jr., Esq.
                               14                                            Attorneys for Claimant, Kimi Kobashi
                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                -33-
                                                               CLAIMANT’S ARBITRATION BRIEF
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 85 of 140 Page ID #:129




               EXHIBIT “5”
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 86 of 140 Page ID #:130



                                              1   Alan B. Yuter (SBN CA 101534)
                                                  ayuter@selmanlaw.com
                                              2   N. Asir Fiola (SBN CA 222833)
                                                  afiola@selmanlaw.com
                                              3   SELMAN BREITMAN LLP
                                                  6 Hutton Centre Drive, Suite 1100
                                              4   Santa Ana, CA 92707-5755
                                                  Telephone:     714.647.9700
                                              5   Facsimile:     714.647.9200
                                              6   Attorneys for Respondent SENTRY INSURANCE
                                              7

                                              8                         UNINSURED/UNDERINSURED ARBITRATION
                                              9                                         JUDICATE WEST
                                             10
   LLP




                                             11   KIMI KOBASHI,                                      Case No. A243442-46

                                             12                 Claimant,                            RESPONDENT SENTRY INSURANCE'S
Selman Breitman
                  ATTORN EY S A T LA W




                                                                                                     ARBITRATION BRIEF
                                             13          v.
                                                                                                     Date:                August 19 - 20, 2019
                                             14   SENTRY INSURANCE, A MUTUAL                         Time:                9:30 a.m.
                                                  COMPANY, a Wisconsin corporation,                  Judicate West – Darrell Forgey, Esq.
                                             15
                                                                Respondent.
                                             16

                                             17

                                             18   I.     FACTUAL BACKGROUND

                                             19          This uninsured motorist ("UM") claim arises from a three-car accident that happened on

                                             20   November 7, 2014 in Huntington Beach, California. Claimant Kimi Kobashi ("Kobashi"), 49-

                                             21   years-old at the time of the accident [DOB 7/13/65], was on her way to Los Angeles

                                             22   International Airport to drop off two passengers, her friends Michelle Gromacki and Marcelle

                                             23   Moses. Ms. Kobashi testified that while her Ford Fusion was stopped at a red light, in the center

                                             24   lane, she felt an impact from the rear. Ms. Kobashi was told at the scene that the car directly

                                             25   behind her, a Chevrolet Malibu driven by Paul Lydon, was rear-ended by an Acura driven by

                                             26   Winson Do, and the Malibu was pushed into Ms. Kobashi's Fusion.

                                             27          Ms. Kobashi did not see the Malibu behind her before impact, and does not know the

                                             28   speed of the Malibu at impact. See deposition transcript of Ms. Kobashi, dated September 26,
                                                                                                 1
                                                                                          RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 87 of 140 Page ID #:131



                                              1   2017 ("Kobashi transcript"), p. 78, lines 18 to 25 and p. 79, lines 8 to 10, attached as Ex. 1. She
                                              2   does not have personal knowledge of the sequence of impacts behind her. Kobashi transcript, p.
                                              3   82, line 23 to p. 83, line 15, attached as Ex. 2.
                                              4           With her cell phone, Ms. Kobashi took four photographs of the cars at the scene of the
                                              5   accident, attached collectively as Ex. 3. Exhibit 3-1 shows the rear of Ms. Kobashi's Fusion.
                                              6   The rear of the Malibu, which was purportedly rear-ended by the Acura, is depicted in Ex. 3-2.
                                              7   The front-end of the Acura is depicted in Ex. 3-3, and the rear of the Acura is shown in Ex. 3-4.
                                              8   Ms. Kobashi did not take any photographs of the front of the Malibu, and does not recall seeing
                                              9   any damage to the front of the Malibu. Kobashi transcript, p. 89, lines 20 to 22, and p. 90, lines
                                             10   5 to 7, attached collectively as Ex. 4.
   LLP




                                             11           On or about November 12, 2014, a repair estimate for the damage to Ms. Kobashi's
                                             12   Fusion was prepared by Gustafson Brothers in Huntington Beach. The repair estimate totals
Selman Breitman
                  ATTORN EY S A T LA W




                                             13   $1,433.70, and a copy of the estimate is attached as Ex. 5.
                                             14           The third driver in the sequence, Winson Do, did not have automobile insurance. There is
                                             15   no fault on Ms. Kobashi for this accident, in which she was rear-ended. At the time of the
                                             16   accident, Ms. Kobashi had UM coverage through respondent Sentry Insurance ("Sentry"). As
                                             17   previously disclosed to the arbitrator by Ms. Kobashi's counsel, the UM coverage through the
                                             18   Sentry insurance policy has a limit of $1 million per occurrence.
                                             19           A.      Any Use and/or Reference to the Traffic Collision Report, Other than to
                                             20                   Refresh Recollection, Should be Excluded from this Arbitration
                                             21           The police arrived at the scene, and a traffic collision report was prepared sometime after
                                             22   the accident. Sentry objects to the introduction of the police report, or any portion thereof, into
                                             23   evidence at the arbitration of this matter.
                                             24           Vehicle Code section 20012 provides that, "[a]ll required accident reports, and
                                             25   supplemental reports, shall be without prejudice to the individual so reporting and shall be for the
                                             26   confidential use of the Department of Motor Vehicles and the Department of the California
                                             27   Highway Patrol, . . ." with the exception that the contents of the reports shall be disclosed to
                                             28   persons having a proper interest in the contents, such as the drivers involved and the injured
                                                                                                      2
                                                                                             RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 88 of 140 Page ID #:132



                                              1   persons.
                                              2          Vehicle Code section 20013 provides,           "[n]o such accident report shall be used as
                                              3   evidence in any trial, civil or criminal, arising out of an accident, except that the department shall
                                              4   furnish upon demand of any person who has, or claims to have, made such a report or upon
                                              5   demand of any court, a certificate showing that a specified accident report has or has not been
                                              6   made to the department solely to prove a compliance or failure to comply with the requirement
                                              7   that such a report be made to the department."
                                              8          Although a party may use a traffic accident report to refresh a witness' recollection under
                                              9   Evidence Code 771, the traffic accident report, including the diagram portion of the report, is not
                                             10   admissible into evidence. As stated in Box v. California Date Growers Assn. (1976) 57 Cal.
   LLP




                                             11   App. 3d 266, 270-271 [129 Cal. Rptr. 146] "it is well established that traffic accident reports are
                                             12   not admissible in evidence."
Selman Breitman
                  ATTORN EY S A T LA W




                                             13          The information and statements contained in the traffic collision report are inadmissible
                                             14   pursuant to the above-stated authorities. However, if the arbitrator is inclined to consider the
                                             15   traffic collision report, the statements contained therein, including estimates of speed of the
                                             16   vehicles, should be carefully scrutinized in light of the objective physical evidence, namely the
                                             17   photographs of the cars, which show little damage to the rear of Ms. Kobashi's Fusion. Further,
                                             18   there is no evidence about any significant damage to the front of the Malibu that made contact
                                             19   with the rear of the Fusion.
                                             20          B.      The Investigating Police Officer Should Not Be Allowed to Offer Expert
                                             21                  Opinion Testimony
                                             22          The investigating police officer, Officer Elser, has not been deposed in this matter, and he
                                             23   is not expected to testify at the arbitration. However, if Officer Elser does testify, he should not
                                             24   be allowed to testify as an expert. Further, he should not be allowed to offer opinions about the
                                             25   speeds of the vehicles, and the ultimate cause of the accident, because he has not been designated
                                             26   as an expert witness, either retained or non-retained, by Ms. Kobashi.
                                             27          To introduce expert opinions, a party must list in his or her expert designation the name
                                             28   and address of any such witness. Code of Civil Procedure section 2034.260(b)(1). A non-
                                                                                                    3
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 89 of 140 Page ID #:133



                                              1   retained expert may still offer opinions, but only if that non-retained expert has been specifically
                                              2   named in a party's designation of expert witnesses. See Kalaba v. Gray (2002) 95 Cal. App. 4th
                                              3   1416 [116 Cal. Rptr. 2d 570]. An arbitrator acts within his or her discretion when a witness who
                                              4   is not listed as either a retained or non-retained expert is precluded from offering expert opinion
                                              5   testimony. Id.
                                              6   II.    SCOPE OF ISSUES TO BE DECIDED IN THIS UM ARBITRATION
                                              7          Based on the applicable UM coverage through the Sentry insurance policy, Ms. Kobashi's
                                              8   counsel made a demand for arbitration. Insurance Code section 11580.2 governs UM claims,
                                              9   and subsection (a)(1) sets forth the allowable recovery in such claims as follows:
                                             10
                                                         "No policy of bodily injury liability insurance covering liability arising out of the
   LLP




                                             11
                                                         ownership, maintenance, or use of any motor vehicle, except for policies that
                                             12          provide insurance in the Republic of Mexico issued or delivered in this state by
Selman Breitman
                  ATTORN EY S A T LA W




                                                         nonadmitted Mexican insurers, shall be issued or delivered in this state to the
                                             13          owner or operator of a motor vehicle, or shall be issued or delivered by any
                                                         insurer licensed in this state upon any motor vehicle then principally used or
                                             14          principally garaged in this state, unless the policy contains, or has added to it by
                                             15          endorsement, a provision with coverage limits at least equal to the limits specified
                                                         in subdivision (m) and in no case less than the financial responsibility
                                             16          requirements specified in Section 16056 of the Vehicle Code insuring the insured,
                                                         the insured's heirs or legal representative for all sums within the limits that he,
                                             17          she, or they, as the case may be, shall be legally entitled to recover as damages
                                                         for bodily injury or wrongful death from the owner or operator of an uninsured
                                             18          motor vehicle." (Emphasis added.)
                                             19
                                                         As stated in Freeman v. State Farm Mut. Auto. Ins. Co. (1975) 14 Cal. 3d 473, 480:
                                             20
                                                  "Cases which have analyzed and construed [section 11580.2] have pointed out that the word
                                             21
                                                  ‘damages' in this section means the damages which the insured is entitled to recover from the
                                             22
                                                  uninsured motorist, and that the statute, read literally, requires arbitration of two issues only: (1)
                                             23
                                                  whether the insured is entitled to recover against the uninsured motorist and (2) if so, the
                                             24
                                                  amount of the damages." (Emphasis added.)
                                             25
                                                         As discussed at the Case Management Conference with the arbitrator and Ms. Kobashi's
                                             26
                                                  counsel, the only issue to be adjudicated at this arbitration is the amount of damages that Ms.
                                             27
                                                  Kobashi is entitled to as a result of the UM accident on 11/7/14. The arbitration will not decide
                                             28
                                                                                                    4
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 90 of 140 Page ID #:134



                                              1   any purported wrongful termination claim against Sentry, any purported "bad faith" claim, or any
                                              2   claim for punitive damages.       See California State Automobile Association Inter-Insurance
                                              3   Bureau v. Carter (1985) 164 Cal.App.3d 257.
                                              4   III.   MS. KOBASHI'S CURRENT NECK COMPLAINTS RELATED TO PRE-
                                              5          EXISTING CONDITIONS
                                              6          Ms. Kobashi has a long-standing, pre-accident history of cervical spine issues. She
                                              7   contends that this accident caused her severe, chronic neck pain, for which she received
                                              8   extensive medical treatment, including implantation of a spinal cord stimulator. She also claims
                                              9   past and future lost earnings as a result of the subject accident.
                                             10          However, the evidence in the attached medical records show that in April 2015, Ms.
   LLP




                                             11   Kobashi admitted to Dr. Claveria that her pain level was essentially back to her pre-accident
                                             12   baseline level. In that same time period, she reported to her physical therapists "minimal pain
Selman Breitman
                  ATTORN EY S A T LA W




                                             13   and reduced tightness" and that she was "feeling pretty good overall."
                                             14          Unfortunately, sometime in May or June 2015, the progression of her pre-accident
                                             15   degenerative disease took hold, causing increased pain and radicular symptoms. It is clear based
                                             16   on the medical evidence that Ms. Kobashi sustained a cervical sprain / strain as a result of the
                                             17   subject accident, which exacerbated her neck pain for a period of time; she returned to pre-
                                             18   accident baseline in April 2015; and then her underlying degenerative spinal pathology,
                                             19   including documented stenosis, drove her further medical treatment until the present day.
                                             20          Ms. Kobashi has the burden of proof to show that her post-accident medical treatment
                                             21   was necessitated by the subject accident. CACI 430 regarding causation is instructive:
                                             22          ”A substantial factor in causing harm is a factor that a reasonable person would
                                                         consider to have contributed to the harm. It must be more than a remote or trivial
                                             23
                                                         factor. It does not have to be the only cause of the harm.
                                             24
                                                         Conduct is not a substantial factor in causing harm if the same harm would have
                                             25          occurred without that conduct." (Emphasis added.)

                                             26
                                                         The second paragraph of CACI 430 is critical. Here, the evidence will show that Ms.
                                             27
                                                  Kobashi's treatment after a certain time period, approximately July 2015, would have occurred
                                             28
                                                                                                    5
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 91 of 140 Page ID #:135



                                              1   even if this accident had not happened. Therefore, this accident was not a substantial factor in
                                              2   causing the need for treatment after July 2015.
                                              3          Further, CACI 3927 provides that a plaintiff or claimant is not entitled to damages for
                                              4   any physical condition that she had before the defendant's conduct occurred, and provides that if
                                              5   a claimant had a preexisting physical condition that was made worse by a defendant’s conduct,
                                              6   that claimant will be awarded only those damages that will compensate her for the effect on that
                                              7   condition. Thus, because Ms. Kobashi had preexisting cervical degenerative disease, resulting in
                                              8   neck pain for which she was in active treatment, Sentry is responsible only for any treatment
                                              9   related to any worsening or aggravation of that preexisting spinal condition, rather than the
                                             10   entirety of Ms. Kobashi's post-accident treatment. See Sanchez v. Kern Emergency Medical
   LLP




                                             11   Transportation Corp. (2017) 8 Cal.App.5th 146, 168 [213 Cal.Rptr.3d 830] [finding that "a
                                             12   tortfeasor may be held liable in an action for damages where the effect of his negligence is to
Selman Breitman
                  ATTORN EY S A T LA W




                                             13   aggravate a preexisting condition or disease. Plaintiff may recover to the full extent that his
                                             14   condition has worsened as a result of defendant’s tortious act]."
                                             15          Ms. Kobashi's pre-accident medical records show degenerative changes in the cervical
                                             16   spine dating as far back as 2008. For example, a July 25, 2008 cervical MRI taken at Huntington
                                             17   Beach Diagnostic Imaging and Breast Center shows disc herniations from C2-3 through C6-7,
                                             18   and a large 6 mm disc extrusion at C7-T1. There was severe neural foraminal stenosis at the
                                             19   latter level of the cervical spine. See Cervical MRI report dated 7/25/08, attached as Ex. 6. A
                                             20   series of three cervical steroid epidural injections were administered to Ms. Kobashi in 2008 by
                                             21   John L. Brazil, M.D. See Procedure Notes for injections administered by Dr. Brazil in 2008,
                                             22   collectively attached as Ex. 7.
                                             23          A.      2010 Spinal Surgery
                                             24          On February 22, 2010, Ms. Kobashi was evaluated for spinal surgery by Gregory D.
                                             25   Carlson, M.D. The evaluation report notes that Ms. Kobashi "has had 2 years of neck pain,
                                             26   which has been unremitting." She also had numbness and tingling into her left arm, and had
                                             27   difficulty finding a position of comfort. Ms. Kobashi exhibited "very limited range of motion
                                             28   particularly with rotation to the left or extension, which she cannot do past 10 degrees." She was
                                                                                                    6
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 92 of 140 Page ID #:136



                                              1   diagnosed with cervical spondylitic stenosis, C5-6, C6-7, C7-T1, and cervical radiculopathy. Dr.
                                              2   Carlson recommended a three-level anterior cervical discectomy and fusion at C5-6 through C7-
                                              3   T1. See 2/22/10 report from Dr. Carlson, attached as Ex. 8.
                                              4          Ms. Kobashi underwent the above surgery on March 9, 2010. Unfortunately, she had
                                              5   continuing symptoms after surgery into 2011, leading up to a second surgery.
                                              6          B.      2011 Neck Problems and Further Surgery
                                              7          Records from Ms. Kobashi's primary care physician, Bassil Aish, M.D., of Beach
                                              8   Physicians Medical Group show that in April 2011, Ms. Kobashi was walking when she stepped
                                              9   in a pothole, her "neck snapped," and she hit the ground. See progress notes from Dr. Aish
                                             10   dated 4/6/11, attached as Ex. 9. On August 23, 2011, Ms. Kobashi visited neurosurgeon, William
   LLP




                                             11   Dobkin, M.D. and reported that she experienced "marked increase in her neck pain" following an
                                             12   incident in in April 2011 in which "she had a severe twisting while getting out of her car …." At
Selman Breitman
                  ATTORN EY S A T LA W




                                             13   that time, she had "advanced arthritic changes, some bone spurring at the C4-5 and C3-4 levels."
                                             14   See report from Dr. Dobkin dated 8/23/11, attached as Ex. 10. On September 21, 2011, Ms.
                                             15   Kobashi underwent a posterior spinal fusion extension surgery from levels C2 through T1, due to
                                             16   severe neck pain and severe osteoarthritis at several levels. See operative report dated 9/21/11,
                                             17   attached as Ex. 11.
                                             18          On December 29, 2011, Dr. Dobkin noted that the extension of the fusion "resulted in
                                             19   resolution of almost all of her previous pain." See report from Dr. Dobkin dated 12/29/11,
                                             20   attached as Ex. 12. Unfortunately, due to a separate accident in 2012, and progression of
                                             21   arthritis, Ms. Kobashi did not remain pain free, and in fact remained symptomatic in her neck up
                                             22   until the time of the subject accident.
                                             23          C.      2012 Rear-End Automotive Collision
                                             24          On April 5, 2012, Ms. Kobashi was involved in a rear-end automobile collision.
                                             25   Emergency room records indicate that she was the restrained driver of a vehicle that was rear-
                                             26   ended. An x-ray of the cervical spine was taken. She was diagnosed with "cervical sprain/strain;
                                             27   MVA." See Emergency Physician Record MVA from Hoag dated 4/5/12, attached as Ex. 12.
                                             28          On April 12, 2012, Ms. Kobashi returned to Dr. Dobkin following the above-described
                                                                                                   7
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 93 of 140 Page ID #:137



                                              1   accident, which aggravated her neck and left shoulder. She was referred for physical therapy,
                                              2   and remained on pain medications and muscle relaxers. See report from Dr. Dobkin dated
                                              3   4/12/12, attached as Ex. 13.
                                              4          D.      Neck Problems Up Until the Time of the Accident
                                              5          Ms. Kobashi started seeing a pain management physician, Dr. Grabow, for "chronic neck
                                              6   pain" on December 11, 2012. At that time, she was taking 30 mg of morphine in the morning, 15
                                              7   mg midday, and 30 mg in the evening. She was also taking venlaflexine (150 mg daily) for
                                              8   "situational depression associated with her ongoing chronic pain." A history of breast cancer, in
                                              9   remission, was noted. She rated her neck pain as a 3 to 4 of 10. She also exhibited cervical
                                             10   radicular pain. At that time, the plan was to continue with the above medications. See report
   LLP




                                             11   from Dr. Grabow dated 12/11/12, attached as Ex. 14.
                                             12          As of February 6, 2013, Ms. Kobashi complained of increased pain in her neck, which
Selman Breitman
                  ATTORN EY S A T LA W




                                             13   she rated as a 4 of 10 with medications, due to a recent illness. Her "mood/affect" was described
                                             14   as "depressed." See report from Dr. Grabow dated 2/6/13, attached as Ex. 15.
                                             15          Ms. Kobashi did report an improvement on March 7, 2013, and her morphine dosage was
                                             16   decreased to 30 mg, twice per day (down from three times per day). Her anti-depressant dosage
                                             17   remained the same. See report from Dr. Grabow dated 3/7/13, attached as Ex. 16.
                                             18          As of May 28, 2013, Ms. Kobashi reported increased pain with increased activity, and
                                             19   noted difficulty with pain control. Her pain level was noted to be 5 of 10. She felt like she
                                             20   needed long-acting morphine. The revised treatment plan included morphine, 30 mg per day;
                                             21   extended release morphine, 15 mg twice per day; Percocet [opioid pain reliever] 10/325, as
                                             22   needed; and continued venlafaxine. See report from Dr. Grabow dated 5/28/13, attached as Ex.
                                             23   17.
                                             24          Ms. Kobashi was examined by Kamran Aflatoon, D.O., on July 10, 2013, as she was still
                                             25   having "constant neck pain that radiates to her shoulders and it is associated with tingling of the
                                             26   left hand" as a result of the April 2012 accident. She also had muscle spasms, and any physical
                                             27   therapy, stress and cold weather increased her pain. The pain was rated as a 4 of 10, but
                                             28   increasing to 7 of 10 when aggravated. The prior incident in which she re-injured her neck while
                                                                                                   8
                                                                                           RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 94 of 140 Page ID #:138



                                              1   stepping into a pothole was also noted, and "[s]he never fully recovered." At that time, Ms.
                                              2   Kobashi was taking aromasin [breast cancer]; morphine, 30 mg; venlaflaxine; and Percocet,
                                              3   10/325 mg.
                                              4          She denied participating in sports, and admitted that she had gained 30 pounds within the
                                              5   last year. Dr. Aflatoon recommended acupuncture treatment, and further pain management
                                              6   evaluations. See report from Dr. Aflatoon dated 7/10/13, attached as Ex. 18.
                                              7          On August 14, 2013, Ms. Kobashi returned to Dr. Aflatoon, experiencing "constant neck
                                              8   pain with radiation to the left arm" with "moderate muscle spasms in the cervical spine." Dr.
                                              9   Aflatoon determined that Ms. Kobashi was "dependent on morphine to be able to function," and
                                             10   recommended a cervical CT scan. See report from Dr. Aflatoon dated 8/14/13, attached as Ex.
   LLP




                                             11   19.
                                             12          The very next day, August 15, 2013, Ms. Kobashi reported to Dr. Grabow that her current
Selman Breitman
                  ATTORN EY S A T LA W




                                             13   pain medication regimen was not providing adequate pain control. She rated her pain level a 4 of
                                             14   10 with medications. Dr. Grabow advised Ms. Kobashi to continue morphine, 15 mg twice per
                                             15   day; Percocet 10/325, as needed; and venlafaxine. She was also placed on a trial of a gabapentin
                                             16   / lidocaine compound rub for localized pain. See report from Dr. Grabow dated 8/15/13,
                                             17   attached as Ex. 20.
                                             18          Ms. Kobashi had another visit with Dr. Aflatoon on November 20, 2013, at which time
                                             19   she was continuing "to have pain and stiffness in the neck" which "has been limiting her from
                                             20   normal activities." Again, it was noted that Ms. Kobashi was "dependent on morphine intake to
                                             21   be able to function…" See report from Dr. Aflatoon dated 11/20/13, attached as Ex. 21.
                                             22          During a February 12, 2014 visit with Dr. Aflatoon, Ms. Kobashi admitted that "she was
                                             23   taking less pain medication prior to her accident [4/5/12 accident] and is now taking higher
                                             24   dosage more frequently." See report from Dr. Aflatoon dated 2/12/14, attached as Ex. 22.
                                             25          She returned to pain management physician Dr. Grabow on February 27, 2014. She
                                             26   reported "slight increase in neck and shoulder stiffness over the last month." Her pain level was
                                             27   reported a 4 of 10, with the use of medications. At that time, she was taking 30 mg of morphine,
                                             28   once per day; she was also taking Percocet 10/325 mg, twice per day; and venlaflexine [anti-
                                                                                                  9
                                                                                          RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 95 of 140 Page ID #:139



                                              1   depressant], 150 mg daily. See report from Dr. Grabow dated 2/27/14, attached as Ex. 23.
                                              2          At an acupuncture session on March 4, 2014, about eight months before the subject
                                              3   accident, she received acupuncture treatment for neck and shoulder pain. She indicated that neck
                                              4   and shoulder movement caused pain, and her pain level at that time was a 9 of 10. See report
                                              5   from CJ Acupuncture dated 3/4/14, attached as Ex. 24.
                                              6          On April 13, 2014, Ms. Kobashi reported to the acupuncturist that she experienced
                                              7   "frequent" neck and shoulder pain at a level 6 of 10. See report from CJ Acupuncture dated
                                              8   4/13/14, attached as Ex. 25.
                                              9          Ms. Kobashi reported "no dramatic change in symptoms" to Dr. Grabow on May 1, 2014.
                                             10   She remained symptomatic with pain in her neck and shoulder. At that time, she was taking the
   LLP




                                             11   same medications that she was taking in February '14. See report from Dr. Grabow dated 5/1/14,
                                             12   attached as Ex. 26.
Selman Breitman
                  ATTORN EY S A T LA W




                                             13          She reported no change in her symptoms to Dr. Grabow on July 16, 2014. She told Dr.
                                             14   Grabow that she was looking for a different pain management doctor, because Dr. Grabow was
                                             15   outside of her insurance network. The level of pain in her neck was reported to be a 4 of 10,
                                             16   with the use of medications, which were the same that she was taking as of May 1 st. She was to
                                             17   continue taking those same medications [30 mg of morphine, once per day; Percocet 10/325 mg,
                                             18   twice per day; and venlaflexine, 150 mg daily]. See report from Dr. Grabow dated 7/16/14,
                                             19   attached as Ex. 27.
                                             20          It appears that Ms. Kobashi stopped seeing Dr. Grabow while she sought to identify a
                                             21   different pain management physician. However, she did not stop receiving medical treatment for
                                             22   her chronic pain, as she had visits with Dr. Aish leading up to the subject accident.
                                             23          During her visit with Dr. Aish on September 12, 2014, Ms. Kobashi was advised to
                                             24   continue taking 30 mg of morphine per day, and venlaflexine. See report from Dr. Aish dated
                                             25   9/12/14, attached as Ex. 28.
                                             26          On November 6, 2014, one day before the subject accident, Ms. Kobashi had a pain
                                             27   medication follow-up visit with Dr. Aish. At that time, it was noted that she was taking
                                             28   morphine, 30 mg per day; aromasin [breast cancer]; and venlaflaxine. The assessment was neck
                                                                                                  10
                                                                                           RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 96 of 140 Page ID #:140



                                              1   pain and major depressive disorder, and the treatment plan was chronic pain management. See
                                              2   report from Dr. Aish dated 11/6/14, attached as Ex. 29.
                                              3           It is believed that Ms. Kobashi's dosages of pain medication, including morphine, did not
                                              4   change in the six months leading up to the subject accident. In other words, her intake of pain
                                              5   medication was not decreasing leading up to the subject accident.
                                              6   IV.     MS. KOBASHI'S MEDICAL COURSE FOLLOWING THE SUBJECT
                                              7           ACCIDENT
                                              8           A.      Past Medical Damages Attributable to the Subject Accident
                                              9           Ms. Kobashi sustained a strain/sprain of the paravertebral muscles in her neck as a result
                                             10   of this low-impact accident. As will be explained in detail below, the evidence shows that Ms.
   LLP




                                             11   Kobashi returned to pre-accident baseline within six months, more or less, of the accident. Her
                                             12   baseline level of neck pain, with medications, when she last saw Dr. Grabow on July 16, 2014
Selman Breitman
                  ATTORN EY S A T LA W




                                             13   was a 4 of 10 [an objective pain level was not recorded by Dr. Aish the day before the accident].
                                             14   Ms. Kobashi testified that in the year before the accident, she had a consistent level of pain
                                             15   without morphine, which was a 4 of 10. With morphine, it was about a 3 of 10. Kobashi
                                             16   transcript, p. 118, line 18 to 119, line 3, attached as Ex. 30.
                                             17           On November 7, 2014, the date of the subject accident, Ms. Kobashi was transported by
                                             18   ambulance to the emergency room at Hoag Hospital in Newport Beach, California. Ms. Kobashi
                                             19   reported "moderate pain" of 5 of 10, while her "baseline for chronic pain is moderate." See ED
                                             20   Disposition Note from Hoag dated 11/7/14, attached as Ex. 31. The emergency room report
                                             21   indicates that she was taking morphine, Percocet and effector. Ms. Kobashi was complaining of
                                             22   pain in her neck and low back. She was ambulatory, however. The prior cervical fusion was
                                             23   noted. A CT scan of the cervical spine and x-ray of the lumbar spine were taken. The diagnoses
                                             24   were cervical and lumbosacral sprain/strain. See Emergency Physician Record MVA from
                                             25   Hoag dated 11/7/14, attached as Ex. 32.
                                             26           Significantly, the CT scan of the cervical spine taken on the date of the accident shows no
                                             27   acute bony injury; solid fusion of C2 through T1; and no prevertebral soft tissue swelling. See
                                             28   CT scan report from Hoag Hospital dated 11/7/14, attached as Ex. 33. The absence of tissue
                                                                                                    11
                                                                                             RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 97 of 140 Page ID #:141



                                              1   swelling and bony injury shows that the subject accident did not cause a change in the structure
                                              2   of Ms. Kobashi's spine. The total amount paid for this visit to Hoag on the date of the accident is
                                              3   $863.56. See billing from Hoag, attached as Ex. 34.
                                              4          Ms. Kobashi was examined by Richard J. Claveria, M.D., board-certified orthopedic
                                              5   surgeon, on November 25, 2014. Dr. Claveria noted that the accident "much aggravated her
                                              6   baseline cervical condition where she has baseline neck pain." The prior neck surgeries were
                                              7   noted, along with the history with Dr. Grabow. Dr. Claveria reviewed the cervical CT scan from
                                              8   the date of the accident which showed no acute changes. Dr. Claveria's diagnosis was cervical
                                              9   strain. See report from Dr. Claveria dated 11/25/14, attached as Ex. 35.
                                             10          Ms. Kobashi had one post-accident acupuncture session at West Star Physical Therapy on
   LLP




                                             11   December 15, 2014. The total charges for this one visit are $436, which appear to be excessive.
                                             12   See billing from West Star, attached as Ex. 36. The reasonable cost of one acupuncture session
Selman Breitman
                  ATTORN EY S A T LA W




                                             13   is in the neighborhood of $150, per Dr. Alexander.
                                             14          Dr. Claveria re-examined Ms. Kobashi on December 16, 2014. She reported pain at the
                                             15   junction of her left trapezius, shoulder and side of neck, but physical therapy was making "a
                                             16   small early difference." There was minimal restriction within the limits of her fusion. Cervical
                                             17   compression was painless. Dr. Claveria recommended basic physical therapy, ice and heat, and
                                             18   continued pain management. 50 mg of Norco was prescribed. See report from Dr. Claveria dated
                                             19   12/16/14, attached as Ex. 37.
                                             20          On January 6, 2015, Ms. Kobashi visited a different orthopedic surgeon, Robert C.
                                             21   Ahearn, M.D. of Pacifica Orthopedics. She was complaining of neck pain and stiffness, left
                                             22   greater than right, and radicular symptoms into the left arm, including numbness and tingling to
                                             23   the small and ring fingers. Ms. Kobashi reported that the neck complaints were 90% of the
                                             24   problem, while the radicular symptoms were 10%. She noted that the physical therapy program
                                             25   she started was "beneficial." At that time, she was taking morphine, 30 mg daily, Percocet, and
                                             26   venlafaxine, the exact medications and dosages she was taking before the accident.
                                             27          The physical examination by Dr. Ahearn was largely normal, given the extensive pre-
                                             28   accident cervical fusion. Range of motion in the neck was limited, as expected. Importantly, the
                                                                                                  12
                                                                                          RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 98 of 140 Page ID #:142



                                              1   Spurling's Test was negative; this test is designed to assess cervical radicular symptoms.
                                              2   Likewise, the Lhermitte's Sign was negative. Dr. Ahearn's diagnosis was cervical sprain / strain,
                                              3   and "mild" left arm radiculopathy. He administered a paracervical trigger point injection, and
                                              4   "Ms. Kobashi noted significant relief of symptomology following the injection."         She was
                                              5   advised to continue physical therapy, and a home exercise program. She was to continue to try
                                              6   to wean off morphine, and he prescribed meloxicam, a nonsteroidal anti-inflammatory, typically
                                              7   used to treat arthritis. See report from Dr. Ahearn dated 1/6/15, attached as Ex. 38.
                                              8          Ms. Kobashi's first post-accident visit to Dr. Aish was on January 12, 2015. Her neck
                                              9   pain was described as "mild."      Dr. Aish's assessment was degenerative disc disease.      Ms.
                                             10   Kobashi was taking the same medications, at the same dosages, that she was taking before the
   LLP




                                             11   accident: venlafaxine; morphine, 30 mg, daily; and aromasin. See progress notes from Dr. Aish
                                             12   dated 1/12/15, attached as Ex. 39. The total amount paid for this visit with Dr. Aish is $20.23.
Selman Breitman
                  ATTORN EY S A T LA W




                                             13   See billing from Dr. Aish, attached as Ex. 40.
                                             14          The next day, Dr. Claveria noted that Ms. Kobashi was generally feeling better with
                                             15   physical therapy. She exhibited intact strength from C5 to T1, and seemed to be "in better
                                             16   spirits." Dr. Claveria's assessment was "improved acute cervical strain." See report from Dr.
                                             17   Claveria dated 1/13/15, attached as Ex. 41.
                                             18          Ms. Kobashi returned for a second and final examination by Dr. Ahearn on January 27,
                                             19   2015, and reported improvement since the initial visit. She noted benefit from the trigger point
                                             20   injection, physical therapy, and home exercises. An increased ability to look to the left was
                                             21   noted. On physical examination, Dr. Ahearn noted less guarding of the neck and upper back.
                                             22   There were no abnormal nerve tension signs. There was "continued, but much diminished
                                             23   tenderness in the left paracervical tissues." Range of motion was improved. See report from Dr.
                                             24   Ahearn dated 1/27/15, attached as Ex. 42. The total amount paid for Dr. Ahearn's treatment is
                                             25   $400. See billing from Dr. Ahearn, attached as Ex. 43.
                                             26          Ms. Kobashi began seeing a new pain management specialist, Marc B. Cheng, M.D. of
                                             27   Elite Pain Managment, on January 29, 2015. At that time, she was complaining of cervical pain
                                             28   radiating to her left arm. She admitted that she had "been experiencing this pain for 5 years."
                                                                                                   13
                                                                                           RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 99 of 140 Page ID #:143



                                              1   Her average pain level was 7 of 10 at this time. Prior medications included cymbalta, Flexeril,
                                              2   ibuprofen, lyrica, morphine, Neurontin (gabapentin), Norco, and Tylenol. She had also tried
                                              3   Oxycodone. Her current medications were listed as morphine, venlafaxine, and meloxicam.
                                              4   Further, a history of arthritis was noted. Ms. Kobashi was to continue 30 mg of morphine, daily.
                                              5   See report from Dr. Cheng dated 1/29/15, attached as Ex. 44. Ms. Kobashi continued seeing Dr.
                                              6   Cheng through October 1, 2015. The total amount paid for Dr. Cheng's treatment through July
                                              7   31, 2015 is $656.75. See billing from Dr. Cheng (Elite Pain), attached as Ex. 45.
                                              8          On February 24, 2015, Dr. Claveria noted that the physical therapy made her "increased
                                              9   pain settle down and [Ms. Kobashi] is pleased with that." On physical examination, her gait was
                                             10   normal, and she had "some residual cervical tenderness. See report from Dr. Claveria dated
   LLP




                                             11   2/24/15, attached as Ex. 46.
                                             12          As of April 13, 2015, Ms. Kobashi was taking morphine (30 mg daily) and venlaflexine
Selman Breitman
                  ATTORN EY S A T LA W




                                             13   (150 mg daily), the same medications, at the same dosages, that she was taking prior to the
                                             14   subject accident. She was also on meloxicam, which had been prescribed by Dr. Ahearn.
                                             15   During this visit, Ms. Kobashi told Dr. Claveria that her pre-accident baseline of pain in her neck
                                             16   was a 4 of 10, which is consistent with the pre-accident medical records and her own deposition
                                             17   testimony. She also told Dr. Claveria that her pain had gone up to a 6 after the accident, and was
                                             18   back to "4 to 5, closer to 5." The diagnosis was again improved cervical strain. She was to
                                             19   continue with pain management, and was discharged from Dr. Claveria's treatment. See report
                                             20   from Dr. Claveria dated 4/13/15, attached as Ex. 47.
                                             21          The total amount charged and outstanding for Dr. Claveria's treatment is $3,289.
                                             22          Between December 2014 and July 2015, concurrently with Ms. Kobashi's visits with Drs.
                                             23   Claveria and Aheran, she completed 34 physical therapy sessions at Huntington Beach Physical
                                             24   Therapy Specialists.
                                             25          On April 2, 2015, Ms. Kobashi reported to the therapist at H.B. Physical Therapy that she
                                             26   had "minimal pain and reduced tightness to cervical spine, upper traps and rhomboids." The
                                             27   assessment was that Ms. Kobashi was responding well to treatments and developing strength.
                                             28   Her rehab potential was described as "good." See Daily Note from H.B. Physical Therapy dated
                                                                                                  14
                                                                                          RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 100 of 140 Page ID #:144



                                               1   4/2/15, attached as Ex. 48.
                                               2          Ms. Kobashi was "feeling pretty good overall,…" as of her physical therapy visit on April
                                               3   16, 2015. See Daily Note from H.B. Physical Therapy dated 4/16/15, attached as Ex. 49. This
                                               4   corresponds to Dr. Claveria's observation on 4/13/15 that Ms. Kobashi was essentially back to
                                               5   the pre-accident baseline condition of her neck.
                                               6          Therefore, as of mid-April 2015, about five months after the accident, Ms. Kobashi was
                                               7   essentially back to her baseline level of pain, a 4 or 5 of 10, and the cervical strain related to this
                                               8   subject accident was objectively improved, if not resolved altogether.
                                               9          During a physical therapy session on June 9, 2015, Ms. Kobashi reported "an
                                              10   improvement in her overall symptoms up until a month ago." At that time, she started having
   LLP




                                              11   increased symptoms in her upper traps and her cervical spine. Her pain management physician
                                              12   gave her gabapentin for nerve pain. A gradual return of her left upper extremity symptoms was
Selman Breitman
                  ATTORN EY S A T LA W




                                              13   noted. Ms. Kobashi was advised to return to her spine surgeon. See Daily Note from H.B.
                                              14   Physical Therapy dated 6/9/15, attached as Ex. 50.
                                              15          Ms. Kobashi's last physical therapy visit at H.B. Physical Therapy was on July 21, 2015.
                                              16   She stated that increased gabapentin had helped resolve the tingling in her left hand. See Daily
                                              17   Note from H.B. Physical Therapy dated 7/21/15, attached as Ex. 51.
                                              18          The total amount paid for this treatment at H.B. Physical Therapy is $8,376. See billing
                                              19   from H.B. Physical Therapy, attached as Ex. 52.
                                              20          Ms. Kobashi is entitled to recover the reasonable amount of reasonably necessary
                                              21   medical care that is related to the subject accident. She is not entitled to recover for medical
                                              22   treatment beyond approximately July 2015, after she completed her physical therapy program at
                                              23   H.B. Physical Therapy when she had returned to her pre-accident baseline condition. As more
                                              24   fully explained below, any treatment after approximately July 2015 is related to her well-
                                              25   documented, pre-accident cervical spine pathology.
                                              26          Therefore, the total amount attributable to past medical treatment related to the subject
                                              27   accident is $13,755.54. Respondent Sentry agrees that this is a reasonable amount for past
                                              28   medical expenses.
                                                                                                      15
                                                                                             RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 101 of 140 Page ID #:145



                                               1          B.      ALL FURTHER TREATMENT IS RELATED TO PROGRESSION OF
                                               2                  PRE-EXISTING CERVICAL SPINE DISEASE
                                               3                  (1)     Anticipated Testimony of Gerald Alexander, M.D.
                                               4          Dr. Alexander is a board-certified orthopedic surgeon with an active cervical spine
                                               5   surgical practices. He was retained to review pre- and post-accident medical and billing records
                                               6   and films pertaining to Ms. Kobashi, and to perform an independent medical examination
                                               7   ("IME") on behalf of Sentry. Dr. Alexander will testify in-person at the arbitration. A brief
                                               8   summary of his anticipated testimony is provided.
                                               9          Ms. Kobashi was examined by Dr. Alexander on September 27, 2017. She told Dr.
                                              10   Alexander that despite implantation of a spinal cord stimulator, she continued to have neck pain
   LLP




                                              11   and headaches. She also complained of "pain into the bilateral shoulders and rarely into the left
                                              12   arm area … [and] tingling into the left ring finger." Ms. Kobashi's current medications were
Selman Breitman
                  ATTORN EY S A T LA W




                                              13   reported to be Effexor [venlafaxine]; Percocet, twice per day; morphine, 15 mg three times per
                                              14   day; and over-the-counter lidocaine. It should be noted that the dosages of Percocet and
                                              15   morphine that Ms. Kobashi reported to Dr. Alexander do not correspond to the documented
                                              16   medical records, as explained below. The dosages she reported, in fact, are higher than what is
                                              17   reported in the records.
                                              18          After Dr. Alexander's review of extensive pre- and post-accident medical and billing
                                              19   records and films, and his examination of Ms. Kobashi, Dr. Alexander, in his IME report, states
                                              20   as follows:
                                                           "[Ms. Kobashi]'s "initial workup and treatment after the 11/7/14 motor vehicle
                                              21           was reasonable and appropriate secondary to the injury. This included the
                                              22           diagnostic studies including x-rays and a CT, as well as medication, physical
                                                           therapy and physician visits. In my opinion, however, [Ms. Kobashi] returned to
                                              23           her baseline of symptoms within 3-6 months after this injury, and I believe further
                                                           care beyond that six month mark would have been secondary to progression of
                                              24           preexisting disease and not the 11/7/14 accident.
                                              25          She had a known chronic pain history requiring pain management with multilevel
                                              26          prior anterior and posterior cervicothoracic decompression and fusion, and while
                                                          she likely had a strain / sprain injury of the cervicothoracic spine as a result of the
                                              27          motor vehicle accident, I do not believe there was any change long term in her
                                                          condition. I would therefore deem the placement of the spinal cord stimulator as
                                              28          secondary to progression of chronic disease and unrelated to the 11/7/14 injury.
                                                                                                    16
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 102 of 140 Page ID #:146



                                               1          Future medical care, while appropriate for her chronic condition, is unrelated to
                                                          that motor vehicle accident." See Dr. Alexander's IME report dated 9/27/17, p.
                                               2          11, attached as Ex. 53.
                                               3
                                                          Dr. Alexander was also deposed in this matter. Based on his deposition testimony, in
                                               4
                                                   addition to the opinions expressed in his 9/27/17 IME report, as set forth above, it is anticipated
                                               5
                                                   that Dr. Alexander will offer the following opinions: 1). Ms. Kobashi was suffering radicular
                                               6
                                                   symptoms all the way up until the time of the accident; 2). The items stated in the Life Care
                                               7
                                                   Plan ("LCP") prepared by Ms. Kobashi's retained expert, Liz Holakiewicz, R.N., would have
                                               8
                                                   been necessary to the same degree even without the 11/7/14 accident. In other words, Ms.
                                               9
                                                   Kobashi's overall life requirements did not change as a result of the accident; 3). Inasmuch as the
                                              10
                                                   spinal cord stimulator has reduced Ms. Kobashi's symptoms, that would also proportionately
   LLP




                                              11
                                                   reduce the need for other future medical care, including the items called for in the LCP; and 4).
                                              12
Selman Breitman
                  ATTORN EY S A T LA W




                                                   Both Ms. Kobashi's overall life expectancy and work-life expectancy were reduced by about 5 to
                                              13
                                                   10 years due to extensive pre-extensive chronic neck conditions, and co-morbidities such as prior
                                              14
                                                   breast cancer, hypertension, etc. The subject accident did not have an impact on Ms. Kobashi's
                                              15
                                                   overall life expectancy and work-life expectancy, one way or another.
                                              16
                                                          Dr. Alexander will provide further details and clarification at the arbitration, as needed.
                                              17
                                                                  (2)     Treatment from Approximately July 2015 Forward is Unrelated to
                                              18
                                                                          Subject Accident
                                              19
                                                          On August 26, 2015, Ms. Kobashi received a cervical epidural injection at Hoag
                                              20
                                                   Hospital. See procedure note from Hoag dated 8/26/15, attached as Ex. 54. Based on the
                                              21
                                                   medical evidence, and per Dr. Alexander, this epidural injection is related to pre-existing cervical
                                              22
                                                   spine pathology.
                                              23
                                                          Ms. Kobashi went back to see Dr. Aish on August 28, 2015, more than seven months
                                              24
                                                   after her last visit to him. The purpose of this August visit was a blood pressure check. Her
                                              25
                                                   medication regimen was the same as it was back in January 2015. It appears that there was no
                                              26
                                                   treatment for any neck issues on this date. See progress notes from Dr. Aish dated 8/28/15,
                                              27
                                                   attached as Ex. 55.
                                              28
                                                                                                    17
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 103 of 140 Page ID #:147



                                               1          Ms. Kobashi continued to follow-up with Dr. Aish through November 2015 for non-
                                               2   orthopedic issues such as hypertension, high blood pressure, and chest pain. On November 11,
                                               3   2015, she had a follow-up visit for hypertension and neck pain. She appeared to be stable, with
                                               4   her medications remaining the same as before. See progress notes from Dr. Aish dated 11/11/15,
                                               5   attached as Ex. 56.
                                               6          A repeat cervical CT scan was performed on November 20, 2015. See CT scan report
                                               7   dated 11/20/16, attached as Exhibit 57.
                                               8          Sometime in late 2015, Ms. Kobashi moved to Arizona. Between November 2015 and
                                               9   February 2016, Ms. Kobashi completed 20 physical therapy sessions at Exclusively Spine
                                              10   Physical Therapy in Arizona. On January 8, 2016, Ms. Kobashi reported "continuing to feel
   LLP




                                              11   better after flare up, but still not great." It was noted that she was continuing "to make slow but
                                              12   steady progress with therapy."     See Daily Note from Exclusively Spine P.T. dated 1/8/16,
Selman Breitman
                  ATTORN EY S A T LA W




                                              13   attached as Ex. 58.
                                              14          On February 23, 2016, Ms. Kobashi established pain management care at Arizona Pain.
                                              15   She was complaining of radiating symptoms to the third and fourth fingers of her left hand,
                                              16   weakness in the left arm, and limited range of motion in her neck. Spinal cord stimulation was
                                              17   discussed. At this time, Ms. Kobashi was taking 30 mg morphine daily, and Percocet. The level
                                              18   of pain in her neck was a 6 of 10. See report from Arizona Pain dated 2/23/16, attached as Ex.
                                              19   59.
                                              20          On February 25, 2016, Dr. Dobkin reviewed the repeat CT scan, noting "progressive
                                              21   degeneration of the level below her fusion. This could be consistent with her symptoms as it is
                                              22   causing foraminal stenosis." He mentioned possible transforaminal nerve block and epidural
                                              23   injections at C7-T1. See report from Dr. Dobkin dated 2/25/16, attached as Exhibit 60.
                                              24          As of her last visit to Exclusively Spine on February 26, 2016, Ms. Kobashi noted slight
                                              25   improvement of her symptoms since starting physical therapy, but noted continuing significant
                                              26   pain in her neck. See Daily Note from Exclusively Spine P.T. dated 2/26/16, attached as Ex. 61.
                                              27          On March 24, 2016, Ms. Kobashi had a follow-up visit at Arizona Pain. She described
                                              28   neck pain radiating into her left shoulder, at a level 6 of 10.      See Follow-up Visit Intake
                                                                                                   18
                                                                                             RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 104 of 140 Page ID #:148



                                               1   Paperwork dated 3/24/16, attached as Exhibit 62.
                                               2             On or about May 11, 2016, Dr. Aish examined Ms. Kobashi, who was complaining of
                                               3   constant, mild pain in her neck. It was noted that "[t]he problem has improved." See progress
                                               4   notes from Dr. Aish dated 5/11/16, attached as Ex. 63. That same date, Dr. Aish completed a
                                               5   disability claim form, citing subjective symptoms / complaints of bilateral upper extremity
                                               6   radiculopathy and weakness.         He noted cervical spinal stenosis. See Physician Statement
                                               7   completed by Dr. Aish, dated 5/11/16, attached as Ex. 64. Dr. Dobkin previously observed that
                                               8   this stenosis resulted from "progressive degeneration."
                                               9             On June 6, 2016, Ms. Kobashi completed a "Medical History" form for orthopedist John
                                              10   Ehteshami, M.D. of Cervical Spine Centers in Arizona, in which she was asked, among other
   LLP




                                              11   things, to list her current medications. She noted morphine, 30 mg per day. This was the same
                                              12   dosage of morphine that she was taking before the accident.
Selman Breitman
                  ATTORN EY S A T LA W




                                              13             Ms. Kobashi also noted Percocet, 10-325, as needed. This was the same dosage of
                                              14   Percocet that she was taking before the accident.
                                              15             She was also taking Effexor [venlafaxine], 150 mg, once per day. This was the same
                                              16   dosage of venlafaxine that she was taking before the accident.
                                              17             In addition, Ms. Kobashi was taking Flexiril [cyclobenzaprine], a muscle relaxant; Senna,
                                              18   an over-the-counter laxative; Super Melatonin, an over-the-counter supplement; Evening
                                              19   Primrose oil, an over-the-counter herbal remedy; and Black Cohosh, another over-the-counter
                                              20   herbal remedy. Finally, Ms. Kobashi stated a pain level of 9 of 10. See Medical History form
                                              21   dated 6/6/16, attached as Ex. 65.
                                              22             The next day, June 7, 2016, Dr. Ehteshami examined Ms. Kobashi. He had reviewed
                                              23   cervical imaging, and noted that Ms. Kobashi is "very much prone to arthritic changes…" He
                                              24   recommended additional physical therapy. See Dr. Ehteshami's report dated 6/7/16, attached as
                                              25   Ex. 66.
                                              26             Ms. Kobashi underwent a temporary spinal cord stimulator implantation at Mountain
                                              27   View Surgery Center in Glendale, Arizona on July 15, 2016. See Operative Note from MVSC
                                              28   dated 7/15/16, attached as Ex. 67. Subsequently, Ms. Kobashi reported 50% relief of neck pain,
                                                                                                    19
                                                                                             RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 105 of 140 Page ID #:149



                                               1   and "significant improvement of quality of life and ADLs [activities of daily living]." She
                                               2   reported needing to take less medication during this procedure, and expressed that she was "very
                                               3   happy with the results." See Visit Note from Arizona Pain dated 7/19/16, attached as Ex. 68.
                                               4          It appears that Ms. Kobashi established care with primary care physicians at Arizona
                                               5   Family Care on July 28, 2016. Her chief complaint was hypertension. She also reported
                                               6   "multiple arthralgias, stating she has arthritis in multiple joints including bilateral knees. She is
                                               7   on morphine for chronic cervical pain but feels that this is not covering her arthritis pain." Ms.
                                               8   Kobashi was on the exact same medications and dosages that she was on when she saw Dr.
                                               9   Ehteshami in June 2016. She was advised to continue on the same medication regimen. See
                                              10   Progress Notes from Arizona Family Care dated 7/28/16, attached as Ex. 69.
   LLP




                                              11          As of September 1, 2016, Ms. Kobashi's hypertension was under control. She reported to
                                              12   the treating physician that her "long term disability was denied so she is trying to get a functional
Selman Breitman
                  ATTORN EY S A T LA W




                                              13   capacity hearing due to complete cervical fusion." Her medications remained unchanged. See
                                              14   Progress Notes from Arizona Family Care dated 9/1/16, attached as Ex. 70.
                                              15          On October 10, 2016, Ms. Kobashi had a neurological consultation with Randall W.
                                              16   Porter, M.D., at Barrow Brain and Spine. The purpose of the consultation was to discuss
                                              17   possible implantation of the permanent stimulator. Ms. Kobashi reported a "9 year history of
                                              18   cervicalgia." After the temporary stimulator, she "experienced a 40%-50% pain relief." The
                                              19   stimulator reduced her pain from a 7-8 of 10 to 4-5 of 10. She reported taking morphine, 30 mg,
                                              20   Percocet, and baclofen (muscle relaxer).         Dr. Porter recommended proceeding with the
                                              21   permanent stimulator. See report from Barrow dated 10/10/16, attached as Ex. 71. At the risk of
                                              22   beating a dead horse, Ms. Kobashi was taking the same dosages of morphine and Percocet
                                              23   immediately before the accident.
                                              24          However, at her deposition, Ms. Kobashi denied that the temporary stimulator actually
                                              25   provided relief. She testified that she noted no improvement during the temporary stimulator,
                                              26   but also stated that she told the physicians that she had 40% relief, and ultimately, she could not
                                              27   remember whether the stimulator provided an improvement in her level of pain. Essentially, she
                                              28   admitted to telling her doctors what they wanted to hear, so that she could proceed with the
                                                                                                    20
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 106 of 140 Page ID #:150



                                               1   permanent stimulator. Kobashi transcript, p. 161, line 13 to p. 164, line 14, attached as Ex. 72.
                                               2           In any event, the permanent spinal cord stimulator was implanted on October 31, 2016.
                                               3   See Operative Note from St. Joseph's Outpatient Surgery Center dated 10/31/16, attached as Ex.
                                               4   73.
                                               5           On December 9, 2016, Ms. Kobashi reported to Arizona Pain that she had "significant
                                               6   relief" following implantation of the permanent stimulator, and was ready to decrease her pain
                                               7   medications. See report from Arizona Pain dated 12/9/16, attached as Ex. 74.
                                               8           Ms. Kobashi returned to Barrow Brain and Spine on December 14, 2016. She rated her
                                               9   postoperative pain as 4-6 of 10, with the pain being "more controlled at this visit." Ms. Kobashi
                                              10   was pleased with her status and recovery, including decrease in dosage of morphine from 30 mg
   LLP




                                              11   to 15 mg, daily. See report from Barrow dated 12/14/16, attached as Ex. 75.
                                              12           Ms. Kobashi testified that the permanent stimulator reduced her pain level, that on her
Selman Breitman
                  ATTORN EY S A T LA W




                                              13   first follow-up visit following the implantation of the permanent stimulator, she was "happy with
                                              14   the results," and she reported "maybe 50, 60 percent improvement." Further, the permanent
                                              15   stimulator helped ease the pain of her daily activities, and helped with her sleeping. Kobashi
                                              16   transcript, p. 165, line 19 to p. 166, line 8, attached as Ex. 76.
                                              17           Ms. Kobashi's responses to form interrogatories, dated February 3, 2017, state that as of
                                              18   that date she was taking "Morphine 30 mg, Percocet 10-325, Baclofen [muscle relaxer],
                                              19   Amlodapine [high blood pressure], and Losartan [high blood pressure]." Again, no change in
                                              20   dosages of morphine or Percocet from before the accident.
                                              21           However, while she admitted that she took morphine before the accident, she denied
                                              22   taking Percocet before the accident See Responses to Form Interrogatories, Set One, dated
                                              23   2/3/17, response to no. 6.5, attached as Ex. 77. The statement that she did not take Percocet prior
                                              24   to the accident is demonstrably incorrect, as she was taking Percocet 10/325 mg, twice per day
                                              25   under the treatment of Dr. Grabow prior to the accident. Ms. Kobashi also confirmed in her
                                              26   deposition that she took Percocet in the year before the accident, and in fact was taking Percocet
                                              27   at the time of the accident. Kobashi transcript, p. 51, line 25 p. 52, line 2, and p. 54, line 23 to p.
                                              28   55, line 2, attached collectively as Ex. 78.
                                                                                                      21
                                                                                              RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 107 of 140 Page ID #:151



                                               1          As of February 8, 2017, Ms. Kobashi continued to experience "significant relief" from
                                               2   the stimulator. Her goal was to be off medications as soon as possible. At that time, her
                                               3   medications were 30 mg morphine per day, and 10 mg Percocet once per day. See report from
                                               4   Arizona Pain dated 2/8/17, attached as Ex. 79.
                                               5          At different time periods, however, Ms. Kobashi has indicated differing things about the
                                               6   level of relief provided by the permanent stimulator, as more fully explained below.
                                               7          Following implantation of the permanent stimulator, Ms. Kobashi had infrequent visits at
                                               8   Arizona Family Care in 2017 and 2018.          These visits were largely unrelated to any neck
                                               9   problems.
                                              10          On June 7, 2017, Ms. Kobashi reported to Arizona Family Care that she was taking
   LLP




                                              11   venlafaxine, Percocet 10-325 once per day, and morphine 30 mg once per day, among other
                                              12   over-the-counter supplements and blood pressure medications, etc. See Progress Notes from
Selman Breitman
                  ATTORN EY S A T LA W




                                              13   Arizona Family Care dated 6/7/18, attached as Ex. 80.
                                              14          On August 3, 2018, the last documented visit to Arizona Family Care, the only issue
                                              15   addressed was Ms. Kobashi's hypertension. Her blood pressure at that time was normal. Her
                                              16   medications were the same as before. Overall, Ms. Kobashi's physical condition appeared to be
                                              17   stable. See Progress Notes from Arizona Family Care dated 8/3/18, attached as Ex. 81.
                                              18   V.     MS. KOBASHI'S RETAINED MEDICAL EXPERTS
                                              19          A.      Standiford Helm, M.D. (pain management)
                                              20          Ms. Kobashi's attorneys retained Standiford Helm, M.D. as a pain management expert to
                                              21   review records and examine Ms. Kobashi for purposes of this litigation. Dr. Helm is not a spine
                                              22   surgeon. See Dr. Helm testimony, 10/24/18, p. 10, lines 1 to 6, attached as Ex. 82.
                                              23          He was deposed on October 24, 2018 and again on January 29, 2019, after re-examining
                                              24   Ms. Kobashi. Crucially, Dr. Helm has never reviewed any pre-accident medical records (Dr.
                                              25   Helm testimony, 10/24/18, p. 30, line 17 to p. 31, line 9; and 1/29/19, p. 13, lines 1 to 6 attached
                                              26   collectively as Ex. 83), nor did he review any films whatsoever, either pre- or post-accident. Dr.
                                              27   Helm testimony, 10/24/18, p. 12, line 22 to p. 13, line 11; and 1/29/19, p. 6, lines 8 to 11,
                                              28   attached collectively as Ex. 84.
                                                                                                    22
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 108 of 140 Page ID #:152



                                               1          Despite Dr. Helm's failure to review pre-accident medical records, or any films at all, he
                                               2   opines that 50% of Ms. Kobashi's current complaints are related to the subject accident, and 50%
                                               3   are related to pre-existing neck problems and surgery. Likewise, he apportions 50% of the past
                                               4   medical treatment to the accident, and 50% to pre-existing issues.         Dr. Helm testimony,
                                               5   10/24/18, p. 82, lines 7 to 10, attached as Ex. 85.
                                               6          Dr. Helm bases this apportionment on his belief that: 1). Ms. Kobashi's opioid use
                                               7   "doubled" since the accident, and 2). Her subjective pain level increased. Dr. Helm testimony,
                                               8   10/28/18, p. 76, lines 10 to 25, attached as Ex. 86. Dr. Helm admits that if, in fact, her opioid
                                               9   medication did not double following the accident, this "might" change his apportionment. Id.
                                              10          As set forth above, the objective medical records demonstrate that Ms. Kobashi's opioid
   LLP




                                              11   medication did not, in fact, double after the accident. Her medications essentially remained
                                              12   unchanged, according to the records. As seen, Ms. Kobashi reported increased dosages of
Selman Breitman
                  ATTORN EY S A T LA W




                                              13   morphine to both Drs. Alexander and Helm, but an increased dosage is not corroborated by the
                                              14   records themselves.
                                              15          Further, Dr. Helm has not seen pre-accident medical records, so he has no basis to say
                                              16   that the opioid medication has doubled. It is also known that Ms. Kobashi's reported subjective
                                              17   pain level increased for a few months following the accident, but she returned to a baseline of 4
                                              18   to 5 in April 2015.
                                              19          It is significant that at least part of Dr. Helm's understanding of Ms. Kobashi's pre- and
                                              20   post-accident condition derives from a prejudicial email dated 6/14/17 from Ms. Kobashi's
                                              21   attorney, William D. Burger, Esq., who set forth his interpretation of Ms. Kobashi's condition.
                                              22   Mr. Burger states: "[Ms. Kobashi] also had had two cervical spinal fusion procedures performed
                                              23   on her in 2010 and 2012. Despite those procedures and the need for daily morphine, Ms. Kobashi
                                              24   was largely without pain between 2012 and the date of her accident." (Emphasis added.) This
                                              25   statement, made by counsel before his retained expert had reviewed any materials or examined
                                              26   Ms. Kobashi, is demonstrably incorrect. Ms. Kobashi was not "largely without pain" until the
                                              27   date of the accident, as seen from her treatment records up until the day before the accident. Mr.
                                              28   Burger also told Dr. Helm that "[s]ince the time of the accident, Ms. Kobashi's health has
                                                                                                    23
                                                                                             RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 109 of 140 Page ID #:153



                                               1   deteriorated dramatically."   See email dated 6/14/17 email from Mr. Burger to Dr. Helm,
                                               2   attached as Ex. 87.
                                               3          This email from Mr. Burger shows that Dr. Helm's opinions and conclusions were not
                                               4   arrived at independently. Mr. Burger communicated his "spin" regarding Ms. Kobashi's medical
                                               5   history, and essentially told Dr. Helm what the results of his analysis should be.
                                               6          Dr. Helm's 50% apportionment is not supported by the objective evidence, and was
                                               7   arrived at through undue influence by the attorney who paid him. This should be contrasted
                                               8   with the analysis performed by Dr. Alexander, who testified at deposition as follows:
                                               9
                                                          "I don't believe I was given a specific assignment. I believe it's assumed when I
                                              10
                                                          do both defense and plaintiff examinations. I understand that I'm to take a history,
   LLP




                                              11          perform a physical examination, review records, review diagnostic imaging, come
                                                          to conclusions and make recommendations, typically, about the appropriateness
                                              12          of prior treatment, as well as the need for future medical care and usually also the
Selman Breitman
                  ATTORN EY S A T LA W




                                                          appropriateness of cost of that care." See deposition testimony of Dr. Alexander,
                                              13          2/7/19, p. 56 line 20 to p. 57, line 3, attached as Ex. 88.
                                              14
                                                          Other salient points regarding Dr. Helm's analysis, as expressed in both sessions of his
                                              15
                                                   deposition, are as follows:
                                              16
                                                              • Dr. Helm first examined Ms. Kobashi on August 24, 2017 – see Dr. Helm
                                              17                  testimony, 10/24/18, p. 7, lines 7 to 15, attached as Ex. 89;

                                              18              •   Dr. Alexander has a "very fine reputation" within the southern California medical
                                                                  community – see Dr. Helm testimony, 10/24/18, p. 13, lines 19 to 23, attached as
                                              19                  Ex. 90;
                                              20
                                                              •   Dr. Helm did not have any contact with Ms. Kobashi from 8/24/17 up until the
                                              21                  date of his first deposition on 10/24/18, and had no knowledge of any treatment
                                                                  received between 8/24/17 to 10/24/18, as he had not reviewed any records that
                                              22                  post-dated his examination of 8/24/17 – see Dr. Helm testimony, 10/24/18, p. 17,
                                                                  lines 20 to 23 and p. 18, lines 4 to 11, attached collectively as Ex. 91;
                                              23

                                              24              •   The degenerative changes seen on the cervical CT scan at Hoag immediately
                                                                  following the accident are not related to the subject accident, and other imaging
                                              25                  studies support that same finding – see Dr. Helm testimony, 10/24/18, p. 23, line
                                                                  12 to p. 24, line 14, attached as Ex. 92;
                                              26

                                              27              •   Dr. Helm believes that a left medial branch injection at C2-5 administered on
                                                                  1/18/18 and a facet injection at C2-5 on 2/10/18 are not reasonable, as a fused
                                              28
                                                                                                   24
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 110 of 140 Page ID #:154



                                               1              joint should not be the source of pain – see Dr. Helm testimony, 10/24/18, p. 27,
                                                              lines 8 to 25, attached as Ex. 93;
                                               2

                                               3          •   Dr. Helm does not believe that any left shoulder complaints are related to the
                                                              subject accident – see Dr. Helm testimony, 10/24/18, p. 28, lines 1 to 25, attached
                                               4              as Ex. 94;

                                               5          •   As of 10/24/18, Dr. Helm had not reviewed any Life Care Plan – see Dr. Helm
                                                              testimony, 10/24/18, p. 36, lines 17 to 18, attached as Ex. 95;
                                               6

                                               7          •   Dr. Helm does not believe that Ms. Kobashi needs future surgery or other
                                                              "interventional procedure" – see Dr. Helm testimony, 10/24/18, p. 42, lines 3 to
                                               8              10, attached as Ex. 96;
                                               9
                                                          •   Dr. Helm opines that Ms. Kobashi "can continue to work an eight-hour day
                                              10              with accommodation of her restrictions" – see Dr. Helm testimony, 10/24/18,
                                                              p. 43, lines 6 to 15, attached as Ex. 97;
   LLP




                                              11
                                                          •   Dr. Helm believes that Ms. Kobashi will need to stop working at age 60, rather
                                              12              than age 65 – see Dr. Helm testimony, 10/24/18, p. 44, lines 2 to 23, attached as
Selman Breitman
                  ATTORN EY S A T LA W




                                              13              Ex. 98;

                                              14          •   The need to stop working at age 60, rather than age 65, is attributed 50% to the
                                                              accident, and 50% to pre-existing conditions, according to Dr. Helm – see Dr.
                                              15              Helm testimony, 10/24/18, p. 48, line 18 to p. 49, line 6, attached as Ex. 99;
                                              16
                                                          •   On 8/24/17, Ms. Kobashi reported to Dr. Helm that she has not getting relief from
                                              17              the spinal cord stimulator – see Dr. Helm testimony, 10/24/18, p. 51, line 23 to p.
                                                              52, line 8, attached as Ex. 100;
                                              18
                                                          •   It is Dr. Helm's understanding that prior to the accident, Ms. Kobashi required
                                              19              pain medication in order to work – see Dr. Helm testimony, 10/24/18, p. 78, line
                                              20              25 to p. 79, line 5, attached as Ex. 101;

                                              21          •   Dr. Helm's physical examination of Ms. Kobashi on 8/24/17 had "similar exam
                                                              findings" to Dr. Alexander, with different conclusions – see Dr. Helm testimony,
                                              22              10/24/18, p. 79, line 7 to p. 80, line 6, attached as Ex. 102;
                                              23
                                                          •   Dr. Helm re-examined Ms. Kobashi on 1/8/19 in order to determine if there had
                                              24              been any changes in her condition since 8/24/17 – see Dr. Helm testimony,
                                                              1/29/19, p. 7, lines 1 to 6, attached as Ex. 103;
                                              25
                                                          •   As of 1/29/19, Dr. Helm had not talked to any other experts, including Life Care
                                              26              Planner Liz Holakiewicz – see Dr. Helm testimony, 1/29/19, p. 13, line 10 to p.
                                              27              14, line 2, attached as Ex. 104;

                                              28
                                                                                              25
                                                                                       RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 111 of 140 Page ID #:155



                                               1               •   Dr. Helm observed somewhat different findings on the second physical
                                                                   examination versus the first: pain at the upper portion on the left side of the neck,
                                               2
                                                                   which was not present at the initial examination; and muscle testing was weaker
                                               3                   on the right side that it had been previously. The range of motion in the neck,
                                                                   however, was the same – see Dr. Helm testimony, 1/29/19, p. 16, line 21 to p. 17,
                                               4                   line 9, attached as Ex. 105;

                                               5               •   In essence, Ms. Kobashi's physical condition had not significantly worsened
                                                                   between 8/24/17 and 1/8/19 – see Dr. Helm testimony, 1/29/19, p. 17, lines 10 to
                                               6
                                                                   12, attached as Ex. 106;
                                               7
                                                               •   As of 1/8/19, Ms. Kobashi was experiencing 75% pain relief from the spinal cord
                                               8                   stimulator, as an issue with the stimulator had been repaired sometime in
                                                                   November 2018 – see Dr. Helm testimony, 1/29/19, p. 23, lines 2 to 16, attached
                                               9                   as Ex. 107;
                                              10
                                                               •   Other than the 75% pain relief, Dr. Helm found that there was no significant
   LLP




                                              11                   change from his prior examination of Ms. Kobashi – see Dr. Helm testimony,
                                                                   1/29/19, p. 25, lines 1 to 16, attached as Ex. 108;
                                              12
Selman Breitman
                  ATTORN EY S A T LA W




                                              13               •   Dr. Helm's apportionment as to causation of Ms. Kobashi's physical condition did
                                                                   not change following his reexamination of Ms. Kobashi – see Dr. Helm
                                              14                   testimony, 1/29/19, p. 28, lines 5 to 13, attached as Ex. 109;

                                              15               •   Ms. Kobashi's subjective pain level of 8 of 10 at the time of the reexamination by
                                                                   Dr. Helm does not match the reporting of 75% of relief from the spinal cord
                                              16                   stimulator, per Dr. Helm – see Dr. Helm testimony, 1/29/19, p. 32, line 10 to p.
                                              17                   33, line 4, attached as Ex. 110;

                                              18               •   As of 1/29/19, Dr. Helm still had not seen the Life Care Plan – see Dr. Helm
                                                                   testimony, 1/29/19, p. 34, line 24 to p. 35, line 1, attached as Ex. 111.
                                              19
                                                          B.       Michael Lobatz, M.D. (neurologist)
                                              20
                                                          Dr. Lobatz holds himself out to be an expert in neurology. He is not a pain management
                                              21
                                                   expert, and is not board-certified in orthopedic surgery or spinal surgery. Dr. Lobatz testimony,
                                              22
                                                   1/17/19, p. 79, lines 13 to 20, attached as Ex. 112.
                                              23
                                                          Dr. Lobatz was initially retained in July 2018. As with Dr. Helm, Mr. Burger sent an
                                              24
                                                   initial email to Dr. Lobatz's office clearly seeking to influence Dr. Lobatz's ultimate conclusions.
                                              25
                                                   In an email dated July 30, 2018, Mr. Burger states that "[t]he case involves a rear-end accident
                                              26
                                                   … at a moderate rate of speed (approximately $2,000 in property damage to Ms. Kobashi's car)."
                                              27
                                                   Mr. Burger references the pre-accident surgeries, but tells Dr. Lobatz that "her condition was
                                              28
                                                                                                    26
                                                                                             RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 112 of 140 Page ID #:156



                                               1   seemingly improving at the time of the accident. Her use of pain killers was decreasing rapidly
                                               2   and her activity level was relatively high. In the weeks and months after the accident, Ms.
                                               3   Kobashi's condition deteriorated rapidly … Now, Ms. Kobashi's life is ravaged by the pain and
                                               4   the pain killers she has to take just to get through the day. The major topic that we would like
                                               5   Dr. Lobatz's assistance with is causation, which is a significant issue in the case given the prior
                                               6   fusions." See email from Mr. Burger dated 7/30/19, attached as Ex. 113.
                                               7          The statement that Ms. Kobashi's "use of pain killers was decreasing rapidly" is
                                               8   contradicted by the medical records. In addition, Mr. Burger neglected to inform Dr. Lobatz that
                                               9   while Ms. Kobashi's pain level increased following the subject accident, her pain level
                                              10   essentially returned to baseline about five months after the accident. Mr. Burger rightly advised
   LLP




                                              11   Dr. Lobatz that causation is a significant issue, and clearly signaled which way he wanted Dr.
                                              12   Lobatz to fall on the issue. These initial, biased communications to Dr. Lobatz are designed to
Selman Breitman
                  ATTORN EY S A T LA W




                                              13   influence Dr. Lobatz to shade his opinions in favor of Ms. Kobashi, subconsciously or otherwise,
                                              14   and are not designed to elicit Dr. Lobatz's intellectually honest opinions.
                                              15          Dr. Lobatz talked to Ms. Kobashi once, on September 24, 2018, for 25 minutes, but he
                                              16   has never met with her in person, and, importantly, has never physically examined Ms. Kobashi.
                                              17   Dr. Lobatz admits that an in-person meeting is better than a telephone discussion, and a physical
                                              18   examination is even better than an in-person discussion. Dr. Lobatz testimony, 1/17/19, p. 32,
                                              19   line 21 to p. 34, line 13, attached as Ex. 114.
                                              20          In his review of medical records pertaining to Ms. Kobashi, Dr. Lobatz noted the visit
                                              21   with Dr. Dobkin on 2/25/16, discussed above, following a new round of CT scans, which showed
                                              22   "progressive degeneration of the level below her fusion. This could be consistent with her
                                              23   symptoms as it is causing foraminal stenosis." Dr. Lobatz admits that the progressive
                                              24   degeneration, which is causing the radicular symptoms into the left arm, is not related to the
                                              25   subject accident, but more likely related to the surgery that was performed. Further, Dr. Lobatz
                                              26   cannot opine, one way or another, whether the accident worsened the degeneration. Dr. Lobatz
                                              27   testimony, 1/17/19, p. 65, line 8 to p. 65, line 25, and p. 66, lines 23 to 25, attached as Ex. 115.
                                              28          Dr. Lobatz apportions 20% of the need for pain management follow-up, including
                                                                                                     27
                                                                                             RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 113 of 140 Page ID #:157



                                               1   medication management, behavioral pain management program, and ergonomic evaluation of her
                                               2   work station at home to the accident, and 80% to pre-existing conditions, though he, perhaps
                                               3   conveniently, testified that he would defer to Dr. Helm with respect to apportionment. Dr.
                                               4   Lobatz testimony, 1/17/19, p. 64, line 10 to p. 65, line 3, attached as Ex. 116.
                                               5          Other significant deposition testimony offered by Dr. Lobatz includes the following:
                                                             • Dr. Lobatz will not be offering biomechanical or accident reconstruction opinions
                                               6
                                                                 – Dr. Lobatz testimony, 1/17/19, p. 12, line 14 to p. 13, line 15, attached as Ex.
                                               7                 117;

                                               8              •   Dr. Lobatz's understanding is that Ms. Kobashi was "essentially pain free" prior to
                                                                  the 2012 accident; after the 2012 accident, her pain level was noted to be 3 to 4 of
                                               9                  10 – Dr. Lobatz testimony, 1/17/19, p. 25, lines 5 to 19, attached as Ex. 118;
                                              10
                                                              •   Dr. Lobatz acknowledges the visit by Ms. Kobashi to Dr. Grabow on 5/28/13, in
   LLP




                                              11                  which she reported increased pain with increased activity, difficulty with pain
                                                                  control, and expressed a desire for increased morphine. She felt like she needed
                                              12                  long-acting morphine – Dr. Lobatz testimony, 1/17/19, p. 17, lines 2 to 24,
Selman Breitman
                  ATTORN EY S A T LA W




                                                                  attached as Ex. 119;
                                              13

                                              14              •   Ms. Kobashi reported a pain level of 4 of 10 to Dr. Grabow on July 16, 2014 – Dr.
                                                                  Lobatz testimony, 1/17/19, p. 26, lines 11 to 18, attached as Ex. 120;
                                              15
                                                              •   There is no indication in the medical records that Ms. Kobashi's pain medications,
                                              16                  or the dosages of medications, changed in the six months prior to the subject
                                              17                  accident – Dr. Lobatz testimony, 1/17/19, p. 28, line 5 to p. 29, line 7, attached as
                                                                  Ex. 121;
                                              18
                                                              •   Ms. Kobashi told Dr. Lobatz that she is able to work full-time, but has to
                                              19                  take breaks due to increased pain and fatigue when using a keyboard – Dr.
                                                                  Lobatz testimony, 1/17/19, p. 31, line 16 to p. 32, line 10, attached as Ex. 122;
                                              20

                                              21              •    Ms. Kobashi told Dr. Lobatz that she disputes statements in some of the medical
                                                                  records; in particular, she disputes post-accident records which indicated she was
                                              22                  doing much better than she was when the subject accident first happened – Dr.
                                                                  Lobatz testimony, 1/17/19, p. 35, lines 10 to 21, and p. 36, line 23 to p. 37, line 6,
                                              23                  attached collectively as Ex. 123;
                                              24
                                                              •   Nonetheless, Dr. Lobatz believes that medical records reliably document what
                                              25                  occurs at a particular visit, the majority of medical records are reliable in that
                                                                  respect, and he cannot pick and choose which records he believes are reliable and
                                              26                  which he believes are unreliable – Dr. Lobatz testimony, 1/17/19, p. 36, lines 9 to
                                                                  15 and p. 38, lines 2 to 18, attached collectively as Ex. 124;
                                              27

                                              28              •   On 9/14/18, Ms. Kobashi told Dr. Lobatz that the spinal cord stimulator had
                                                                                                    28
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 114 of 140 Page ID #:158



                                               1                   reduced her pain by about 30% – Dr. Lobatz testimony, 1/17/19, p. 39, lines 4 to
                                                                   18, attached as Ex. 125;
                                               2

                                               3               •   On 9/14/18, Ms. Kobashi told Dr. Lobatz that she was not depressed, and not
                                                                   taking any medications for depression – Dr. Lobatz testimony, 1/17/19, p. 42, line
                                               4                   14 to p. 43, line 4, attached as Ex. 126;

                                               5               •   Dr. Lobatz believes that there has not been a "dramatic increase" in dosage
                                                                   of Percocet and morphine since the subject accident – Dr. Lobatz testimony,
                                               6
                                                                   1/17/19, p. 46, lines 16 to 24, attached as Ex. 127;
                                               7
                                                               •   Ms. Kobashi has suffered from arthritis for many years, which is unrelated to the
                                               8                   subject accident – Dr. Lobatz testimony, 1/17/19, p. 68, lines 7 to 17, attached as
                                                                   Ex. 128;
                                               9

                                              10               •   Osteoarthritis typically worsens with age; it does not improve. The osteoarthritis
                                                                   that was noted in Ms. Kobashi's cervical spine in 2011 contributes to her ongoing
   LLP




                                              11                   complaints of pain – Dr. Lobatz testimony, 1/17/19, p. 54, line 25 to p., 55, line
                                                                   11, attached as Ex. 129;
                                              12
Selman Breitman
                  ATTORN EY S A T LA W




                                              13               •   Dr. Lobatz has not seen any pre-accident films pertaining to Ms. Kobashi – Dr.
                                                                   Lobatz testimony, 1/17/19, p. 56, lines 12 to 14, attached as Ex. 130;
                                              14
                                                               •   The cervical CT scan from the date of the subject accident shows no obvious
                                              15                   injury from the accident – Dr. Lobatz testimony, 1/17/19, p. 59, lines 4 to 14,
                                                                   attached as Ex. 131;
                                              16

                                              17               •   The last medical record from a treating doctor reviewed by Dr. Lobatz is dated
                                                                   12/14/16; he is not aware of any treatment in 2017 or 2018, other than what may
                                              18                   be contained in Dr. Helm's notes – Dr. Lobatz testimony, 1/17/19, p. 68, line 18 to
                                                                   p. 69, line 8, attached as Ex. 132.
                                              19
                                                          C.       Elizabeth Holakiewicz, R.N. (life care planner)
                                              20
                                                          Ms. Holakiewicz, like Dr. Helm, did not review pre-accident medical records
                                              21
                                                   (Holakiewicz testimony, 2/5/19, p. 19, lines 7 to 23, attached as Ex. 133), and she does not
                                              22
                                                   apportion the need for any items in the LCP to pre-accident conditions versus the accident, as
                                              23
                                                   this is "outside [her] scope." Holakiewicz testimony, 2/5/19, p. 19, lines 7 to 23, attached as Ex.
                                              24
                                                   134.
                                              25
                                                          On August 24, 2017, Ms. Kobashi told Ms. Holakiewicz that she was experiencing a pain
                                              26
                                                   level 9 of 10. Holakiewicz testimony, 2/5/19, p. 14, line 17 to p. 15, line 8, attached as Ex. 135.
                                              27
                                                          On August 13, 2018, Ms. Kobashi told Ms. Holakiewicz that she was getting about 40%
                                              28
                                                                                                    29
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 115 of 140 Page ID #:159



                                               1   relief from the stimulator. Holakiewicz testimony, 2/5/19, p. 13, lines 10 to 23, attached as Ex.
                                               2   136.
                                               3          There are two versions of Ms. Holakiewicz's Life Care Plan ("LCP"): one dated 9/26/18,
                                               4   and updated on 2/4/19. Holakiewicz testimony, 2/5/19, p. 8, lines 3 to 13, attached as Ex. 137.
                                               5   The revisions to the LCP were relatively minor, including reduced costs of certain medication,
                                               6   and revised the frequency with which an ergonomic chair would be replaced. Holakiewicz
                                               7   testimony, 2/5/19, p. 36, line 3 to p. 37, line 9, attached as Ex. 138.
                                               8          Even with Ms. Kobashi reporting to Dr. Helm in January 2019 that she was getting 75%
                                               9   relief from the stimulator, Ms. Holakiewicz would not reduce the medication recommendations
                                              10   contained in her LCP. Holakiewicz testimony, 2/5/19, p. 65, line 21 to p. 67, line 8, attached as
   LLP




                                              11   Ex 139.
                                              12          Finally, Ms. Holakiewicz does not have any opinions as to whether this accident caused
Selman Breitman
                  ATTORN EY S A T LA W




                                              13   Ms. Kobashi to have to retire early. Holakiewicz testimony, 2/5/19, p. 7, lines 10 to 13, attached
                                              14   as Ex 140.
                                              15          It is Sentry's position that, per the medical evidence as previously set forth, and Dr.
                                              16   Alexander's analysis, that all of the proposed treatment in the Holakiewicz's LCP was
                                              17   necessitated by pre-accident spinal pathology, including the degenerative stenosis noted by Dr.
                                              18   Dobkin, which even Dr. Lobatz admits is not related to the subject accident. Further, per Dr.
                                              19   Alexander, the items outlined in the LCP would have been necessary to the same degree even
                                              20   without the subject accident.
                                              21   VI.    LOST EARNINGS CLAIM
                                              22          A.      Past Lost Earnings
                                              23          Ms. Kobashi started as a Special Investigator for Sentry Insurance Company on June 9,
                                              24   2014. Her salary at Sentry was $6,134 per month ($73,608 per year). Ms. Kobashi did not miss
                                              25   an extended period of time from work immediately following the accident, as she returned to
                                              26   work three days after the accident. See Responses to Form Interrogatories, Set One, dated 2/3/17,
                                              27   response to no.'s 8.2 through 8.5, attached as Ex. 77.
                                              28          Ms. Kobashi missed three days of work immediately following the accident. Thus, her
                                                                                                     30
                                                                                             RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 116 of 140 Page ID #:160



                                               1   total lost earnings related to the accident are $613.41 ($204.47 per day, times three days).
                                               2          Otherwise, this accident did not negatively impact her job performance. Vanessa Gillis,
                                               3   who was Ms. Kobashi's immediate supervisor while she was employed at Sentry, is expected to
                                               4   testify that before the accident, Ms. Gillis noted Ms. Kobashi struggling to keep up with work.
                                               5          On the date of the subject accident, Ms. Kobashi called Ms. Gillis to report the accident.
                                               6   The discussion was short. In 2015, Ms. Gillis does not recall Ms. Kobashi complaining of any
                                               7   neck or shoulder problems. However, Ms. Kobashi frequently confided in her about her mother's
                                               8   issues with Alzheimer's. Ms. Kobashi indicated that her mom was getting worse, and she had a
                                               9   lot of guilt about not being there to take care of her mom. At one point, close to the time that she
                                              10   went on temporary disability, Ms. Kobashi requested a transfer to Scottsdale, AZ, where her
   LLP




                                              11   mom was living.        However, the request was denied because there was no opening for
                                              12   investigators in that area. This denial of her transfer request seemed to upset Ms. Kobashi. She
Selman Breitman
                  ATTORN EY S A T LA W




                                              13   went on disability shortly thereafter.
                                              14          In any event, overall in 2015, Ms. Kobashi's work performance actually improved,
                                              15   compared to her performance before the accident. This improvement is documented in Ms.
                                              16   Kobashi's performance evaluations from 2014 and 2015, which have been produced to Ms.
                                              17   Kobashi's attorneys.
                                              18          B.      No Future Lost Earnings or Loss of Future Earning Capacity Related to this
                                              19                  Accident
                                              20          Ms. Kobashi ultimately went on short-term disability on October 1, 2015, almost one
                                              21   year after the subject accident, and ceased her employment with Sentry on August 22, 2016. See
                                              22   Responses to Form Interrogatories, Set One, dated 2/3/17, response to no. 8.5, attached as Ex.
                                              23   77. Her employment with Sentry ceased when her long-term disability claim was denied due to
                                              24   lack of medical documentation. Kobashi transcript, p. 67, lines 2 to 16, attached as Ex. 141.
                                              25          Given the progression of Ms. Kobashi's degenerative disease, as evidenced by the
                                              26   available medical records and Dr. Alexander's analysis, it appears that the disability claim was
                                              27   related to pre-accident conditions, and had nothing to do with this accident. Likewise, her
                                              28   leaving the employment at Sentry in August 2016 was unrelated to any injuries sustained in this
                                                                                                   31
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 117 of 140 Page ID #:161



                                               1   accident.
                                               2          Fortunately, Ms. Kobashi was able to restart her career at Great American Insurance in a
                                               3   full-time Special Investigation position on February 20, 2017.           Her duties as a special
                                               4   investigator include investigating suspected fraudulent claims.
                                               5          Ms. Kobashi works from home, but performs investigations in the field two to three times
                                               6   per month. On occasion, Ms. Kobashi has traveled to Florida, Texas, California and Nevada for
                                               7   work. There have been no occasions while working for Great American on which she has been
                                               8   unable to travel because of her physical condition. Kobashi transcript, p. 48, lines 9 to 10; p. 35,
                                               9   lines 20 to 25; p. 38, line 22 to p. 39, line 19; p. 40, lines 12 to 17, attached as Ex. 142. Her
                                              10   starting salary at Great American was $72,500. See letter from Great American to Ms. Kobashi
   LLP




                                              11   dated 1/31/17, attached as Ex. 143.
                                              12          It is anticipated that Ms. Kobashi will testify that she struggles to perform her work
Selman Breitman
                  ATTORN EY S A T LA W




                                              13   duties, and thus her future earning capacity is impacted. However, this is not supported by the
                                              14   evidence. First of all, Ms. Kobashi's own vocational rehabilitation expert, Mark Remas, testified
                                              15   at deposition that he talked to Ms. Kobashi on February 7, 2019, for about 10 minutes, to obtain
                                              16   an update about her status.     Ms. Kobashi told Mr. Remas that she was still working, but
                                              17   continued to have pain. Remas testimony, 2/14/19, p. 8, lines 8 to 20, attached as Ex. 144.
                                              18          Nonetheless, Mr. Remas was told by Ms. Kobashi that she was performing her usual and
                                              19   customary work duties, her most recent review was good, and she was meeting her job
                                              20   performance standards. Remas testimony, 2/14/19, p. 9, lines 15 to 24; and p. 11, line 9 to p. 12,
                                              21   line 21, attached collectively as Ex. 145. Any breaks that Ms. Kobashi takes throughout the day
                                              22   are not affecting her job performance. Remas testimony, 2/14/19, p. 16, lines 9 to 14, attached as
                                              23   Ex. 146.
                                              24          It is does not appear that Ms. Kobashi's physical condition, which she contends is related
                                              25   to the accident, interferes with her ability to complete work tasks, when her most recent
                                              26   performance review at Great American was satisfactory.
                                              27          Any claim that Ms. Kobashi will have to retire sooner than she planned to because of this
                                              28   accident is contradicted by the testimony of Dr. Helm and Ms. Kobashi herself. Recall that Dr.
                                                                                                   32
                                                                                            RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 118 of 140 Page ID #:162



                                               1   Helm testified that Dr. Helm believes that Ms. Kobashi will need to stop working at age 60,
                                               2   rather than age 65, even with accommodations. See Dr. Helm testimony, 10/24/18, p. 44, lines 2
                                               3   to 23, attached as Ex. 98. Ms. Kobashi testified that assuming the subject accident had not
                                               4   happened, she would have retired at age 60. Kobashi transcript, p. 178, line 19 to p. 179, line 5,
                                               5   attached as Ex. 147. Mr. Remas, Ms. Kobashi's own vocational expert, admits that if Ms.
                                               6   Kobashi testified that she was planning on working until the age of 60, and Dr. Helm testified
                                               7   that she can work until age 60, and in fact Ms. Kobashi ultimately works until age 60, there are
                                               8   no lost future earnings even potentially attributable to the subject accident. Remas testimony,
                                               9   2/14/19, p. 76, line 22 to p. 77, line 10, attached as Ex. 148.
                                              10          Finally, per Dr. Alexander, Ms. Kobashi's work expectancy is reduced by 5 to 10 years
   LLP




                                              11   even absent this accident. Thus, even if Ms. Kobashi retires within the next couple of years, such
                                              12   early retirement cannot be correctly attributed to this accident.
Selman Breitman
                  ATTORN EY S A T LA W




                                              13   VII.   SENTRY'S RETAINED EXPERTS
                                              14          A.      Steve Molina, Ph.D. (vocational rehabilitation)
                                              15          Dr. Molina has reviewed extensive pre- and post-accident medical records pertaining to
                                              16   Ms. Kobashi, her deposition testimony and written discovery responses, and deposition
                                              17   testimony and reports from the parties' respective medical experts, among other materials
                                              18   detailed in his extensive Rehabilitation Summary report dated February 6, 2019. A copy of Dr.
                                              19   Molina's report is attached as Ex. 149.
                                              20          Dr. Molina's conclusions begin on page 65 of his report. Dr. Molina believes that Ms.
                                              21   Kobashi would benefit from a vocational rehabilitation program including vocational
                                              22   rehabilitation counseling services and Rehabilitative Assistive Technology, which is for
                                              23   ergonomic and workstation assessments. The cost of this program is $4,000 (see p. 70 of Dr.
                                              24   Molina's report). The subject accident did not cause or contribute to the need for the vocational
                                              25   rehabilitation program recommended by Dr. Molina, per Dr. Alexander.
                                              26          B.      Rhonda Renteria, R.N. (life care planner)
                                              27          Ms. Renteria did not prepare a life care plan, per se. Instead, she prepared a "comparison
                                              28   matrix" addressing Ms. Holakiewicz's LCP. A copy of Ms. Renteria's comparison matrix is
                                                                                                     33
                                                                                             RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 119 of 140 Page ID #:163



                                               1   attached as Ex. 150. It was Ms. Renteria's understanding that the Holakiewicz LCP identifies the
                                               2   future care needs that Ms. Kobashi's experts identified to be necessary. Ms. Renteria did not
                                               3   eliminate any of the items in the LCP. She merely indicated Dr. Alexander's responses to each
                                               4   item in the LCP, and the cost of each item was also addressed. Renteria testimony, 2/28/19, p.
                                               5   14, line 11 to p. 15, line 1, attached as Ex. 151.
                                               6          As stated in her comparison matrix, Ms. Renteria relies on Dr. Alexander's opinion that
                                               7   the majority of the items in the LCP are "reasonable" but "not medically necessary related to the
                                               8   subject incident." Likewise, the costs set forth in the LCP are reasonable, but again, not related
                                               9   to the accident.
                                              10          However, some items, such as the Flector patch and lidocaine patch, are not indicated if
   LLP




                                              11   Ms. Kobashi has 75% relief from the spinal cord stimulator.
                                              12   VIII. CONCLUSION
Selman Breitman
                  ATTORN EY S A T LA W




                                              13          No one will dispute that Ms. Kobashi is an amiable, likable woman, who likely truly
                                              14   believes that most, if not all, of her ongoing physical complaints are related to the subject
                                              15   accident. However, based on the enormous weight of the evidence, this is not the case.
                                              16          Instead, Ms. Kobashi is entitled to recover $13,755.54 for past medical damages, for
                                              17   treatment through July 2015. In addition, Ms. Kobashi only missed three days of work following
                                              18   the accident, for a total amount of past lost earnings of $613.41.
                                              19          Thus, Ms. Kobashi's past economic damages total $14,368.95.
                                              20          While Ms. Kobashi, in reality, only missed three days of work, Dr. Alexander believes
                                              21   that a reasonable time for Ms. Kobashi to have missed is two to three months.              For past
                                              22   noneconomic damages attributable to the cervical sprain / strain during this initial, acute three-
                                              23   month period, it is believed that $5,000 per month is reasonable, for total noneconomic damages
                                              24   during this period of $15,000.
                                              25          During the further five months through July 2015, when she completed her physical
                                              26   therapy following the accident, it is believed that an average of $2,000 per month, for a total of
                                              27   $10,000, is appropriate. Thus, total past noneconomic damages are $25,000.
                                              28          Based on the fact that Ms. Kobashi returned to pre-accident baseline in about April 2015,
                                                                                                        34
                                                                                             RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
                                         Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 120 of 140 Page ID #:164



                                               1   there are no future economic or noneconomic damages caused by the accident. The total
                                               2   economic and noneconomic damages attributable to this accident, therefore, are $39,368.95.
                                               3          We look forward to submitting this matter to arbitration.
                                               4

                                               5   DATED: August ___, 2019                         SELMAN BREITMAN LLP
                                               6

                                               7
                                                                                                   By: __________________________________
                                               8                                                        N. ASIR FIOLA
                                                                                                   Attorneys for Respondent SENTRY
                                               9                                                   INSURANCE
                                              10
   LLP




                                              11

                                              12
Selman Breitman
                  ATTORN EY S A T LA W




                                              13

                                              14

                                              15

                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28
                                                                                                  35
                                                                                           RESPONDENT SENTRY INSURANCE'S ARBITRATION BRIEF
133890.1 138.42072
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 121 of 140 Page ID #:165




                EXHIBIT “6”
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 122 of 140 Page ID #:166
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 123 of 140 Page ID #:167
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 124 of 140 Page ID #:168
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 125 of 140 Page ID #:169
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 126 of 140 Page ID #:170




                EXHIBIT “7”
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 127 of 140 Page ID #:171
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 128 of 140 Page ID #:172
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 129 of 140 Page ID #:173
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 130 of 140 Page ID #:174
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 131 of 140 Page ID #:175
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 132 of 140 Page ID #:176
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 133 of 140 Page ID #:177
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 134 of 140 Page ID #:178
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 135 of 140 Page ID #:179
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 136 of 140 Page ID #:180
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 137 of 140 Page ID #:181
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 138 of 140 Page ID #:182
Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 139 of 140 Page ID #:183




      1        AFFIDAVIT AND DECLARATION OF PROOF OF SERVICE
      2
               I, the undersigned, hereby declare:
      3
              I am employed in the County of Orange, State of California, in the office of
      4 a member of the bar of this court at whose direction the following service was
      5 made. I am over the age of 18 and not a party to the within action. My business
        address is: Berger Kahn, A Law Corporation, 1 Park Plaza, Suite 340, Irvine,
      6 California 92614 (“the firm”). I am personally and readily familiar with the
        business practice of Berger Kahn, A Law Corporation.
      7
      8     On April 17, 2020, I served the document described as: DEFENDANT
        SENTRY INSURANCE’S ANSWER TO PLAINTIFF KIMI KOBASHI’S
      9 COMPLAINT on the interested party in this action addressed in the service list:
     10       BY MAIL (Cal. Civ. Proc. Code § 1013a(3)) – I placed the         original
     11       true copy(ies) enclosed in a sealed envelope(s) addressed to the parties served
              above, placing such envelope(s) in the USPS receptacle outside 1 Park Plaza,
     12       Suite 340, Irvine, California 92614. It was deposited with the U.S. Postal
              Service on the same day with postage fully prepaid at Irvine, California, in the
     13       ordinary course of business. I am aware that on motion of a party served,
     14       service is presumed invalid if postal cancellation date or postage meter date is
              more than one day after the date of deposit for mailing in affidavit.
     15
              CM/ECF ELECTRONIC FILING – I caused the above document(s) to be
     16       transmitted to the office(s) of the addressee(s) listed above by electronic mail
     17       at the e-mail address(es) set forth above in accordance with the rules governing
              the electronic filing of documents in the United States District Court for the
     18       Central District of California. “A Notice of Electronic Filing (NEF) is
              generated automatically by the ECF system upon completion of the electronic
     19
              filing. The NEF, when e-mailed to the e-mail address of record in the case
     20       shall constitute the proof of service as required by Fed.R.Civ.P5(d)(1).
     21       I declare that I am employed in the office of a member of the bar of this Court
              at whose direction the service was made.
     22
     23       I declare under penalty of perjury under the laws of the United States of
              America that the foregoing is true and correct.
     24
              Executed on April 17, 2020, at Irvine, California.
     25
     26
     27                                         HANNAH HONG
     28

                                                  1
                                           PROOF OF SERVICE
          Case 8:20-cv-00718-DOC-JDE Document 8 Filed 04/17/20 Page 140 of 140 Page ID #:184



                                                       SERVICE LIST
                     1                            Kobashi vs. Sentry Insurance
                     2                              Case No. 8:20-cv-718

                     3   Eric B. Strongin, Esq.                     Attorney for Kimi Kobashi
                         Smith | Hall | Strongin LLP
                     4   999 Corporate Drive, Suite 220,
                     5   Ladera Ranch, CA 92694
                     6
                     7
                     8
                     9
                    10
                    11
                    12
                    13
A Law Corporation
BERGER KAHN




                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
                                                                2
                                                           PROOF OF SERVICE
